Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 1 of 125

7

From: Michael Savaglio <msavaglio@eagleships.com>

Sent: Friday, June 14, 2019, 9:57 AM

To: Eagle Operations <operations@eagleships.com>

Subject: FW: NEW LONDON EAGLE / MEDMAR cp dd 10.6.19 full terms recap

Attachments: Eagle Charter Compliance Wording TIME 7 14 16.pdf; Eagle cp proforma tc 11 Feb
2016.pdf; New London Eagle _Q88Dry_07Jun2019.pdf; Medmar_Inc.__2019-6-12__12-21-27.pdf;
Background Medmar Company profile Jani9.pdf

 

Fixture report
+++ TIME CHARTER +++

- Acct.
- c/p dtd. June 10th, 2019

MV New London Eagle

- Delivery: AFSPS Corpus Christi

- Redelivery: 1 SP Singapore/Japan Range int. N. China

- Hire: USD 19.500 daily inclot

- Laycan: June 21/26 - 2019

- Tlohe: USD 5.000 lsum

- C/V/E: USD 1.500 pmpr -

- Commissions: 5 % ttl = 3.75 % pet add comm + 1.25 % pct brokerage
- Intended cargo: HSS

- Nett TC Equiv. / Duration: usd 18.152 ex Houston in 53.3 days

- company: New London Eagle LLC ©

- voyage no: 201905

~ broker: London Shipbroking London

- cgo fixed via: Eagle Bulk Europe

- next open: Shanghai Area mid August 2019

- General comment: decent paying business since Loading port nearby vessel's charter free
position and voyage to N:China desired due to upcoming Docking —

- Counterparty Vetting: new counter party

Infospectrum 5 Point rating - see reports & background attached

References - checked with Nomikos, Norden and RWE who advised that charterers performance
been and is immaculate

- Ops comment

Thanks & Best Regards

EXHIBIT

iL

 
_ Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 2 of 125

 

Jan-Philipp Rauno
Director

Eagle Bulk Europe GmbH
+49 40 4600080-10 (direct)
+49 40 4600080-0 (office)
+49 172 2908391 (mobile)

eurochart@eagleships.com

jprauno@eagleships.com
www.eagleships.com

 

From: mail@londonshipbroking.com
Sent: 6/10/2019 6:53:38 PM

To: eurochart@eagleships.com
Subject: NEW LONDON EAGLE / MEDMAR cp dd.10.6.19 full terms recap - .

[External Email - Please use caution]

London Shipbroking Co. Ltd.

c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452
Email: mail@londonshipbroking. com

 

Date: 10/06/2019, Time: 17:38:11, Our Ref: 200533-JHN NEW LONDON EAGLE /
. MEDMAR cp dd 10.6.19 full terms recap

JAPHI/JOHN

New London Eagle/Medmar cp dd 10.6.19

Please find hereunder full recap: please confirm in writing it agrees with your notes:
ACCT MEDMAR INC (FULL STYLE BELOW)

Vessel/Owners: —

 

Date updated: _ . Jan 12 2018

 

 

 

Vessel name (IMO #): ~ [New London Eagle (9754991)

 

 
_ Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 3 of 125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ship type: Geared single deck bulk carrier, engine and bridge aft
Owners: iNew London Eagle LLC
? Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960
Contact: Eagle Shipping International (USA) LLC
‘ , 300 First Stamford Place, Stamford, CT 06902, USA
a +1 203 276 8100 ©
? . operations@eagleships.com
Year built / yard: 2015 / Dayang
Flag: : Marshall Islands
Class: / Lloyd’s
Notation: +100A1 Bulk Carrier, CSR, BC-A, GREB[20], Hold Nos. 2 and 4 May Be Empty, ESP, *IWS
LOA / beam: : 199,99m /32.26m
Loadline: : DWAT (mt) ; Draft (m) TPC ?
Summer Salt Water: 63,140 : 13.3 62.13 ?-
Cargo capacity: Grain (m3) Bale (m3) HC dims (m) Max homo load (mt)
: Hold 1: 12376.2 12067.8 ~ 14.76 x 17.02 9870
Hold 2; 16501.4 16089.0 22,14 x 18.64 13159
Hold 3: 16006.0 15605.9 22.14 x 18.64 12764
Hoid 4; 16518.2 | 16105.2 22,14 x 18.64 13172
Hold 3; 16089.0 15686,8 22.14 x 18.64 12830
Total; 77490.9 73334,7 : -
Holds: . Single skin / hoppered tank tops / natural ventilation / CO2 / A60 fitted / grab suitable
Strengthened for heavy cargoes; holds 2 and 4 may be left empty
Hatch covers: 2 section, double skin, folding type (not suitable for carge) each fitted with 2 x 650mm diameter grain feed
holes
Cranes: 4 x Masada Mitsubishi electro-hydraulic type SWL hook 36mt/ SWL grab 28.8mt
Grabs: : 4 x Guven 14.0 m3 radio remote control
Speed and consumption Full speed (warranted) Economica speed (warranted)
Loaded condition: abt 14.0 knots on abt 30.0 mt IFO + 0.1 mt GO jabt 12.0 knots on abt 22.0 mt IFO + 0.1 mt GO
Ballast condition: abt 14.0 knots on abt 27.5 mt FO + 0.1 mt GO abt 12.0 knots on abt 18.5 mt FO+ 0.1 mt GO
Port/anchorage consumption: Idle . ? Working ?
abt 3.0 mt IFO per 24 -hr , abt $ br 3.7 mt/16 br 4.9 mt /24 hr 6.0 mt IFO

 

Above excluding additional consumption for ballasting or deballasting, boiler in port, and cleaning holds at sea or in port.

 

When seawater temperature exceeds 32.0 degC for more than 6 hours in any noon report period a speed loss of 0.5 knots is expected if sailing
and an additional fuel consumption of 0.5 mt is expected if in port due to extreme seawater cooling system demands.

 

The vessel shall have the liberty to use GO for maneuvering on departure/arrival, starting of A/E, navigating in shallow/reswicted/busy waters,
canals, and rivers.

 

Warranted speed and consumption applies in good weather conditions up to and including Beaufort wind force 4 and Douglas-sea state 3
(maximum significant wave height of 1.25 m) free from adverse effects of currents and swell, even keel at summer draft or less, and excluding
voyages less than 48 hours transit time from sea pilot to sea pilot, passages with restricted visibility, congested waters, straits, narrowed waters
and while maneuvering, leaving and entering ports, and in extreme hot/cold climates. Positive current shall not be used in diminishing vessel’s
performance. About qualifies both speed and consumption, and means up to 5% additional fuel consumption and up to 0.5 knots lower speed.
Speed underperformance to be offset against under-consumption.

a.

 

Periods of less than 24 hours, from noon report to noon report, of continuous good weather to be expressly excluded from determination of the
vessel's performance. Any performance claims are to be based on good weather performance only, and when at least twenty percent of the sea
days are good weather days.

 

Overs are delivering the vessel to Charterers with HSIFO (380¢5t) and LSMGO. During the currency of this charter, Charterers are only
permitted to supply these grades to the vessel. Bunkers provided must be in accordance with ISO 8217:2010 specification. Vessel can only be
bunkered up to 85 percent tank capacity. Comingling of bunker stems not allowed.

 

 

 

 

 

International GRT/NRT:: 35873 (21218

’ [Constant: 400 mt {always to be confirmed by Master) :
Insurance: . P&I: West of England |H&M: Various insurers placed via LT NY
TACSAG PANDI: Yes / Yes .

 

 

Above description all about

 

 

BALTIC Q'NAJRE: attached for guidance only

vessel as described in owner's description (there is no wog in there we believe)
_ Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 4 of 125

NEXT DUE DRYDOCK/DUE SPECIAL SURVEY: Dec 2020
H+M VALUE: will be in certificates

Last cargoes: Cement, bauxite, coal, salt, grains, grains, grains
LAST 6 PORTS OF CALL INCL BUNKERING ONES:

HOUSTON D UNITED STATES
GIBRALTARB

CANAKKALE L TURKEY

SAN NICOLAS (GREECE) D GREECE
TROMBETAS L BRAZIL

DAKAR D SENEGAL

AMSTERDAM L NETHERLANDS

++ .

PLS PROVIDE FULL VSL ITINERARY & AGENTS FULL STYLE/ADDRESS AT LAST
DPORT: .

Port: Houston, Texas

Berths: 1.Houston Cement West (36,300MTS)

2.Houston Cement East (13,200MTS)

ETA: 09 June 2019 / 1500

Thereafter cleaning for grains for about 2 days

Readiness: Basis Completion of cargo on June 19 AGW we anticipate about 2 days needed
afterward to finish cleaning (we have hired a professional cement cleaning company to prepare to
grain standards)

Would estimate Readiness at Corpus June 22/23 AGW

ProBulk Agency, LLC
As Agents Only

Georgios Kazanis _

Office: 281-337-8100

Fax: 281-337-8145

Mobile: 832-472-7993

Email: ops@probulkagency.com

PLS ADVISE FULL C/P CHAIN: headowned

OWNERS TO BE INSERTED IN C/P: see above
_ Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 5 of 125

-MANAGERS FULL STYLE/ADDRESS : see above
OWNERS P&I CLUB: see above
TROPICAL DWT/DRAFT OF THE VSL: see questionnaire

OWNERS GTEE PERFORMING VSL IS A SELF-TRIMMING BC., HAS NO CENTRE LINE
BULKHEAD(S) , IS SUITABLE FOR LOADING GRAIN S ACCORDING TO LATEST
SOLAS RULES AND REGULATIONS.

VSL HAS NOT TRADED RUSSIAN PACIFIC PORTS AND GYPSY MOTH AFFECTED
AREAS FOR THE LAST TWO YEARS AND IS FREE OF ASIAN GYPSY MOTH

VSL IS CLASSED HIGHEST LLOYDS OR EQUIVALENT.

PLS ADVISE IF VESSELS CLASS HAS CHANGED IN THE LAST 12 MONTHS

VSL IS FULLY PNI COVERED WITH RECOGNISED INTL SOCIETY / PNI- PLS ADVISE
VSL HAS ISM CERTIFICATE AND DOC VSLOR OTHERS UNDER ONWERS CONTROL
ARE NOT BLACKLISTED BY ARAB BOYCOTT COMITTEE

VSL HAS NO IRANIAN/ISRAELI INTERESTS

VSL IS FULLY FITTED FOR SUEZ CANAL TRANSIT INCL LIFTING MOORING BOATS,
IFREQUIRED ~~

VSL NOT BLACKLISTED BY PARIS, MED OR TOKYO MOUS: Vessel is NOT Blacklisted
by mentioned LOUs of charterers terms.

VSL IS GRAIN FITTED SELFTRIMMING BULK. CARRIER AND CAN LOAD FULL
CARGO OF BULK GRAINS W/O ANY STRAPPING/BAGGING/SECURING AND/OR
ADDITIONAL TRIMMING.

OWNERS CONFIRM THAT NEITHER THE VESSEL NOR ANY INDIVIDUAL INVOLVED
IN OPERATION AND/OR OWNERSHIP AND/OR TRADING OF THE VESSEL IS
CONSIDERED A "SANCTIONED" PERSON AND/OR ENTITY BY US OFFICE OF
FOREIGN ASSETS CONTROL. CHARTERERS HAVE THE OPTION TO CANCEL THE
CONTRACT ANYTIME IF THE PERFORMING SHIP AND/OR HEAD OWNERS AND/OR
DISPONENT OWNERS OR ANY OWNERS IN THE CHAIN APPEARS TO BE LISTED BY
ISD ISSUED BY US DEPT. OF TREASURY - OFFICE OF FOREIGN ASSETS CONTROL |
, EEWWW.USTREAS.GOV/OFFICES/ENFORCEMENT/OFAC/SDN. VESSEL'S IMO
NUMBER:

JOSS ESSE ISSR To ca TG a ROSCOE IIE ES ORIG aE GTS RIOU OIC ICEE Aka ik aes aoa Roa

Ooo 2k

pls provide provisional stow plan w/out additional b/s/s/t using trimmed ends for max intake
on 38.5ft tfhw HSS stowing around 47cuft with bunkering Balboa with 12m fwad arrival draft
shanghai - owrs rvtg

‘pls adv dwat on 38.5 ft thw under revised panama draft effective 12th june: 51486 mts
_ Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 6 of 125

- OWRS TO SEND FLWG VSL'S VALID TRADING CERTS : as received from owners and
forwarded to chrts by Isb 16.28/16.29 london time

- CLASS

- P&I »

- H&M

- REGISTRY

-ISM

-DOC

- INT'L TONNAGE CERTIFICATE
-ISSC

- SAFETY CONSTRUCTIONS

- SAFETY EQUIPMENT

- SAFETY RADIO

- INTERNATIONAL LOADLINE
- IOPP

FOR

- Medmar Inc.

122, Blue Mountain Road

P.O. Box 127°

Providenciales

Turks and Caicos Islands

British. West Indies

-P&I : WEST OF ENGLAND

-DELY AFSPS 1 sp CORPUS CRISTI

-LAY/CANCEL June 21/26th 24.00 hrs local time — eta June 22/23 AGW

-NOTICE UPON FIXING , THEN ON DAILY BASIS

-ONE TCT VIA USG AND PANAMA CANAL WITH BULK. GRAIN CARGO (INTENTION
BULK HSS) TRADING ALWAYS VIA SA(S) SB(S) SP(S)WITH HARMLESS/LA WFUL
CGO AWIWL AA EXCEPT NAABSA WHERE CUSTOMARY

-DURATION ABT 50-55 DAYS WOG

'-REDELY DLOSP 1SP SPORE-JPN —-intended redel china (present port nantong or
shanghai but subject to change)

-HIRE USD 19.500- PDPR IOT PAYABLE EVERY 15D IN ADVANCE. payment cl as per
owners except read ' payments’ in last line
_ Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 7 of 125

_-1ST HIRE PAYMENT AND VALUE OF BOD TO BE PAID W/IN 3 BANKING DAYS
AFTER VSL DELIVERY. TOGETHER WITH 1ST HIRE PAYMENT CHARTS WILL PAY
FOR VALUE OF BOD AND HAVE THE RIGHT TO DEDUCT ESTIMATED VALUE OF
BUNKER ON REDELY FROM LAST SUFFICIENT HIRE PAYMENT.

-ILOHC: USD 5000 LSUM
~ .C/E/V: USD 1500 PMPR

-BUNKER CLAUSE

Est ROB art Corpus Christi: IFO 510 /LGO 185 MT |

Bor about same quantities as actually having been on board on delivery

Same prices bends-usd 425 pmt ifo and usd 675 pmt Isgo

Oo to bunker for their own acc pvdd does not interfere with charterers operations, same never to
be unreasonably withheld

-VSL ON ARRIV AL LOADPORT TO BE READY TO LOAD..
As per owners CP

-GA/ARBITRATION LONDON/ENGLISH LAW TO APPLY ALSO DURING NEGOS.

-TIME FOR DELY/REDELY TO BE LOCAL TIME AND FOR HIRE CALCULATION TO BE
ADJUSTED TO GMT

-CHARTERERS CONFIRM THAT ACCORDING TO ALL OF THE US/EU/UK
INTERNATIONAL TRADING SANCTIONS LISTS NONE OF THEIR 25% PERCENT OR
MORE OWNERS ARE CURRENTLY LISTED AND THAT SHOULD THIS CHANGE,
THEY ARE TO NOTIFY CTM IMMEDIATELY

_OWISE AS PER OWNERS CP (AS ATTACHED)

-OWNER’S SAN CTION CLAUSE AS ATTACHED TO FORM INTEGRAL PART OF THE
CONTRACT

3.75 ADD + 1.25% LSB

-chrts subjects lite within time
end main terms reca p

cp details recap,

as per main terms and J logical amendments/deletions based on chrts attached proforma and
below agreed alterations:

| 214 after ‘two' insert ‘working’

| 257 delete 'and to be towed'
_ Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 8 of 125

cl 27 delete 3rd paragraph

cl 84 delete

cl 103 délete as agreed

end cp details recap

Many thanks indeed for all your efforts and support in concluding this fixture

if you can forward your cp in a word/.doc format I can draw up the cp.

Thanks and best regards |
John Weir

Dir: +44 207 993 2452
Mob: +44 7802 600 985

[Message sent via SOFTWAY Communicator]
. Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 9 of 125

MODIFIED BIMCO WORDING for Time Charter Parties:

 

{a) The Owners shall not be obliged to comply with any orders for the employment of the Vessel in any
carriage, trade or ona voyage which, in the reasonable judgment of the Owners, will expose the Vessel,
Owners, managers, crew, the Vessel’s insurers, or their re-insurers, to any sanction or prohibition
imposed by any State, Supranational or International Governmental Organisation.

(b) If the Vessel is already performing an employment to which such sanction or prohibition is
subsequently applied, the Owners shall have the right to refuse to proceed with the employment and
the Charterers shall be obliged to issue alternative voyage orders within 48 hours of receipt of Owners’
notification of their refusal to proceed. If the Charterers do not issue such alternative voyage orders the
Owners may discharge any cargo already loaded at any safe port (including the port of loading). The
Vessel to remain on hire pending completion of Charterers’ alternative voyage orders or delivery of
cargo by the Owners and Charterers to remain responsible for all additional costs and expenses incurred
in connection with such orders/delivery of cargo. If in compliance with this Sub-clause (b) anything is
done or not done, such shal] not be deemed a deviation.

(c) The Charterers shall indemnify the Owners against any and all claims whatsoever brought by the
owners of the cargo and/or the holders of Bills of Lading and/or sub-charterers against the Owners by
reason of the Owners’ compliance with such alternative voyage orders or delivery of the cargo in
accordance with Sub-clause (b).

{d) The Charterers shall procure that this Clause shall be incorporated into all sub-charters and Bills of
Lading issued pursuant to this Charter Party. .

***(e) For purposes of this Clause, references to sanctions or prohibitions shall include sanctions or
prohibitions imposed by the UN and its Security Council, EU (including its member states), the UK and/or
U.S. , in.each case as if such sanctions-or prohibitions were binding on each party referenced (to the
extent compliance with would not violate the laws and regulations of the U.S.). The Charterers shall
promptly provide information as reasonably necessary for Owners to determine compliance with this
Clause. :

VOYAGE V.2 | 7/14/19
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 10 of 125

. Code Name: “NYPE 93"
Recommended by: /
The Baltic. and International Maritime Council (BIMCO)
The Federation of National Associations of
Ship Brokers and Agents (FONASBA)

TIME. CHARTER
“New York Produce Exchange Form
issued by the Association of Ship Brokers and Agents (U.S.A), Ine.

November | 6th,1913 - Amended October 20", 1921; August 6th, 1931; October 3rd, 1946;
Revised June 12%, 1981; September 14°, 1993.

THIS CHARTER PARTY, made and concluded in Stamford, Connecticut,

this... TAGE ocseccsessesenstecsccectessessessuernnensovaneans day of February 2016, ......49 cece
- Between Crowned Eagle ‘Shipping LLC, Marshall Islands, ......... ete ces teaesaeaeeladacusersdecntseeeeseeeeced ners

Charterers

Description of Vessel.

Name “Crowned >. Eagle” z “see Description Clause ae ae

 

41. Duration

‘The Owners agree to let and the GCharterers agree to hire the Vessel from the time of delivery fora period
of minimum 11 months fo about 13 months time charter, with. “about” meaning plus or minus 15 days

'. in. Charterers’ option, via safe port(s), safe. ‘berth(s), safe anchorage(s), always afloat, always

accessible,
always within institute Warranty Limits except NAABSA allowed as per NYPE. Clause 12. Vessel not
fo

. follow i ice breakers ¢ or force i ice, within below mentioned trading limits.

2 Delivery. oo.

. The Vessel shall be placed at the disposal of the Charterers at on dropping last outbound sea pilot one
safe port India any t time day or night, Sundays and holidays included, intention Mumbai without

con Oi wh

10
11
13
14
15
16
18
19
20

21
22

23
24
25
26
27
28
29

30
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 11 of 125

for ordinary cargo service, having water ballast and with sufficient power to operate all cargo- -handling gear
simultaneously. See also Clause 68.

The Owners Shall give the Charterers fii rst notice of delivery upon clean fi ixing, then daily notices of
delivery. .

 

3. On-Off Hire Survey

At first and last ports, the parties shall each appoint.a representative (Surveyor, Master or

Superintendent) for the purpose of conducting a joint on-hire and off-hire bunker and condition
survey. Joint on-hire survey to be in Owners’ time and joint off-hire survey to be in Charterers’ time.
Vesse/ only to be considered off-hire during the on-hire survey if time is actually lost to Charterers.
Each party to bear their own survey costs.

 

4. Dangerous Cargo/Cargo Exclusions

{a} The Vessel shall be employed in carrying lawful merchandise excluding. those cargoes as described in

Clause 47. armypgeoeds of a dangeraus,

 

5. Trading Limits

The Vessel shall be employed in such lawful trades between safe ports and safe places
within world-wide trading always afloat, always via safe berth(s), safe port(s), safe anchorage(s),
always within Institute Warranty Limits and always excluding the following countries: Albania, CIS

32

35
36
37
38

39
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 12 of 125

Pacific, Cuba, Turkish-occupied Cyprus, Eritrea, Ethiopia, Haiti, fran, lraq, Kampuchea, Lebanon,
- Liberia, Libya, Myanmar, North Korea, Sierra Leone, Somalia, Syria, israel, Djibouti, Kenya, Nigeria,
Namibia but Walvis Bay allowed, Oman, Western Sahara, Sudan, Venezuela
Yemen, and all war and/or piracy risk/like areas and areas of hostility and countries/areas/individuals
excluded by UN and/or USA,
Cargoes destined for Iraq permitted provided UN and/or USA authorized and approved. It is
Charterers’ responsibility to arrange all required documentation in this regard and a copy of same fo
be furnished to the Master prior to sailing loading port. All costs/time associated with the furnishment
of the necessary documents and also with fulfilling the required procedures to be for Charterers’
account. .
No Gulf of Aden trading.
Charterers are not permitted to load any cargo o breaching UN and/or USA embargoes. Vessel not to
trade directly between China and Taiwan.
. Cuba permitted provided under US licensed cargoes.
All required licences and documentation to be furnished to the vessel prior loading.
Syria permitted provided restrictions by US Government are lifted. asthe Gharterers shall direct.

6. Owners to Provide —

The Owners shall provide and pay for the insurance of the Vessel, except as otherwise provided, and for

all provisions, fresh water (except fresh water required by shore personnel when loading/discharging
at an anchorage or due to prolonged delay (exceeding 25 days) in port, and for hold cleaning, in which
case fresh water to be supplied by Charterers), drinking water, lubricating oil, cabin, deck, engine-room
and other necessary stores, including boiler water: shal! pay for

wages, consular shipping and discharging fees. of the crew and charges for port sérvices pertaining to the
crew; shall maintain the Vessel's class and keep her in a thoroughly efficient state in-hull, machinery-and .
equipment for and during the service; and have a full complement of officers and crew. See Clause 67.

7 Charterers to Provide .

The Charterers, while the Vessel is on hire, shall provide and pay for all the bunkers except as otherwise
agreed; shall pay for port charges (including, compulsory watchmen and cargo watchmen and compulsory
garbage disposal), , compulsory
and/or customary nilotages, cost of pilotage in Dardanelles if required by master and cost of Skaw
pilotage to comply with iMO recommendations to be for Charterers account,

towages, agencies, commissions, consular charges (except those pertaining to individual crew members

or flag of the Vessel), and all other usual expenses except those stated in Clause 6, but when the Vessel
puts into a port for causes for which the Vessel.is responsible-(other than by stress of weather), then all
-such charges incurred shall be paid by the Owners. Fumigations ordered because of illness of the crew
shall be for the Owners’ account. Fumigations ordered because of cargoes carried or ports visited while

the Vessel is employed under this Charter ‘Party shall be for the Charterers’ account. Ai other furrigations-

 

 

months or more See Clause 5 1 -Deratting Certificate.

The Charterers shall provide and pay for necessary dunnage and also any extra fittings requisite for a
special trade or unusual cargo, but the Owners shall allow them the use of any dunnage and other equipment
already aboard

the Vessel. Prior to redelivery the Charterers shall remove their dunnage and fittings at their cost and in

their time. The foregoing. is subject to vessei/cargo trading exclusions and buik. carrier fitness
certifi cate and cargo securing manual.

8... .. Performance of Voyages a

(a) The Master shall perform the voyages with due despatch, and shall render all customary assistance
with the Vessel's crew. The Master shall bé conversant with the English language and (although
appointed by the Owners) shall be under the orders and directions of the Charterers as regards

74

75

76

Tf

78
79

80
81
82

83

99

100
101
102
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 13 of 125

employment and agency; and the Charterers shall perform all cargo handling, including but not limited to
loading, stowing, trimming, lashing, securing, dunnaging, unlashing, discharging and tallying at their risk
and expense, under the supervision of the Master. .

(bo) If the Charterers shall have reasonable cause to be dissatisfied with the conduct of the Master or
officers, the Owners, shall, on receiving particulars of the complaint, investigate the same, and if
necessary, make a change in the appointments.

9. Bunkers

Bunkers on delivery about 1600-1700 MT IFO plus about 70-80 MT MDO.

Bunkers on redelivery to be about same as actually on board on delivery.

Bunker prices both ends: USD 478.00 per metric ton IFO and USD 700.00 per metric ton MDO.
Value of bunkers to be paid on delivery together with first hire payment.

Charterers have the option to deduct value of bunkers on redelivery from fast sufficient hire
payment(s).

Charterers/Owners to have the privilege to bunker the vessel prior delivery/redelivery provided same
does not interfere with vessel/cargo operations.

 

* Same tons apply throughout this clause.

{b) The Charterers shall supply bunkers of a quality suitable for burning in the Vessel's engines and
auxiliaries and which conform to the specification(s) as set out in Aspendi<A Clause 46 and which meet
applicable regulations for ports visited and areas transited.

The Owners reserve their right to make a claim against the Charterers for any damage to the main engines
or the auxiliaries caused by the use of unsuitable fuels or fuels not complying with the agreed
specification(s). Additionally, if bunker fuels supplied do not conform with the mutually agreed
specification(s) or otherwise prove unsuitable for burning in the Vessel’s engines or auxiliaries, the Owners
shall not be held responsible for any reduction in the Vessel's speed performance and/or increased bunker
consumption, nor for any time lost and any cther consequences. .

10. Rate of Hire/Redelivery Areas and Notices

The Charterers shall pay for the use and hire of the said Vessel at the rate Of Goo veccusesesseesseese Veneteneuseseneneeeee

TEHY HOPG. csccsesecseecseeeeeeceereneennneniey U-S—currensy perton-onthe Vessel's total deadweight

_ Hire to be per day, Pro rata, including overtime payable every 15 days in advance

103
104
105

106
107
108

109

110
111
112
113

114
115

116

117
118

119
120
121
122
123
124

125
126

127
128

First hire payment to be made within 3 banking days after vessel’s delivery together with the value of. -

-bunkers on delivery, . .
commencing on and from the day of her delivery, as aforesaid, and at and after the same rate for any part

of a day menth: hire shall continue until the hour of the day of her redelivery in Ike good order and condition,
ordinary wear and tear excepted, to the Owners (unless Vessel lost) at on dropping last outbound sea pilot
of China, Vietnam, Taiwan, Indonesia, Philippines, any time day or night, Sundays and holidays

129
430 -

131
132
Case 2:19-cv-12579-GGG-DMD Document 1-2. Filed 09/13/19 Page 14 of 125

Included.

The Charterers shail give the Owners not less than 25/15/10/7 days approximate notice with probable
port/country followed by 5/4/3/2/1 day’s definite notices of redelivery of the Vessel’s

Expected-date and probable port of redelivery.

For the purpose hire calculations, the times of delivery, redelivery or termination of charter shall be-
adjusted to GMT.

41. Hire Payment
(a) Payment

Payment of hire shall be made to Owners’ nominated: bank so as to be received by the Owners or their
designated payee in
viz remit by wire direct to bank account as nominated by Owners:

aeenseepe dae eeneeuenacueseeeaseaesheseaneneeevecseessnapeavantes GUFFORCY,OF in United States Currency, in funds avaitable to the
Owners on the due date, 15 days in advance, and.for the last month or part of same the approximate
amount of hire, and should same net cover the actual time, hire shall be paid for the balance day by day
as it becomes due, if so required by the Owners. Failing the punctual and regular payment of the hire,

or on any fundamental breach whatsoever of this. Charter Party, the Owners shall.be at liberty to
withdraw the Vessel from the service of the Charterers without prejudice to any claims they (the Owners)
may otherwise have on the Charterers.

Hire and all monies due to the Owners under this Charter Party will be paid to Owners’ bank as stated
above, Charterers will not agree to the assignment of hire, monies due under this Charter Party nor
. the Charter Party itself in any circumstances whatsoever.

At any time after the expiry of the grace period provided in Sub-clause 11 (b} hereunder and while the
hire is outstanding, the Owners shall, without prejudice to the liberty to withdraw, be entitled to withhold
the performance of any and all of their obligations hereunder and shall have no responsibility whatsoever
for any consequences thereof, in respect of which the Charterers hereby indemnify the Owners, and hire
shall continue to accrue and any € extra expenses resulting from such withholding shall be for the
Charterers’ account.

(b) Grace Period

Where there is failure to make punctual and regular: payment of hire andlor bunker due to oversight,

negligence, errors

or omissions on the part of the Charterers or their bankers, the Charterers shall be given by the Owners

3 (three) clear banking days (as recognized at the agreed place of payment) written notice to rectify the
failure, and when so rectified within those 3 (three)............ days following the Owners’ notice, the payment
shall stand as regular and punctual.

' Failure by the Charterers to pay the hire within 3 (three). days of their receiving the Owners’ notice
as provided herein, shall entitle the Owners to withdraw ‘ as set.forth in Sub-Clause 11 (a) above.

(c) _—-_ Last Hire Payment -

_ Should the vessel be on her voyage towards port of redelivery at the time the last and/or the penultimate

133

134
135

136

137
138

139
140
141

142
143
144
145

146
147
148
149
150
151
152

163
154
155°
156
157
158

159
160
161,

162
163

165

167

168
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 15 of 125

“payment of hire is/are due, said payment(s) is/are to be made for such length of time as the Owners and
the Charterers may agree upon as being the estimated time necessary to complete the voyage, and taking
into account bunkers actually on board, to be taken over by the Owners and estimated disbursements for
the Owners’ account before redelivery. Should same not cover the actual time, hire is to be paid for the
balance, day by day, as it becomes due. When the Vessel has been redelivered, any difference is to be
refunded by the Owners or paid by the Charterers, as the case may be, within 60 days after redelivery.

{d) Cash Advances |

 

12. Berths’

The. Vessel shall be loaded and discharged in any safe dock or at any safe berth or safe place that
Charterers or their agents may direct, provided the Vessel can safely enter, lie and depart always afloat

at any time of tide except NAABSA in Argentina/Uruguay/Brazil where it is customary for similar size
vessels to safely lie aground and per the terms of the following BIMCO NAABSA clause:. Always

Subject to the Owners’ approval, which is not to be unreasonably withheld, the Vessel during

loading and/or discharging may lie safely aground at any safe berth or safe place where it is
customary for vessels of similar size, construction and type to Ile, if so requested by the
Charterers, provided always that the Charterers have confirmed in writing that vessels using the
berth or place will lie on a soft bed and can do so without suffering damage.

The Charterers shall indemnify the Owners for any joss, damage, costs, expenses or loss of
time, including any underwater inspection required by class, caused as a consequence of the
Vessel lying aground at the Charterers’ request.

13, ‘Spaces Available

(a) No cargo to be loaded on decks and hatch covers, The whole reach of the Vessel's holds, desks and
other cargo Spaces (not more than she can

reasonably and safely stow and carry), also accommodations for supercargo, if carried, shall be at the
Charterers’ disposal, reserving only proper and sufficient space for the Vessel's Officers, crew, tackle,
apparel, furniture, provisions, stores and fuel.

 

14, Supercargo and: Meals

The Charterers are entitled to appoint a supercarge, who shall accompany the Vessel at the Charterers’

risk, Charterers’ supercargo, before boarding vessel, to sign Owners’ ISM Letter of indemnity form and
see that voyages are performed with due despatch. He Is to be furnished with free

accommodation and same fare as provided for the Master's table, the Charterers paying at the:rate of

USD 10. OO. eeeceeeeceeeeeenenae per day. The Owners shall victual pilots and customs officers, ancalso when

 

Charterers paying at the rate of USD 1, 500 per month or pro rata for all victualling, gratuities and cost

of cables. permeéalfor al such_victualling, For port calls in Black Sea Charterers to pay an additional
usd 5,000 per port.

169
170
171
172
173
174

175

176
177
178

179

180
181
182

183
184

185
186
187

188
189
190

191

192
193

194
195
196
197
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 16 of 125

15. Sailing Orders and Logs

The Charterers shall furnish the Master from time to time with all requisite instructions and sailing
directions, in writing, in the English language, and the Master shall keep full and correct deck and engine
lags of the voyage or voyages, which are to be patent to the Charterers or their agents, and furnish the
Charterers, their agents or supercargo, when required, with a true copy of such deck and engine logs,
showing the course of the Vessel, distance run and the consumption of bunkers. Any log extracts
required by the Charterers shall be in the English language.

416. _—_Delivery/Cancelling

If required by the Charterers, time shall not commence before 0001 hours local time April 17, 2016, and

- should the

Vessel not be ready for delivery on or-before April 28, 2076, but not later than 2359........... hours focal time,

the Charterers shall have the option of cancelling this Charter Party latest on the day of Vessel’s readiness.

Vessel’s itinerary: ETA Mumbai April 13, 2016, all going well, weather permitting, without guarantee,
ETCD Mumbai April 20, 2016, all going well, weather permitting, without guarantee.

Extension of Cancelling

If the Owners warrant that, despite the exercise of due diligence by them, the Vessel will not be ready
for delivery by the cancelling date, and provided the Owners are able to state with reasonable certainty
ihe date on which the Vessel will be ready, they may, at the earliest seven days before the Vessel is
expected fo sail for the port or place of delivery, require the Charterers to declare whether or not they will
_ cancel the Charter Party. Should the Charterers elect not to cancel, or should they fail to reply within two
days or by the cancelling day, whichever shall first occur, then the seventh day after the expected date
of readiness for delivery as notified by the Owners shall replace the original cancelling date. Should the
Vessel be further delayed, the Owners shall be entitled to require further declarations of the Charterers

in accordance with this Clause. -
417. Off Hire —

In the event of loss of time from deficiency and/or default and/or strike of Officers or crew, or deficiency

of stores, fire, breakdown of, or damages to hull, machinery or equipment, grounding, detention by the
arrest of the Vessel, (unless such arrest is caused by events for which the Charterers, their servants,
agents or subconiractors are responsible), or detention by average accidents to the Vessel or cargo unless
resulting from inherent vice, quality or defect of the cargo, drydocking for the purpose of examination or
painting bottom, or by any other similar cause preventing the full working of the Vessel, the payment of
hire and overtime, if any, shall cease for the actual time thereby lost. Should the Vessel deviate or put back
during a voyage, contrary to the orders or directions. of the Charterers, for any reason other than accident
to the cargo or where permitted in lines 257 to 258 hereunder, the hire is to be suspended from the time

of her deviating or putting back until she is again in the same or equidistant position from the destination
and the voyage resumed therefrom. All bunkers used by the Vessel while off hire shal! be for the Owners’
account. In the event of the Vessel being driven into port or to anchorage through stress of weather,
trading to shallow harbors or to rivers or ports with bars, any detention of the Vessel and/or expenses
resulting from such detention shall be-forthe Charterers' account. If upon the voyage the speed be
reduced by defect tn, or breakdown of, any part of her hull, machinery of equipment, the time so lost, and
the cost of any extra bunkers consumed in consequence thereof, and all extra proven expenses may be
deducted from the hire.

18. Sublet

Unless otherwise agreed, the Charterers shall have the liberty to sublet the Vessel for all or any part of
the time covered by this Charter Party, but the Charterers remain responsible for the fulfillment of this

198

199
200
201
202
203
204

205
206

207
208

209

210
211
212
213
214
215
216
217
218

219

220
221
222
223
224
225
226
aor
228
229
230
231
232
233
234
235
236

237

238
239
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 17 of 125

Charter Party.

19. Drydocking

 

 

*(b) Except in case of emergency no drydocking shall take place during the currency of this Charter

Party.
20, Total Loss

Should the Vessel be lost, money paid in advance and not earned (reckoning from the date of loss or
being last heard of) shall be returned to the Charterers. at once.

21. Exceptions

The act of God, enemies, fire, restraint of princes, rulers and people, and all dangers and accidents of the
' seas, rivers, machinery, boilers, and navigation, and errors of navigation throughout this Charter, always

mutually excepted.

22. Liberties

The Vessel shall have the liberty to sail with or without pilots, to tow and to be towed, to assist vessels
in distress, and to deviate for the purpose of saving life and property, and Vessel fo remain on-hire.

23. Liens

 

The Owners: shall have a lien upon all cargoes and all sub-freights and/or sub-hire for any amounts due
under this Charter Party, including general.average contributions, and the Charterers shall have a lien on
the Vessel for all monies paid in advance and not earned, and any overpaid hire or excess deposit to be

returned at once.

The Charterers will not directly or Indirectly suffer, nor permit to be continued, any lien or encumbrance
which might have priority over the title and interest of the Owners in the Vessel. The Charterers
undertake that during the period of this Charter Party, they will not procure any supplies or necessaries
or services, including any port expenses and bunkers, on the credit of the Owners or in the Owners’ time.

24. Salvage

All derelicts and salvage shall be for the Owners’ and the Charterers’ equal benefit after deducting
Owners’ and Charterers’ expenses and crew's proportion.

25. General Average

General. average shall be adjusted according to York-Antwerp Rules 2016 4974_as-amended-4890,
in The United Kingdom according to English law and settled in United
Stafes currericy.

The Charterers shall procure that all bills of lading issued during the currency of the Charter Party will
contain a provision to the effect that general average-shall be adjusted according to York-Antwerp Rules
1974, as amended 1990, thereof.and will include the “New Jason

240

241

242

243
244
245

246
247

249

250
251

252
253
254
255
256

257
258

259

260
261.
262
263

264
265
266
267
268

269
270

271

| 272

273
274

275
276
277
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 18 of 125

Clause” as per Clause 31.
Time charter hire shall not contribute to general average.

26, Navigation

Nothing herein stated is to be construed as a demise of the Vessel to the Time Charterers. The Owners
shall remain responsible for the navigation of the Vessel, acts of pilots and tug boats éxcept sirike and/or
boycott not directed against Owners, insurance, crew,

and all other matters, same as when trading for their own account.

27. Cargo Claims

Cargo claims as between the Owners and the Charterers shall be settled in accordance with the Inter-Club
New York Produce Exchange Agreement of February 1970, as amended May, 1984, or any subsequent
modification or replacement thereof.

The Owners shall in no case be responsible for loss of or damage to cargo howsoever arising prior to loading
into and after discharge from the Vessel or while the goods in the charge of another owner nor in respect of
deck cargo.

Where the Vessel/Owners are liable for loss or shortage of cargo under this Charter Party or any bill{s)

of lading issued hereunder, they shall be responsible only for that part of the loss or shortage that

exceeds two percent (2.0% ) of the Bill of Lading weight. The Charterers shail indemnify, defend and

hold harmless the Owners in respect of any claims by cargo receivers for cargo shortages of up to
2.0% of the Bill of Fading weight, the vessel remaining on-hire during any delays so caused.

28. Cargo Gear and Lights

The Owners shall maintain the cargo handling gear of the Vessel which is as follows: See vessel’s
description clause 46,

providing gear (for all derricks or cranes) capable of lifting capacity as described. The Owners shall also
provide on the Vessel sufficient lights for night work lights as on board, but all additional lights over those
on board shall be at the Charterers' expense

The Charterers shall have the use of any gear on board the Vessel.

If required by the Charterers, the Vessel shall work night and day and all cargo handling gear shall be

at the Charterers’ disposal during loading and discharging. In the event of disabled cargo handling gear, or
insufficient power to operate the same, the Vessel is to be considered to be off hire (prorata to the number
of operable cranes) to the extent that

time is actually lost to the Charterers and the Owners to pay stevedore stand-by charges occasioned
thereby, up fo a maximum of one labor shift, unless such disablement or insufficiency of power is caused
by the Charterers’ stevedores. If -

required by the Charterers but always with owners’ prior approval, the Owners shail bear the cost of hiring
shore gear in lieu thereof, in which case the vessel shall remain‘on hire. Owners option fo arrange shore
crane themselves and for their account, alternatively if Charterers arrange same then Owners are to
approve the hiring and cost in advance.

29. . Crew Overtime —

 

278
279
280
281
282
283
284
285

286
287

288
289

290
291
292
293
294

295
296
297
298

299
300

301
302

303 —

304
305
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 19 of 125

orprerata.
30. Bills of Lading

(a) The Master shall sign the Bills of Lading or Waybills for cargo as presented in conformity with Mate’s
or Tally Clerk's receipts. However, the Charterers may sign Bills of Lading or Waybills on behalf of the
Masier, with the Owners’ prior written authority, always in conformity with Mate’s or Tally Clerk's receipts.
No combined transport, liner or through Bills of Lading are allowed.

Seaway Bill only permitted against Owners’ prior approval, which not to be unreasonably withheld.

(

   

31. Protective Clauses

This Charter Party is subject to the following clauses, all of which are also to be included in all Bills. of
Lading or Waybills issued héreunder:

{a) CLAUSE PARAMOUNT

“This Bill of Lading shall have effect subject to the provisions of the Carriage of Goods by Sea Act of the
- United States, the Hague Rules, or the Hague-Visby Rules, as applicable, or such other similar national
legislation as may mandatorily apply by virtue of origin or destination of the bills of lading, which shall

be deemed to be incorporated herein and nothing herein contained shall be deemed a surrender by the
carrier of any of its rights or immunities or an increase of any of its responsibilities or liabilities under said
applicable Act. If any term of this bill of lading be repugnant to said applicable Act to any extent, such
term shall be void to that extent but no further.”

and .

(b) ’ BOTH-TO-BLAME COLLISION CLAUSE

“If the ship comes into collision with another ship as a result of the negligence of the other ship and any
act, neglect or default of the Master, mariner, pilot or the servants of the carrier in the navigation or in
the management of the ship, the Owners of the goods carried hereunder will indemnify the carrier against
all loss or liability to the other or non-carrying ship or her Owners insofar as such loss or liability represents
loss of, or damage to, or any claim whatsoever of the Owners of said goods, paid or payable by the other
or non-carrying ship or her Owners to the Owners of said goods and set off, recouped or recovered by the
other or non-carrying ship or her Owners as part of their claim against the carrying ship or carrier.

The foregoing provisions shall also apply where the Owners, operators or those in charge of any ships or
objects, other than ar in addition to, the calliding ships or objects are at fault in.respect.to a collision or
contact.”

and

(c) NEW JASON CLAUSE -

“In the event of accident, danger, damage or disaster before or after the commencement of the. voyage
resulting from any cause whatsoever, whether due to negligence or not, for which, or for the
consequences of which, the carrier is not responsible, by statute, contract or otherwise, the goods,
Shippers, Consignees or Owners of the goods shall contribute with the cartier in general average to the
payment of any sacrifices, losses or expenses of a general average nature that may be made or incurred,

306
307

308
309
310

311
312
313
314

315
316
317

318

319
320

321
322
323
324
325
326
327
328

329

330
331
332
333
334
335
336
337

338
339
340

341

342
343
344
345
346
347
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 20 of 125

and shall pay salvage and special charges incurred in respect of the goods.

If a salving ship is owned or operated by the carrier, salvage shall be paid for as fully as if salving ship
or ships belonged to strangers. Such deposit as the carrier or his agents may deem sufficient to cover
the estimated contribution of the goods and any salvage and special charges thereon shall, if required,
be made by the goods, Shippers, Consignees or Owners of the goods to the carrier before delivery.”

and

{d) TRADE - DRUG CLAUSE

“In pursuance of the provisions of the U.S. Anti Drug Abuse Act 1986 or any re-enactment thereof, the
Charterers warrant to exercise the highest degree of care and diligence in preventing unmanifested
narcotic drugs and marijuana to be loaded. or concealed on board the Vessel.

Non-compliance with the provisions of this Clause shall amount to breach of warranty for consequences
of which the Charterers shall be liable and shall hold the Owners, the Master and the crew of the Vessel
harmless and shall keep them indemnified against all claims whatsoever which may arise and be made
against them individually or jointly. Furthermore, all time lost and all expenses incurred, including fines,
as a result of the Charterers' breach of the provisions of this Clause shall be for the Charterers’ account
and the Vessel shall remain an hire.

Should the Vessel be arrested as a result of the Charterers’ non-compliance with the provisions of this
Clause, the Charterers shall at their expense take all reasonable steps to secure that within a reasonable
time the Vessel is released and at their expense put up the bails to secure release of the Vessel.

The Owners shall remain responsible for all time lost and all expenses incurred, including fines, in. the
event that unmanifested narcotic drugs and marijuana are found in the possession or effects of the
Vessel’s personnel.”

and

 

 

32. War Cancellation

 

348

349
350
354
352

353

354
355
356
357

358
359
360
361
362
363

364
365
366

367
368
369

370

371
372
373
374
375
376
377

378
379
380
381
382
383

384
385
386
387

388
389

390
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 21 of 125 -

In the event of the outbreak of war (whether there be a declaration of war or not) between any two or

more. of the following countries: The United States of America, The United Kingdom, Russia, South
Korea,

The People’s Republic of China, and the vessel's flag state which renders the due fulfilment of this
Charter Party impossible, then the Owners and the Charterers together may mutually decide to cancel
this Charter Party, whereupon the Charterers shail

 
 

redeliver: the Vessel to the Owners | in accordance with Clause 40: if she has cargo on board, after
discharge thereof at destination, or, if debarred under this Clause from reaching or entering it, at a near
open and safe port as directed by the Owners; or, if she has no cargo on board, at the port at which she
then.is; or, if at sea, at a near open and safe port as directed by the Owners. In all cases hire shall
continue to.be paid in accordance with Clause 11 and except as aforesaid all other provisions of this
Charter Party shall apply until redelivery.

33. Ice
The Vessel shall not be required to enter or remain in any icebound port or area, nor any port or area
where lights or lightships have been or are about to be withdrawn by reason of ice, nor where there is
risk that in the ordinary course of things the Vessel will not be able on account of ice to safely enter and
remain in 1 the port o| or area or to get out after having completed loading or  ersenarging, Subject to the.

 

34. Requisition

Should the Vessel be requisitioned by the government of the Vessel’s flag during. the period of this Charter
Party, the Vessel shall be deemed to be off hire during the period of such requisition, and any hire paid

by the said government in respect of such requisition shall be retained by the Owners. The period

during which the Vessel is on requisition to the said government shall count as part of the period provided
for in this Charter Party.

If the period of requisition exceeds 60 (sixty) DOYS 0... eee menths, either party shall have the option
of cancelling this Charter Party and no consequential claim may be made by either party.

35. Stevedore Damage

. Notwithstanding anything contained herein to the contrary, the Charterers shall pay for any and all

damage to the Vessel caused by stevedores provided the Master has notified the Charterers and/or their
agents in writing as soon as practical but not later than 48 hours after any damage has occurred. is
discovered. Such

notice to specify the damage in detail and to invite Charterers to appoint a surveyor to assess the extent

of such damage. if hidden damage, same to be notified to Charterers latest: on completion of discharge.

{a) In case of any and all damage(s) affecting the Vessel’s seaworthiness and/or the safety of the crew
and/or affecting the trading capabilities of the Vessel, the Charterers shall immediately arrange for repairs
of such damage(s) at their expense and the Vessel is to remain on hire until such repairs are completed

_ and if required passed by the Vessel’s classification society.

(b) Any and all damage(s ) not described under point (a) above shall be repaired at the Charterers’ option
before or after redelivery concurrently with the Owners’ work. In such case no hire and/or expenses will
be paid to the Owners except and insofar as the time and/or the expenses required for the repairs for
which the Charterers are responsible, exceed the time and/or expenses necessary to carry out the
Owners’ work.

36. Cleaning of Holds

391
392

393
394
395
396
397
398
399
400
401
402

403

404
405
406
407
408
409

410

At
412
413
414
415

416
417

418

419
420
421

422
423

424
425
426
427

428
429
430
431
432

433
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 22 of 125

 

” The Charterers ‘shal have the option to re- deliver
the Vessel with unclean/unswept holds S against a lumpsum payment of........... in lieu of cleaning. See Clause
61.

 

All taxes and/or dues on vessel and/or cargo and on Charter hire and freight arising as of cargoes
carried or ports visited under this Charter Party shall be for Charterers’ account except taxes levied
by

vessel's flag and in connection with port of vessel's registry, which to be for Owners’ account.

38. Charterers’ Colors

. The Charterers shall have the privilege of flying their own house flag and painting the Vessel with their
own markings. The Vessel shall be repainted in the Owners’ colors before termination of the Charter -
Party. Cost and time of painting, maintaining and repainting those changes effected by the Charterers
shall be for the Charterers’ account.

39, Laid Up Returns

The Charterers shall have the benefit of any return insurance premium receivable by the Owners from their
underwriters as and when received from underwriters by reason of the Vessel being in port for a minimum
period of 30 days if on full hire for this period or pro rata for the time actually on hire.

40. Documentation

The Owners shall provide any documentation relating to the Vessel that may be required to permit the
Vessel to trade within the agreed trade limits, including, but not limited to, certificates of financial
responsibility for oil pollution, provided such oll pollution-certificates are obtainable from the Owners’

P & | Club, valid international tonnage certificate, Suez and Panama tonnage certificates, valid certificate
of registry and certificates relating to the strength and/or serviceability of the Vessel’s gear.

41. Stowaways -

 

434
435
436

437
438
439

440

441
442
443
444

445

446
AAT
448
449

450

451
452
453

454

455
456
457
458
459

460

461
462
463

464
465
466
467
468
469
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 23 of 125

 

 

 

 

Above BIMCO clause (1993) to be replaced by updated clause:

BIMCO Stowaways Clause for Time Charter Parties 2009

(a) if stowaways have gained access fo the Vessel by means of secreting away in the goods and/or
containers or by any other means related to the cargo operation, this shall amount to breach of
charter. The Charterers shall be liable for the consequences of such breach and hold the Owners
harmless and keep them indemnified against all claims; costs (including but not limited to
victualling costs for stowaways whilst on board and repatriation); losses; and fines or penalties,
- which may arise and be made against them. The Charterers shall, if required, place the Owners in
funds to put up bail or other security. The Vessel shall remain on hire for any time lost asa result of
such breach.

(b) Save for those stowaways referred to in sub-clause (a), if stowaways have gained access fo the
Vessel, all expenses, including fines or penalties, shall be for the Owners’ account and the Vessel
shall be off hire for any time lost.

 

See Clause 59,

43. Commissions

A commission of 1.25% percent for equal division is payable by the Vessel and the Owners to

H. Clarkson London, and — BBT Tradeships
ELC. ee a eeeeeeeaeareaeennens fev edeca ee eneeeaneeseneveauesss peseeeriedtenatenseteceevsseens

on hire eamed and paid under this Charter, and also upon any: continuation or extension of this Charter.

44. Address Commission -

470

471
472
473

475
476
477
478

479
480

481
482

483
484
485
486

487
488

489
490.
491

492
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 24 of 125

496
497

498
499
500

501
502
503
504
505

506
507
508

(b} LONDON 509
All disputes arising out of this contract shall be arbitrated at London and, unless the parties agree 510
forthwith on a single Arbitrator, be referred to the final arbitrament of two Arbitrators carrying on business 511
in London who shall be members of the Baltic Mercantile & Shipping Exchange and engaged in Shipping, 512
one to be appointed by each of the parties, with power to such Arbitrators ta appoint an Umpire. No 513
award shall be questioned or invalidated on the ground that any of the Arbitrators is not qualified as 514
above, unless objection to his action be taken before the award is made. Any dispute arising hereunder 515
shall be governed by English Law. 516

 

For disputes where the total amount claimed by either parity does not exceed US 517
$50, 000.00.........cceccseesccecccee “*

the arbitration shall be conducted in accordance with the Small Claims Procedure of the London Maritime 518
Arbitrators Association. oo, 519
* Delete para (a) or (b) as appropriate 520
** Where no figure is supplied in the blank space this provision only shall be void but the other provisions 521
of this clause shail have full force and rernain in effect. . 522
If mutually agreed, clauses 46........0.000000. tO 405... eee , both inclusive, as attached hereto are fully 523

incorporated in this Charter Party, 524

The Charterers The Owners
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 25 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

46. Vessel’s Description

VESSEL: CROWNED EAGLE (IMO 9418729)
_ OWNERS: Crowned Eagle Shipping LLC, Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands, MH 96960
CONTACT: Eagle Shipping International (USA) LLC AS AGENTS TO OWNERS
300 First Stamford Place, Stamford, CT 06902
Tel: (+) 1 203 276 8100
Email: operations@eagleships.com
BUILT: Nov-08
YARD: IHI CORPORATION, AICHI WORKS, JAPAN
FLAG: MARSHALL ISLANDSCLASS: NKK ;
NOTATION: NS* (CSR, Bulk Carrier-Type'A, BC-XII, GRAB 20), (PSCM)}, (ESP), (IWS), MNS*
TYPE: GEARED SINGLE. DECK BULK CARRIER, STRENGTHENED FOR HEAVY CARGOES, HOLDS NO. 2
_AND 4 MAY BE LEFT EMPTY
_ DWAT: 55,940 MT ON 12.735 M SSW LOA/BM: 190.0 M/ 32.26MTPC 56.94
TONNAGE: GRT/NRT 31532/18765 PANAMA DWT: 50200 . SCGT SUEZ:
, 32491.03_ CONSTANT: 350 MT
M3/DIMS: GRAIN M3 BALE M3 H/C DIMS M _ MAX HOMO LOAD T
Hold #1:12060.43 11042,22 14.56 X 18.60 14748
Hold #2:15706.72 14650.88 20.93 X 18.60 14770
Hold #3:14777.22 13775.41 20.93 X 18.60 14777
Hald #4:14770.43 13812.35 20.93 X 18.60 15707
Hold #5:14747.66 13781.41 20.93 X 18.60 12060
Total:72062.46 67062.27 | . ;
HOLDS: SINGLE SKIN/HOPPERED TT'S/NATURAL VENTILATION/GRAB SUITABLE
HATCHCOVERS:4 PANEL TSUJI JACK-KNIFE FOLDING TYPE HYDRAULIC DOUBLE SKIN, FLAT TOP AND
/ BOTTOM PLATE (NOT FOR CARGO) EACH FITTED WITH 2 X 700MM DIA CEMENT
LOADING HOLES |
GRANES:4 X IHI H300190-260B (20deg) SWL HOOK 30MT / GRAB 24MT
GRABS:4 X SMAG PEINER/ MZGL 12500-6-B-S DUAL MOTOR SCOOP 12.5 Cu. Metres
, FITTED WITH FOUR SPILL PLATES REDUCING VOLUME TO 12.5/10/8.5/7.0/5.3 M3 FOR
FREE FLOWING CARGO ONLY.
SPD/CONS: BALLAST
ABT 13.5 KTS / ABT 30.5 MT
“ABT 12.0 KTS / ABT 21.2 MT
LADEN (UP TO 11.5M AVG DRAFT}
ABT 13.0 KTS / ABT 30.6 MT
ABT 11.5 KTS / ABT 22.1 MT
LADEN (ABOVE 11.5M AVG DRAFT)
ABT 13.0 KTS / ABT 33.7 MT |
ABT 11:5 KTS / ABT 24.4 MT
IN PORT IDLE ABT 2.7 MT
IN PORT WKG.ABT 8 HRS 3.5 MT/16 HRS 4.3 MT /24HRS5.0MT |

Above excluding additional consumption for boiler in port, ballasting and de-ballasting.

Eco speeds given in: good faith for guidance only and without guarantee.

“About” means having an allowance of 0.5 knots on speed and 5% on bunkers consumption.

Vessel shall perform throughout the period of this Charter Party from commencement of sea passage
to end of sea passage, up to and including Beaufort wind force 4 (maximum true wind speed of 16.0

knots) and Douglas sea state 3 {maximum significant wave height of 1.25 m), and excluding periods
of adverse swell, adverse current, and alterations of speed for safety, etc. Periods of less than 24
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 26 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

hours of continuous good weather to be expressly excluded from determination of vessel's
performance.

When entering ECA, Charterers to arrange timely supply of appropriate and sufficient IFO and MGO
to enter and exit ECA with 4 days’ margin (for changeover and unpumpables). Before fixing for ECA
Charterers to ensure sufficient separate empty IFO/MGO tanks are available. Ultra-low-sulphur fuel
oils are not acceptable. Only MGO not containing FAME - biodiesel (fatty acid methyl ester) to be
supplied as ECA fuel.

Bunkers supplied throughout the duration of this Charter Party are to be in accordance with grades
380cSt ISO 8217 RMG35; 2010 and MDO ISO 8217 DMB. Charterers are allowed to bunker:2005
specs in cases where 2010 specs are not available.

INS: P&l: WEST OF ENGLAND

H&M: VARIOUS INSURERS PLACED VIA JLT NY
IACS: YES .

IG. PANDI YES

LOGS:NO STANCHIONS OR FITTINGS

ABOVE DESCRIPTION ALL ABOUT

Charterers: GMI - Global Maritime Investments Ltd.
Walker House
87 Mary Street
George Town
Grand Cayman
KY1-9002
Cayman Islands

. Commercial Manager: Andrew Thompson

Direct Telephone: = +44 207 842 4995 _

Facsimile: +44 207 023 4829

Mobile: +44 7798603334

Email: . andrewthompson@m2mship.com

 

Operations Manager: Gail Todd

C/O Goulandris Brothers Lts
34A Queen Anne’s.Gate
London SW1H 9AB
United Kingdom

Direct Telephone: +44 207 227 1960

Facsimile: . +44 207 023 4829
Mobile: , . +44 7818 060 868 / +44 7713 643 895
Email: —_ - gmiops@qoulandbros.co.uk

Owners: ~ Crowned Eagle Shipping LLC

C/O Eagle Shipping International (USA) LLC .
300 First Stamford Place

5% Floor —

Stamford CT 06902

USA ,

Email: _ aperations@eagleships.com

Website: . oe www.eagleships.com
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 27 of 125

Rider fo M/V “Crowned Eagle” Time Charter dated February 11, 2016

47. Cargo Exclusions . .
All dangerous, injurious and inflammable or self-combustible cargoes (IMO B cargoes) and the
following:

Acids, alcohol, aggregates. all cargo prohibited under vessel loading manual, aluminum dross,
ammonium nitrate, ammonium phosphate, ammonium sulphate, ammunition, arms, black powder,
blasting caps and detonator caps, bombs and any kind of explosives, dynamite, TNT, asbestos, asphalt,
- bagged rice, bitumen, borax, calcium carbide, calcium hypochloride, caustic soda, charcoal, clay,
cobblestones permitted with Soft Loading Clause only, containers, copra and by-products, cotton,
creosoted goods, direct reduced iron ore, DRI fines, expellers, ferro silicon, non-harmless or corrosive
fertilizers (harmless MAP/DAP/urea, potash permitted), fishmeal, granite blocks, hides, hot briquetted
iron ore, HBI fines, Indian coal, industrial chemicals and wastes, iron oxide, livestock, logs, manioc,
metallic fines, milled rice, mobile homes, naphtha, nuclear and radioactive goods or wastes of any kind,
palm kernel and expellers, petroleum or its by-products, pitch, pond coal, pyrites/pyrite ore, quicklime,:
radio isotopes, refuse and garbage of any kind, resins, rice bran, river and sea sands, all scraps
including motor blocks and turnings (except as per below), silicon manganese, sludge ore, sponge iron,
sulphur, nitrates, including Chilean nitrates, nickel ore, sunflower seed expellers, tar, tobacco,
turpentine, yachts, zinc ashes, any deck cargo and any cargo which exceeds vessel's tank top strength.

‘All cargoes to be loaded and carried according to IMO/US Coast Guard or similar authorities’
regulations, including SOLAS, Department of Trade recommendations also to apply.

IMO cargoes of Class 1 +7 always excluded.

_ During the Charter, Charterers are allowed to lift 3 (three) total cargoes of the following dirty cargoes.
Dirty cargoes may not be consecutive.

Dirty cargoes not to be last cargo.

After completion of loading and completion of discharge of a “dirty” cargo, all affected/polluted
- areas/ship’s facilities to be thoroughly washed down with fresh water to Master's satisfaction at
- Charterers’ account/time and expense, . a

Alumina / Soda Ash / Mineral Sand

Charterers to have the option to carry alumina, soda ash, mineral sand including Silica sand, during the
currency of this charter party provided Owners are not to be responsible for passing hold survey. If
vessel fails hold survey, any/all time lost to be for Charterers account and vessel to remain. on hire. In
addition, any/all extra costs or expenses incurred for cleaning of vessel's holds to be for Charterers
account unless same caused solely by lack of maintenance, in which case same to be for Owner's
account. ,

Soda ash allowed, but not as first cargo and no deductions to be made from hire in respect to vessel
' cleanliness whatsoever even if caused by previous cargo residues or condition of vessel's holds,
ineluding but not limited to proper maintenance.

Charterers option to carry up to a maximum of one cargo of scrap limited to HMS 1+2 scrap only and
always provided same is non oily and excludes motor blocks and turnings. When carrying scrap, the
. first layers to be gently lowered onto the vessel's tanktops reaching up to 2 meters to provide a proper
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 28 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

‘cushion. Charterers shall at their time and expense arrange holds. survey before loading and after
discharging to ascertain damages to holds, if any.

~ Should électro magnets be used during the loading or discharging, then the risk / time / expense of re-
calibrating vessel’s compass (if necessary) to be for Charterers account.

Scrap not to be last cargo prior redelivery and not to be carried on a consecutive voyage basis.

Cement — Cement Clinker

-Charterers option to load maximum one cargo of either Bulk Cement and/or Cement Clinker but not to
be consecutive nor consecutive with other dirty cargoes and not to be last cargo prior to redelivery.

1.

Charterers undertake to use holds as few as possible provided vessel's stability, trim and
stress permit.

Cargo is to be loaded, stowed, carried, and discharged strictly in accordance with applicable
national/ international regulations and/or IMO code and recommendations at the Charterers’

time, risk and expenses.

4,

Cement Holes:

All cutting and restoring .of cement holes to be performed at Charterers’ time and
expense and to be fully supervised/ attended/ approved by classification surveyor with
written documents.

Holes not to be cut within the same frame space with the existing cement holes and to
be cut at the suitable place of hatch cover in accordance with vessel's builder's
specification.

_When restoring cement holes, chill plates or similar material-if deemed necessary by
Master/surveyor, to be fitted for complete welding in order to reinstate the hatch covers
back to their original condition.

After completion of restoring of holes, hose test to be carried out in presence of
classification surveyor and the test result should be to his satisfaction. Otherwise the
Charterers have the obligation to rectify the situation until and. when satisfied by
surveyors.

All time for preparing, cutting and restoring up to classification surveyor's satisfaction as
well.as all expenses including classification surveyor's fees and expenses shall be for
Charterers account.

Welt protection to bilge well of all holds is strictly necessary to keep smooth. suction while
discharging hold washing water by using gum tapes (plaster) or equivalent.

’ After loading, Charterers undertake to arrange at their expense any special/extra trimming

and/or leveling of cargo to Master's satisfaction and.also Charterers to give reasonable time
to allow for the cargo to settle and any air to escape before vessel's departure fram loading
berth/port, and vessel to remain on-hire.

Charterers indemnify Owners of all possible cargo solidification, due to hold sweating which
is impossible to avoid by proper operation of existing natural ventilation system.
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 29 of 125
Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

7. Charterers to arrange and supply hatch sealing tape at their time and cost and also provide
sufficient fresh water for cleaning vessel including accommodation front and decks and also
to arrange for removal of residues from holds to master's satisfaction.

8. The Charterers may request the Vessel's crew to perform above services with paying
lumpsum US$700 bonus per hold in addition to regular intermediate hold cleaning fee,
provided that the Owners and Vessel shall not guarantee that holds will be sufficiently
cleaned/accepted.at next loading port.

All other cargoes allowed under this. Charter Party are allowed consecutive after cement cargoes with
Charterers ultimately responsible for cleanliness of holds and subsequent inspections.

Petcoke
Maximum 2 liftings allowed but shall not be consecutive voyages with other dirty cargoes and shall not
be last voyage before redelivery, which is to be loaded, stowed, carried, and discharged strictly in
. accordance with applicable national/international regulations and/or IMO code and recommendations
ai the Charterers' time, risk and expenses.

1. Petroleum coke mentioned herein only limited to the type of non-hazardous, non-dangerous .
green delayed type and/or calcined type and metallurgical type.

2. If Charterers exercise such option, Charterers undertake to use holds as few as possible,
provided vessel's stability/trim and stress permit.

3.. Such cargo to be loaded, stowed, trimmed and discharged in strict accordance to latest IMO
and/or any other latest regulations/rules applicable to such cargo.

4, Should any additional/special washing down of holds before loading be reasonably
recommended, proposed, required by Master, Charterers undertake to arrange it at their
time/expense. ,

5. Charterers, after discharge, to arrange at their expense/time, any additional/special washing
down of holds carrying such cargo by chemical as Master reasonably considers it necessary.
Charterers are allowed to use ship's crew to perform cleaning as necessary against paying
US$ 700 per hold lump sum in addition to regular hold cleaning allowance but always subject
to prior consent of Master/crew and local regulations permitting and all time so used shall
be for Charterers' account.

6. Any directly related extra expense resultant there from/incurred thereby (such as hold
cleaning to Master's satisfaction/hold surveys etc.) and any detention through any of the
above causes shall be for the Charterers’ account.

- Sait

Charterers are permitted to carry maximum one cargo of salt whether full or part cargo during the entire
currency of period on following conditions. Lime washing, or Holdblock application, if requested by
Owners or Charterers, to be for Charterers' time and expense during the entire currency of period on
following conditions. So

1. Charterers undertake to use holds as few as possible, provided vessel's stability trim and
stress permit. ,
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 30 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 41, 2076

Prior to loading, all holds/ surface areas assigned for salt to be lime washed or Holdblock-
ed by Charterers at their time, expense and risk to the satisfaction of Master and
independent surveyors appointed by Charterers at their time/expense.

Cargo to be loaded/stowed/trimmed/discharged in strict accordance with latest IMO and/or
any other latest regulations/rules applicable to such cargo.

All fresh water used for irrigation onto salt during loading/ voyage/ discharging to be for
Charterers' account.

Upon completion. of discharge, Charterers to supply sufficient cleaning product as
recommended by products manufacturers and arrange at their time, risk and expense for

shore labour to remove the limewash/Holdblock from holds to the Master's complete

10.

Sulphur

satisfaction which not to be unreasonably withheld and to the satisfaction of an independent
surveyor.

Charterers to supply sufficient fresh water at their expense for washing down of all holds.

Any extra expenses resultant therefrom incurred thereby (such as hold cleaning to Master's
satisfaction/hold survey etc.) and any detention through any of the above causes to be for
Charterers’ account.

Charterers are allowed to use ship's crew to perform application of lime wash against paying
US $400. 00 per hold in addition to normal hold. cleaning allowance but always subject to
prior consent of Master/crew and local regulations permitting. All time used to be for

- Charterers' account.

Owners/Master shall not be held responsible for passing hold inspection for loading next
cargo.

To protect and neutralize water collected in hold bilges, Charterers to supply sufficient
“bilgecoat" as required by the master / owners and deliver to the vessel before loading. As
an alternative, Charterers may supply sufficient caustic soda flakes or pearl which when
dissolved in fresh water makes an alkaline solution.

Charterers are permitted to carry maximum one cargo of sulphur whether full or part cargo during the
entire currency of period on following conditions. Lime washing, or Holdblock application, if requested
by Owners or Charterers, to be for Charterers’ time and expense during the entire currency of period
on following conditions.

1.

Charterers undertake to use holds as few as possible, provided vessel's stability trim and
stress permit.

Prior to loading, all holds/ surface areas assigned for sulphur to be lime washed or
Holdblock-ed by Charterers at their time, expense and risk to the satisfaction of Master and

independent surveyors appointed by Charterers at their time/expense.

Cargo to be loaded/stowed/trimmed/discharged. in strict accordance with latest IMO and/or
any other latest regulations/rules applicable ta such cargo.

All fresh water used for irrigation onto sulphur during loading/ voyage/ discharging to be for
Charterers' account.
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 31 of 125

10.

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

Upon completion of discharge, Charterers to supply sufficient cleaning product as
recommended by products manufacturers and arrange at their time, risk and expense for
shore labour to remove the limewash/Holdblock from holds to the Master's complete
Satisfaction which not to be unreasonably withheld and to the satisfaction of an independent
surveyor.

Charterers to supply sufficient fresh water at their expense for washing down of all hoids.

Any extra expenses resultant therefrom/ incurred thereby (such as hold cleaning to Master's

satisfaction/hold survey etc.) and any detention through any of the above causes to be for
Charterers' account.

Charterers are allowed to use ship's crew to perform application of lime wash against paying
US $400.00 per hold in addition to normal hold cleaning allowance but always subject to
prior consent of Master/crew and local regulations permitting. All time used to be for
Charterers' account.

Owners/Master shall not be held responsible for passing hold inspection for loading next
cargo.

To protect and neutralize water collected in hold bilges, Charterers to supply sufficient
“bilgecoat” as required by the master / owners and deliver to the vessel before loading. As

“an alternative, Charterers may supply sufficient caustic soda flakes or pearl which when

dissolved in fresh water makes an alkaline solution.

Concentrates .
. Concentrates not to be counted as a ‘dirty’ cargo, i.e., not part of the maximum 3 (three) dirties..

However, it is understood and agreed that Lead Concentrates always to be excluded.

Chaiterers may carry maximum two cargoes of concentrates; same always to be loaded, stowed and
- discharged according to IMO and local regulations.

1.

Prior to commencement of loading, Charterers/Shippers are to provide laboratory
analysis/certificate evidencing that both the flow moisture point and transportable moisture
limit of such cargo are within the limit < as set out by IMO.

2. Such cargo to be loaded, stowed, trimmed and discharged strictly according to latest IMO
and/or any other regulations/rules applicable to such cargo.

3. After loading, Gharterers undertake to arrange for special extra trimming and/or leveling of
the cargo to. satisfaction of Master and independent surveyor appointed by Charterers /
Shippers at their expense and time.

4... Any directly related expenses resultant therefrom/incurred thereby (such as hold cleaning to
Master's satisfaction/hold survey) and any detention through any of above causes to be for
Charterers' account.

Steel Slabs

.Charierers are allowed to load steel slabs.
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 32 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 17, 2076

1. In the unlikely event of any problems en route to discharged ports. that invalve the cargo
shifting or becoming unsecured or unstable, it is clearly understood that the Master has the
right to deviate to a nearby suitable port/place, which he deems appropriate.

2. The cargo is to be properly dunnaged, chocked up, lashed and secured to Master's
satisfaction. at Charterers' risk and expense. Charterers. must supply sufficient dunnage,
lashing materials for loading such cargo.

3. Ifsame deemed necessary by Owners, Charterers and/or Shippers and/or Receivers at their
expense and time to appoint local surveyor/supercargo at load port who is to give
assistance/advice to the Master during loading operation. -

4. At discharge, removal of dunnage always to be Charterers responsibility, risk and expense
and in accordance with local and international regulations.

5. No California Block Stowage
Charterers to remain responsible for the passing of loading survey(s) as required,

All cargoes to be loaded, stowed, discharged in strict conformity with IMO, IMSBC Code and local
regulations. Any extra fittings/equipment/expenses, etc. which are required to observe such regulations
to be undertaken by Charterers at their time/expense.

All consumable and standard protective material, fresh water, brushes, ladders, etc., to be arranged
and paid for by Charterers.

Stee! Coils

It is expressly understood that the Master is to be provided with the full packing list, number of coils,
"weight of each coil(s), and dimensions of each coil(s}, prior to arrival at load port.

Charterers are fully aware that the vessels holds are natural ventilation.

_Cargo to be properly loaded, stowed and dunnaged to Masters satisfaction, always within the vessels
TT strengths and per the vessels loading and securing manual(s).

Liner Bills of Lading permitted providing they are fully Charterers Liner Bill of Ladings on Charterers
form and signed only by the Charterers .

Cargo Safety .
Unless the cargoes are elsewhere excluded in this agreement, the vessel will load any permitted, lawtul,

properly certified, safe, cargo which comply with all IMO regulations found in the Code of Safe Practice
For Bulk Cargoes (IMSBC Code) or any similar regulations in effect at. the time of loading) and
applicable local regulations | in effect at the time of loading.

Charterers and/or Shippers shall provide proper and valid certification of all cargoes, including but not
limited to cargoes that may liquefy, that complies with all. regulations in effect at the time of loading to
the Master before loading. The vessel shall have the right to refuse to commence loading if such
certification is not provided before loading and the vessel shall remain on hire and will not be responsible
for any time tost or cost incurred due to failure to comply with the foregoing.

Notwithstanding any of the certification presented, should it become evident that. the certification is
questionable or questions about the true condition of the cargo affecting the safety of the vessel arise,
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 33 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

the Master and/or Owners may require the cargo to be again certified by a competent authority and/or
surveyed before it is loaded by a competent surveyor. Should the survey and/or cargo testing, including
a can test regarding liquefaction, find that any of the specifications affecting safety of the vessel to
prosecute the intended voyage (such as moisture, density, temperature, etc) are not within acceptable
limits, then the cargo will be considered as unlawful and the vessel shall reject that cargo. It is
understood and agreed that the vessel will not load until safe cargo is presented. All time, risk and
expense for unlawful or unsafe cargoes being presented, including those expenses incurred by Owners
regarding surveyors/surveys/cargo testing, shall be for Charterers’ account.

48... War Risk Insurance
Basic war risk insurance premium for worldwide trading shall be for Owners’ account and additional
premium for hull and machinery.and Officers/crew and crew war bonus, if any, due to vessel's trading
to the restricted area shall be for Charterers’ account but extra war premium not to exceed London
underwriters’ minimum scale and Charterers to benefit from Owners’ NCB rebate. However, if such
insurance is not obtainable commercially or through a government program, the vessel shall not be
required to enter or remain at any such port or zone.

Un-amended Conwartime Clause 2013 to be incorporated in this Charter Party:

CONWARTIME 2013
War Risks Clause for Time Chartering

{a) For the purpose of this Clause, the words:

(i) “Owners” shall include the shipowners, bareboat charterers, disponent owners, managers or other
operators who are charged with the management of the Vessel, and the Master; and

(ii) “War Risks” shall include any actual, threatened or reported:

war, act of war, civil-war or hostilities; revolution; rebellion; civil commotion; warlike operations: laying
of mines; acts of piracy and/or violent robbery and/or capture/seizure (hereinafter “Piracy”); acts of
terrorists, acts of hostility or malicious damage; blockades (whether imposed against all vessels or
imposed selectively against vessels of certain flags or ownership, or against certain cargoes or crews
or otherwise howsoever), by any person, body, terrorist or political group, or the government of any
state or territory whether recognised or not, which, in the reasonable judgement of the Master and/or
the Owners, may be dangerous or may become dangerous to the Vessel, cargo, crew or other
persons on board the Vessel.

(b) The Vessel shall not be obliged to proceed or required to continue to or through, any port, place,
area or Zone, or any waterway or canal (hereinaiter “Area”), where it appears that the Vessel, cargo,
crew or other persons on board the Vessel, in the reasonable judgement of the Master and/or the
Owners, may be exposed to War Risks whether such risk existed at the time of entering into this
Charter Party or occurred thereafter, Should the Vessel be-within any such place as aforesaid, which
only becomes dangerous, or may become dangerous, after entry into it, the Vessel shall be at liberty
~ to leave it.

(c) The Vessel shall not be required to load contraband cargo, or to pass through any blockade as set
out in Sub-clause (a), or to proceed to an Area where it may be subject to search and/or confiscation
bya belligerent.
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 34 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

(d) If the Vessel proceeds to or through an Area exposed to War Risks, the Charterers shall reimburse
to the Owners any additional premiums required by the Owners’ insurers and the costs of any
additional insurances that the Owners reasonably require in connection with War Risks.

‘(€) All payments arising under Sub-clause (d) shall be settled within fifteen (18) days of receipt of
Owners’ supported invoices or on redelivery, whichever occurs first.

(f) If the Owners become liable under the terms of employment to pay to the crew any bonus or
additional wages in respect of sailing into an Area which is dangerous in the manner defined by the
said terms, then the actual bonus or additional wages paid shall be reimbursed to the Owners by the
Charterers ai the same time as the next payment of hire is due, or upon redelivery, whichever occurs
first,

(g) The Vessel shall have liberty:

(i) to comply with all orders, directions, recommendations or advice as to departure, arrival, routes,
sailing in convoy, ports of call, stoppages, destinations, discharge of cargo, delivery, or in any other
way whatsoever, which are given by the government of the nation under whose flag the Vessel sails,
or other government to whose laws the Owners are subject, or any other government of any state or
territory whether recognised or not, body or group whatsoever acting with the power to. compel .
compliance with their orders or directions;

(ii) to comply with the requirements of the Owners’ insurers under the terms of the Vessel’s
insurance(s);

(iit) to comply with the terms of any resolution of the Security Council of the United Nations, the
effective orders of any other Supranational body which has the right to issue and give the same, and
with national laws aimed at enforcing the same to which the Owners are subject, and to obey.the
orders and directions of those who are charged with their enforcement: ,

{iv) to discharge at any.aliernative port any cargo or part thereof which may expose the Vessel to
being held liable as a contraband carrier;

(v) to call at any alternative port to change the crew or any part thereof or other persons on board the
Vessel when there is reason to believe that.they may be subject to internment, imprisonment,
detention or similar measures.

(h) Ifin accordance with their rights under the foregoing provisions of this Clause, the Owners shall
fefuse to proceed to the loading or discharging ports, or any one or more of them, they shall
immediately inform the. Charterers. No cargo shall be discharged at any alternative port without first.
giving the Charterers notice of the Owners’ intention to do so and requesting them to nominate a safe
port for such discharge. Failing such nomination by the Charterers within 48 hours of the receipt of
such notice and request, the Owners may discharge the cargo at any safe port of their own choice. All
_ costs, risk and expenses for the alternative discharge shall be for the Charterers' account.

(i) The Charterers shall indemnify the Owners for claims arising out of the Vessel proceeding in
accordance with any of the provisions of Sub-clauses. (b) to (h) which are made under any bills of
lading, waybills or other documents evidencing contracts of carriage.

(j) When acting in accordance with any of the provisions of Sub-clauses (b) to (h) of this Clause

anything is done or not done, such.shall not be deemed a deviation, but shall be considered as due
fulfilment of this Charter Party.

10
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 35 of 125
Rider to M/V “Crowned Eagle” Time Charter dated February 17, 2016

49. Panama/Suez Canal Transit
Owners guarantee that the vessel shall be fully fitted for Panama(old Panamax locks only)/Suez Canal
transit and in possession of valid certificate during the currency of this Charter to comply with current
regulations and requirements of both Canals. -

Charterers to render cooperation to Owners for submission of initial transit formalities to the Suez and
Panama Canal authorities. Should any discrepancies between tonnage figures described in Canal
certificates issued by vessel's classification and by the relevant Canal authorities arise, the latter shall
be final and such discrepancies are not considered as misrepresentation.

50. Boycott

If the vessel is boycotted, picketed, blacklisted or if any similar incident occurs at any port or place by
shore and/or port laborers and/or tugboats and/or pilots and/or government and/or any authority by
reason of the vessel's flag/registry/manning or ownership or terms and conditions on which members
of the Officers/crew are employed, or by reason of the vessel's construction and/or her cargo gear
and/or her fittings and/or her other equipmenis, all directly related consequences and any extra
expenses reasonably incurred therefrom to be for Owners’ account and Charterers are entiiled to place
the vessel off hire for any time lost by such reason.

51. Deratting Certificate
The vessel shall be delivered with a valid deratting or deratting exemption certificate. If such certificate
does not cover the whole period of this Charter, cost of renewal ‘of certificate and any required
fumigation for obtaining of such certificate, if necessary, shall be for Owners’ account. Any detention
and extra expenses incurred thereby shall be also for Owners’ account.

52. Quarantine
Normal quarantine time and expenses for vessel's entering port shall be for Charterers’ account but
any time of detention and expenses for quarantine due to pestilence, epidemics and illness of Captain,
Officers and crew shall be for Owners’ account except where that pestilence, epidemic or itIness was
contracted at a port or place called whilst under this Charter.

53. Equipment
The vessel shall comply with all international and local Jaws and regulations at any port of call under
this Charter Party, including all environmental regulations and Commonwealth of Australia Navigation
(Orders) Regulations, in particular but not limited to Marine Orders Part 32 (Cargo Handling
Equipment), which governs the vessel's hold and crane ladders as well as ship’s cargo-handling
equipment, and Marine Order Part 23 (Equipment — Miscellaneous and Safety Measures), which
govern gangways and lighting.

The vessel shall also comply with the requirements set out in the amendment to the Code of Safe
Practice for Solid Bulk Cargoes (IMSBC Code) dated 1996 for the carriage of bulk coal by sea. This is
covered by Marine Notice 11/96 (or later revision/amendment) issued by the Australian Maritime Safety
Authority (AMSA). ;

54,. P&iClub.
Owners guarantee that the vessel shall be fully covered by a P & | Club member of the International
Group of P & | Associations. Charterers have the benefit of Owners’ P & | Club as far as the rules
permit.

55. Owners’ Agents

Owners to appoint Owners’ agents to attend for all Owners’ matters such as hospitalization, repatriation
of crew, repairs, supply of vessel’s stores and provisions, etc. In case Owners are unable to arrange

11
Case 2:19-cv-12579-GGG-DMD Document1-2 Filed 09/13/19 Page 36 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

same, Charterers to agree to have their agents attend such matters with Owners paying actual
expense.

Charterers’ agents are available to perform the following services to Owners: cash advance to the
Master by the Owners, crew mail, arranging fresh water supplies, minor medical attendance.

These services to be provided at actual cost and no agency fee is applicable but Owners to settle with
agents and to be ultimately responsible for settling same.

56. . Deductions

Charterers are not entitled to deduct fram hire payments any disbursements for Owners’ account as
owners will appoint and pay agents directly.

57. Deviation / Put Back —

Should the vessel put back whilst on voyage by reason of breakdown of machinery, collision, stranding,
fire or the accident or damage to the vessel, or dry-docking or periodical survey, or deviate from the
course of the voyage caused by sickness of or accident to the Captain, Officers, crew or any person
on board the vessel (other than persons traveling at Charterers’ request), or by reason of sending
stowaway or refugee, salvage, or by reason of the refusal of the Captain, Officers or crew to do their
duties without any specific and valid ground for rejection, or any Owners’ matters, the payment of hire
shall be suspended from the time of inefficiency in port or at sea until the vessel is again efficient in the
same position or regains a point of progress equivalent to that when the hire ceased hereunder.
Bunkers consumed while vessel is off-hire and all extra expenses incurred during such period shall be
for Owners’ account.

58. Capture, Seizure, Arrest
Should the vessel be captured or seized or detained or arrested by any authority or by any legal process
during the currency of this Charter Party for any reason attributable to the Owners, the payment of hire
shall be suspended until the time of her release. Any extra expenses incurred by and/or during such
capture or seizure or detention or arrest shall be for Owners’ account.

This Clause is inoperable should such capture or seizure or detention or arrest be caused by any reason
attributable to the Charterers or their agents or by reason of cargo carried.

59. Smuggling
Any delay, expense and/or fines incurred on account of smuggling shall be for Owners’ account if
caused by the Officers and/or crew or shall be for Charterers ‘ account if caused by. Charterers’
supercargo and/or their staff or agents.

60. Return Premium |
_Charterers shall have the benefit of any return insurance premium receivable by Owners from their
underwriters, as and when received from the underwriters, by reason of the vessel being in port for a
minimum period of 30 days if on full hire for this period or pro rata for the time actually on hire, in which
case Charterers to accept speed reductions and/or excessive consumption. See also clause 99.

61. Hold Condition on Redelivery —
Vessel shall’ be redelivered by the Charterers to the Owners with clean holds. However, Charterers
shall have the option to redeliver the vessel with holds unclean, in consideration of which the Charterers
shall pay a lumpsum of USD 5,000.00 excluding removal/disposal of dunnage/lashing materials, if any.

62. Gangway Watchmen
Expenses for gangway watchmen if ordered by the vessel to be for Owners’ account but if ordered by
Charterers or required by port regulations, such expenses shall be for Charterers' account. ,

12
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 37 of 125
Rider to M/V “Crowned Eagle” Time Charter dated February 11, 201 6

63. Additional Equipment, Fittings .
Charterers, subject to the Captain’s approval which not to be unreasonably withheld, shall be at liberty
to fitfweld any. additional equipment and fittings for loading, discharging and/or securing cargo, Such
work shall be done at the Charterers’ expense and time and Charterers shall remove such equipment
and fittings at their expense and time prior to redelivery Alternatively, Owners and Charterers to agree
on a reasonable compensation for non-removal of extra fittings.

. 64, BIMCO Asian Gypsy Moth Clause for Time Charter Parties

(a) The Owners shall deliver the Vessel free of Asian Gypsy Moth (AGM). If the Vessel has within the
last twenty-four (24) months prior to delivery traded to an area where there is a risk of infestation by
AGM, the Owners shall, on delivery, provide an inspection certificate stating that thé Vessel is free
from infestation by AGM issued by an appropriate and recognised certification body (an AGM Free
Certificate) dated no earlier than the date of departure from the last port of call in such area.

(b) Should the Charterers order the Vessel to an area where there is a risk of infestation by AGM, the
Charterers shall take all reasonable steps at their expense to mitigate the risk of infestation. If
infestation should nevertheless occur, the Charterers shall ensure that such infestation is removed
from the Vessel. Without prejudice to this obligation, the Charterers shall provide an AGM Free
Certificate from the last port of call.in the aforementioned area. Notwithstanding the issuing of such a
certificate, should an infestation of AGM be found or suspected, the Charterers shall be responsible
for any consequences whatsoever, including but not limited to costs and third party liabilities. The
Vessel shall remain on hire throughout.

(c) The Charierers shall redeliver the Vessel free of AGM. If the Vessel has traded to an area where
there is a risk of infestation by AGM the Charterers shall, on redelivery, provide an AGM Free
Certificate dated no earlier than the date of departure from the last port of call in such area.

65. Paramount Clause

Clause Paramount, US Clause Paramount, Canadian Clause Paramount, UK Clause Paramount,
BIMCO P & | Bunkering Clause, wherever applicable, shall be deemed to form a part of this Charter
Party and shall be contained in all Bill(s).of Lading issued hereunder. Conwartime 2013 War Risk Clause
shall also be deemed to form part of this Charter Party. In the event of conflict between Conwartime
and BIMCO Piracy Clause, the Piracy Clause shall prevail.

66. intermediate Hold Cleaning

All intermediate hold cleaning during the course of this Charter shall be done at the sole time, risk and
expense. of the Charterers. However when requested to do so by Charterers, the crew shall render all
due assistance in cleaning holds between voyages subject weather, local regulations, trade union
labour regulations and time permitting. Any such work is to be carried out as Charterers’ servants.

Owners/vessel shall not be responsible for passing subsequent intermediate hold surveys. In. addition
to any bonus (which may be paid to the crew at Charterers’ discretion and which Charterers shall
arrange directly through Master), Charterers are to pay Owners together with next hire payment USD
700.00 per hold for clean cargoes for crew services, except for dirties for which additional payment to
be made (see clause.47.) ©

It is understood that such assistance in hold cleaning is always only possible provided shore regulations
permit. Removal and subsequent disposal of cargo dunnage, separation materials and/or fittings to be
arranged / performed by Charterers’ in their time and at their risk and expense. Fresh water and/ or
chemicals and equipment (if required) for hold cleaning to be provided and paid for by Charterers.

13
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 38 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

Throughout the currency of this Charter Party and at redelivery, the Charterers shall remain responsible
for all costs and time, including deviation, if any, associated with the removal and disposal of cargo-
related residues and/or hold washing water and/or chemicals and detergents and/or-waste as defined
by MARPOL Annex V, Section 1, or other applicable rules relating to the disposal of such substances.
Master to use due diligence to insure compliance with MARPOL regulations.

Any delay, costs, consequences or action against Owners/ Vessel arising from cleaning between
Australian ports to be entirély at Charterers’ risk and expense.

G7, ITF Clause

Owners of the vessel guarantee that the minimum terms and conditions of employment of the crew are
now, or will be prior to the presentation of the vessel for loading, and will remain for the period of the
Charter Party covered by an ITF agreement or bona fide Trade Union agreement acceptable to the ITF,
failing which vessel to be off-hire for any time lost and any extra expense to be for Owners’ account.

68. Hold Condition on Arrival First Load Port

On arrival first loading port under this Charter Party, vessel's holds to be clean, swept, dry, free from
any previous cargo residue and/or loose rust/rust scales or any other foreign material(s) and ready in
all respect in all compartments to load Charterers’ intended cargo | in accordance with relevant local
independent surveyors’ satisfaction.

Should the vessel not be clean and ready in every respect, Charterers have the option to. put the vessel
off hire from time of rejection until vessel again has been accepted. If holds have been rejected,
Charterers are to arrange re-inspection within 12 hours after the master declares the holds to be ready
for the second inspection, failing which the vessel shall be considered to be back on-hire 12 hours after
the master’s declaration.

If some halds/cargo carrying compartments are not accepted, Charterers shall have the option of
accepting the vessel with those which are accepted, and in that case Charterers shall pay hire
proportionate to the number of holds/cargo carrying compartments which have passed survey.

’ This clause to be considered a complete code for handling hold condition on delivery.

69. . “Adding Off-Hire
Should the vessel be off-hire for more than 3 (three) consecutive days during the currency of this Charter
for any reason whatsoever, the Charterers have the option of adding such agreed off-hire time (except

off-hire owing to periodical docking) to the Charter period, which to be declared within 15 days after the
occurrence. »

f0. BIMCO Ship to Ship Transfer Clause for Time Charter Parties

. (a) The Charterers shall. have the right to order the Vessel to conduct ship-to ship cargo
operations, including the use of floating cranes and barges. All such ship to ship transfers shall
be at the Charterers’ risk, cost, expense and time. -

* (b) The Charterers shall direct the Vessel to a safe area for the conduct of such ship to ship
operations where the Vessel can safely proceed to, lie and depart from, always afloat, but
always subject to the Master's approval. The Charterers shall provide adequate fendering,
securing and mooring equipment, and hoses and/or other equipment, as necessary for these

“operations, to the satisfaction of the Master.

14
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 39 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

* (c) The Charterers shall obtain any and_all relevant permissions from proper authorities to
perform ship to ship operations and such operations shall be carried out in conformity with
best industry practice.

e (d) If, at any time, the Master considers that the operations are, or may become, unsafe, he
may order them to be suspended or discontinued. In either event the Master shall have the
right to order the other vessel away from the Vessel or to remove the Vessel.

e (e) If the Owners are required to extend their existing insurance policies to cover ship to ship
operations or incur any other additional cost/expense, the Charterers shall reimburse the
Owners for any additional premium or cost/expense incurred.

e (f) The Charterers shall indemnify the Owners against any and all consequences arising out of
the ship to ship operations including but not limited to damage to the Vessel and other costs
and expenses incurred as a result of such damage, including any loss of hire; damage to or
claims arising from other alongside vessels, equipment, floating cranes or barges; loss of or
damage to cargo; and pollution.

71. Oil Pollution and Financial Responsibility
~ 1) Owners warrant that during the currency of this Charter Party they will comply fully with any
rules and/or regulations presenily in force and any legislation enacted with respect to
pollution: by oil or any other substances (including any rules and/or regulations issued
. thereunder) issued by any government department or other authorities, and also any-similar
legislation enforced by any nation of the world, relevant to vessel's actual/required trading
under this Charter Party.

2) Owners warrant that throughout the currency of this Charter Party they will provide the vessel
with valid Certificates of Financial: Responsibility for Oil Pollution issued pursuant to: (1) Sec.
311 (p) of the U.S. Federal Water Pollution Control Act, as amended and (2) any certificates
which may be required by U.S. Federal legislation at any time during the currency of this
Charter. Should any delay or detention of the vessel occur from failure by Owners to comply
with the said acts, laws, rules, regulations or legislations, or failure to hold the relevant
certificates, the hire shall cease for the period of such delay or detention, and all extra
expenses incurred because of such failure shal! be for Owners’ account.

72, . Safety including Drugs and Alcohol

Owners shall have ‘on board the vessel an effective occupational health and safety policy with the object

that due care and attention is given by crewmembers to safe working practices in all operations

pertaining to the vessel. The Owners shall have a policy regarding drug and alcohol abuse on board
with the object no crewmember will navigate a ship or operate its on-board equipment whilst impaired

by drugs or alcohol.

The policy will also have the objective of. Strictly prohibiting the possession, use, transport and
distribution cf illicit or non-prescribed drugs by crewmembers. The Owners shall exercise due diligence
throughout the period of the Charter Party to ensure that such policies are complied with.

73. BIMCO ISM Clause

From the date of coming into force of the International Safety Management (ISM) Code in relation to
the vessel and thereafter during the currency of this Charter Party, the Owners shall procure that both
the vessel and “THE COMPANY” (as defined by ISM Code) shall comply with the requirements of the

15
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 40 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

ISM Code. Upon request the Owners shall provide a copy of the relevant Document of Compliance
(DOC) and Safety Management Certificate (SMC) to the Charterers.

Except as otherwise provided in this Charter Party, loss, damage, expense or delay caused by failure
on the part of the Owners or “The Company” to comply with the ISM Cade shall be for the Owners’
account.

74. Hire to be calculated basis GMT. _

75. Dunnage Clause . .
The Vessel shall be delivered and redelivered free of all dunnage, lining and packing materials.

During the currency of this Charter Party the Charterers shall provide dunnage, lining and packing
materials as required at their expense.

The Charterers shall ensure that all dunnage used shall comply with applicable phyto-sanitary
regulations. ,

Throughout the currency of the Charter Party and at redelivery, the Charterers shall remain responsible
. for all costs and time, including deviation, if any, associated with the removal and disposal of dunnage,
lining and packing materials in accordance with MARPOL 73/78 Annex V or any other applicable rules
relating to the disposal of such materials. .

76. Change of Name a

The vessel shall not change ownership, name, flag, class, technical and/or crew management during
the currency of this Charter Party without Charterers’ prior approval, which shall not be unreasonably
withheld. -

77. Weather Routing
The vessel shall be capable at all times during the currency of this Charter Party of steaming as per
vessel's description (Clause 46) except during fouling periods (see Clause 99).

The Charterers may in their option and at their cost engage an independent weather routing service to
supply routing advice and monitor the vessel’s performance.

The Master will comply with Charterer’s independent weather routing service's reporting procedures
at all times and endeavor to follow Charterer’s (or their routing service’s) recommended

routing. However, the final choice of selecting the safest route will be the Master's decision, providing
it is justified, in which case Master to inform Charterers as soon as possible.

In the event of consistent discrepancy between the deck logs and independent weather routing
service where a commercial/amicable solution cannot be found, a third party mutually agreed
independent weather bureau to be appointed, the findings of which to be binding by both parties and
expenses of above weather bureau to be equally shared.

No hire to be deducted for alleged underperformance claim until it has been agreed by both parties. In
the event of disagreement and if an amicable solution cannot be found then the matter-to be referred
to arbitration.

78. Bulk Carrier Safety Clause

16
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 41 of 125

Rider to M/V “Crowned Eagie” Time Charter dated February 11, 2016

A) Charterers shall instruct the Terminal Operators or their representatives to cooperate with the
Master in completing the {MO Ship/Shore Safety Checklist and shall arrange all cargo operations
strictly in accordance with the guidelines set out therein.

B) In addition to the above and notwithstanding any provision in this Charter Party in respect of
loading/discharging rates, Charterers shall instruct the Terminal Operators to load/ discharge the
vessel in accordance with the loading/discharging plan, which shall be approved by the.Master with
due regard to the vessel's draught, trim, stability, stress or any other factor which may affect the
safety of the vessel.

Cc) At any time during cargo operations the Master may, if he deems it necessary for reasons. of safety -
of the vessel, instruct the Terminal Operators or their representatives to slow down or stop the
loading or discharging.

79. BIMCO North American Advance Cargo Notification Clause for Time Charter Parties 2016

1. US Notification Requirements for Time Charter Parties

(a) If the Vessel loads or carries cargo destined for the US or passing through US ports in transit, the
Charterers shall comply with the current US Customs regulations (19 CFR 4.7) or any subsequent
amendments thereto and shall undertake the role of carrier for the purposes of such regulations and
shall, in their own name, time and expense:

(i) Have in place a SCAC (Standard Carrier Alpha Code);
(ii) Have in place an ICB (International Carrier Bond);
(iii) Provide the Owners with a timely confirmation of (i) and (ii) above; and

(iv) Submit a cargo declaration by AMS (Automated Manifest System) to the US Customs and provide
_ the Owners at the same time with a copy thereof.

{b) The Charterers assume liability for and shall indemnify, defend and hold harmless the Owners
against any loss and/or damage whatsoever (including consequential loss and/or damage) and/or any

_ expenses, fines, penalties and all other claims of whatsoever nature, including but net limited to tegal
costs, arising from the Charterers’ failure to comply with any of the provisions of sub-clause (a).
Should such failure result in any delay then, notwithstanding any provision in this Charter Party to the
contrary, the Vessel shall remain on hire.

(c) If the Charterers' ICB is used to meet any penalties, duties, taxes or other charges which are solely
the responsibility of the Owners, the Owners shall promptly reimburse the Charterers for those
amounts.

{d) The assumption of the role of carrier by the Charterers pursuant to this Clause and for the purpose
of the US Customs Regulations (19 CFR 4.7) shall be without prejudice to the identity of carrier under
any bill of lading, other contract, law or F regulation.

2. Canadian Notification Requirements for Time Charter Parties

(a) As between Owners and Charterers, Charterers shail be deemed to be the Conveyance Operating
Carrier for the purposes of the Canada Customs Act and any related regulations, memorandums:-or
notices issued by the Canada Border Services Agency (“CBSA”).

7
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 42 of 125

‘Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

(b) Subject to sub-clause (c) below, Charterers will be responsible for obtaining a Marine Carrier Code
(Bonded or Non-Bonded) as may be required and for providing the CBSA with the Advance
Commercial Information by Electronic Data Interchange or otherwise on a timely basis.

(c) When the vessel calls at a port in Canada other than as instructed by Charterers, Owners shall
provide Charterers with all information necessary for the timely and accurate submission of Advance
Commercial Information to the CBSA.

(d) Each party shall indemnify the other party for any and all fines, penalties, expenses, Joss, damage,
delay or any other claim, including attorney's fees, arising from its failure to comply with this clause.

(e) For the avoidance of doubt, nothing contained in this clause is intended to vary any other provision
of this charter as to responsibility for cargo and identity of carrier.

‘80. Deleted.

— 81, BIMCO ISPS/MTSA Clause for Time Charter Parties 2005

(a)(i) The Owners shall comply with the requirements of the International Code for the Security of
Ships.and of Port Facilities and the relevant amendments to Chapter XI of SOLAS (ISPS Code)
relating to the Vessel and “the Company” (as defined by the ISPS Code). If trading to or from the
United States or passing through United States waters, the Owners shall also comply with the
requirements of the US Maritime Transportation Security Act 2002 (MTSA) relating to the Vessel and
the “Owner” (as defined by the MTSA).

(ii) Upon request the Owners shall provide the Charterers with a copy of the relevant International
Ship Security Certificate (or the Interim International Ship Security Certificate) and the full style
contact details of the Company Security Officer (CSO).

(iii) Loss, damages, expense or delay (excluding consequential loss, damages, expense or delay)
caused by failure on the part of the Owners or “the Company”/"Owner" to comply with the
requirements of the ISPS Code/MTSA or this Clause shall be for the Owners’ account, except as
otherwise provided in this Charter Party.

(b)(i) The Charterers shall provide the Owners and the Master with their full style contact details and,
upon request, any other information the Owners require to comply with the ISPS Code/MTSA. Where
'_ sub-letting is permitted under the terms of this Charter Party, the Charterers shall ensure that the
contact details of all sub-charterers are likewise provided to the Owners and the Master. Furthermore,
the Charterers shall ensure that all sub-charter parties they enter into during the period of this Charter
Party contain the following provision:

“The Charterers shall provide the Owners with their full style contact details and, where sub-letting is
permitted under the terms of the charter party, shail ensure that the contact details of alf sub-
charterers are likewise provided to the Owners”.

(ii) Loss, damages, expense or delay (excluding consequential loss, damages, expense or delay)
caused by failure on the part of the Charterers to comply with this Clause shall be for.the Charterers’
account, except as otherwise provided in this Charter Party.

18
Case 2:19-cv-12579-GGG-DMD Document1-2 Filed 09/13/19 Page 43 of 125
Rider fo M/V “Crowned Eagie” Time Charter dated February 11, 2016

(c) Notwithstanding anything else contained in this Charter Party all delay, costs or expenses
whatsoever arising out of or related to security regulations or measures required by the port facility or
any relevant authority in accordance with the ISPS Code/MTSA. including, but not limited to, security
guards, launch services, vessel escorts, security fees or taxes and inspections; shall be for the
Charterers’ account, unless such costs or expenses result solely from the negligence of the Owners,
Master or crew. All measures required by the Owners to comply with the Ship Security Plan shall be
for the Owners’ account.

(d) If either party makes any payment which is for the other party’s account according to this Clause,
the other party shall indemnify the paying party.

82. Hamburg Rules Charter Party Clause

With reference to Clause 8 hereunder, neither the Charterers nor their Agents shall permit the issue of
any bill of lading, waybill or other document evidencing a contract of carriage (whether or not signed on
behalf of the Owner or on the Charterers’ behalf or on behalf of any Sub-Charterers) incorporating,
where not compulsorily applicable, the Hamburg Rules or any other legislation giving effect to the
Hamburg Rules or any other legislation imposing liabilities in excess of Hague or Hague/Visby Rules.
Charterers shall indemnify the Owners against any liability, loss or damage which may result from any
breach of the foregoing provisions of this clause.

83. Steel Pre-Loading Survey
In case of loading finished steel/steel products, pre-loading cargo survey to be carried out by Owners’
P &1Club surveyor and costs to be shared equally between Owners and Charterers.

84. Owners have the option to sell the vessel, change the ownership and/or management and/or
flag during the currency of the Charter Party, transferring the balance of the Charter to Buyers. Owners
unconditionally guarantee such sale or change will not in any way involve changing. of the terms and
conditions of this Charter Party. Furthermore, such sale or change shall be subject to Charterers’ prior
consent, which shall not be unreasonably withheld.

Details of the intended new ownership to be given to Charterers with sufficient time to allow a full and
complete checking on their background.

Should the intended new ownership/management not meet Charterers’ requirements and should
Owners continue with such sale or change, then Charterers shall have the option of canceling this
Charter Party, reserving Charterers’ all claims, rights, under this Charter.

85. — Owners guarantee that on delivery, vessel’s hatch covers are weathertight and same to remain

throughout this Charter period and if any hatch cover found defective, same. to be rectified at Owners'
time and expense to an independent surveyors satisfaction, unless non-weather-tightness originates
from default on the part of the cargo(es) carried and/or Charterers’ and/or their servants’ default, in
which case same to be rectified by Charterers and Owners not to. be held responsible for any
consequences thereof. Charterers have the right to carry out hose test, using the Class-approved
testing method, on any/all. hatches at their time and expense at any time during this Charter.

36. Owners guarantee vessel s holds are to be clear of any Tittings/superstructures such as car deck, |
curtain pates, center fitting, whatsoever.

87. Owners warrant that the vessel is suitable for worldwide trading including Australia/New Zealand
with AHLAVWFIITF or equivalent in good order,

19
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 44 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11,2016

88.  Charterers to have free use of vessel's gears, cranes and grabs, etc., as on board. Owners
warrant vessel's grabs to be maintained/operated in good condition during this Charter Party, normal
wear and tear excepted, unless any default or malfunction originates from default on the part of the
Charterers and/or their servants and/or cargoes handled.

89. Owners warrant tank top is flat/steel-floored and suitable for normal grab load/discharging
operations.

90. To the best of the Owners’ knowledge and belief, the vessel is not blacklisted by the USCG
under either the Paris or Tokyo MOU's or by any labor organization such as ITF and is eligible to irade
worldwide in accordance with the trading restrictions in the Charter Party.

91. Dry Dock
Dry-docking in case of emergency only.

92. Bunker Quality Control Clause for Time Chartering
(1) The Charterers shall supply bunkers of a quality suitable for burning in the Vessel's engines
and auxiliaries and which conform to the specification(s) mutually agreed under this Charter.

(2) At the time of delivery of the Vessel the Owners shall place at the disposal of the Charterers,
the bunker delivery note(s) and any samples relating to the fuels existing on board.

(3) During the currency of the Charter the Charterers shall ensure that bunker delivery notes
are presented to the Vessel on the delivery of fuel(s) and that during bunkering
representative samples of the fuel(s) supplied shall be taken at the Vessel’s bunkering
manifold and sealed in the presence of competent representatives of the Charterers and the
Vessel.

(4) The fuel samples shall be retained by the Vessel for 90 (ninety) days after the date of delivery
or for whatever period necessary in the case of a prior dispute and any dispute as to whether
the bunker fuels conform to the agreed specification(s) shall be settled by analysis of the
sample(s) by VISWA LABS whose findings shall be conclusive évidence as to conformity or
otherwise with the bunker fuels specification(s).

(5) The Owners reserve their right to make a claim against the Charterers for any damage to
the main engines or the auxiliaries caused by the use of unsuitable fuels or fuels not
complying with the agreed specification(s). Additionally, if bunker fuels supplied do not
conform with the mutually agreed specification(s) or otherwise prove unsuitable for burning
in the ship's engines or auxiliaries the Owners shall not be held responsible for any reduction
in the Vessel's speed performance and/or increased bunker consumpiion nor for any time
lost and any other consequences.

93. | Vessel is consigned to Charterers' agents at all ports and will provide all information requested
timely, including ETA / ETD, insofar known, however any filings for places such as Brazil, South Africa
and USA which employ an electronic filing arrangement shall be Charterers' responsibility:

94. BIMCO Piracy Clause for Time Charter Parties 2013

(a) The Vessel shall not be obliged.to proceed or required to continue to or through, any port, place,
area or zone, or-any waterway or canal (hereinafter “Area”) which, in the reasonable judgement of the
Master and/or the Owners, is dangerous to the Vessel, cargo, crew or other persons on board the
Vessel due to any actual, threatened or reported acts of piracy and/or violent robbery and/or

20
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 45 of 125

Rider to M/V “Crowned Eagle" Time Charter dated February 11, 2016

capture/seizure (hereinafter “Piracy”), whether such risk existed at the time of entering into this
Charter Party or occurred thereafter. Should the Vessel be within any such place as aforesaid which
only becomes dangerous, or may become dangerous, after entry into it, the Vessel shail be at liberty
to leave it.

(b) If in accordance with sub-clause (a) the Owners decide that the Vessel shall not proceed or
continue to or through the Area they must immediately inform the Charterers. The Charterers shall be
obliged to issue alternative voyage orders and shall indemnify the Owners for any claims from holders
of the Bills of Lading or third parties caused by waiting for such orders and/or the performance of an
alternative voyage. Any time lost as a result of complying with such orders shall not be considered off-
hire.

(c) if the Owners consent or if the Vessel proceeds to or through an Area exposed to the risk of Piracy
the Owners shall have the liberty:

(i) to take reasonable preventative measures to protect the Vessel, crew and cargo including but not
limited to re-routing within the Area, proceeding in convoy, using escorts, avoiding day or night
navigation, adjusting speed or course, or engaging security personnel and/or deploying equipment on
or about the Vessel (including embarkation/disembarkation).

(ii) to comply with the requirements of the Owners’ insurers under the terms of the Vessel’s
insurance(s);

(iii) to comply with all orders, directions, recommendations or advice given by the Government of the
Nation under whose flag the Vessel sails, or other Government to whose laws the Owners are
subject, or any other Government, body or group (including military authorities) whatsoever acting
with the power to compel compliance with their orders or directions; and

(iv) to comply with the terms of any resolution of the Security Council of the United Nations, the
effective orders of any other Supranational body which has the right to issue and give the same, and
with national laws aimed at enforcing the same to which the Owners are subject, and to obey the
orders and directions of those who are charged with their enforcement;

and the Charterers shall indemnify the Owners for any claims from holders of Bills of Lading or third
' parties caused by the Vessel proceeding as aforesaid, save to the extent that such claims are
covered by additional insurance as provided in sub-clause (d)(iii).

(d) Costs

(i) If the Vessel proceeds to or through an Area where due to risk of Piracy additional costs will be
incurred including but not limited to additional personnel and preventative measures to avoid Piracy,
such reasonable costs shall be for the Charterers’ account. Any time lost waiting for convoys, —_-
following recommended routing, timing, or reducing speed or taking measures to minimise risk, shall
be for the Charterers’ account and the Vessel shall remain on hire;

(ii) If the Owners become liable under the terms of employment fo pay to the crew any bonus or
additional wages in respect.of sailing into an 7area which is dangerous in the manner.defined by the
Said terms, then the actual bonus or additional wages paid shall be reimbursed to the Owners by the
Charterers:.

(iii) If the Vessel proceeds: to or through an Area exposed fo the risk of Piracy, the Charterers shall
reimburse to the Owners any additional premiums required by the Owners’ insurers and the costs of
any additional insurances that the Owners reasonably require in connection with Piracy risks which
may include but not be limited to War Loss of Hire and/or maritime K&R.

21
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 46 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

(iv) All payments arising under Sub-clause (d) shall be settled within fifteen (15) days of receipt of
Owners’ supported invoices or on redelivery, whichever occurs first.

(@) If the Vessel is attacked by pirates any time lost shall be for the account of the Charterers and the
Vessel shall remain on hire.

(f) If the Vessel is seized by pirates the Owners shall keep the Charterers closely informed of the
efforts made to have the Vessel released. The Vessel shall remain on hire throughout the seizure and
the Charterers’ obligations shall remain unaffected, except that hire payments shall cease as of the
ninety-first (91st) day after the seizure until release. The Charterers shall pay hire, or if the Vessel has
been redelivered, the equivalent of Charter Party hire, for any time lost in making good any damage
and deterioration resulting from the seizure. The Charterers shall nat be liable for late redelivery under
this Charter Party resulting from the seizure of the Vessel.

(g) If in compliance with this Clause anything is done or not done, such shall not be deemed a
deviation, but shall be considered as due fulfilment of this Charter Party. In the event of a conflict

' between the provisions of this Clause and any implied or express provision of the Charter Party, this

Clause shall prevail.

95. Fumigation of grain or meal cargo in.transit permitted at Charterers’ risk/time and expense
provided that fumigant used is a standard commercially-used product applied by a licensed and
bonded fumigator or marine chemist and crew is provided with full instructions, MSDS, and the
necessary equipment such as SCBA, gas testing equipment and placards. Marine chemist, if
available, to enter vessel's holds to remove fumigant pillows or cachets from the vessel's holds.
Installation, removal and disposal of fumigant materials to be arranged by Charterers at their time risk
and expense, ;

96. Negotiations and fixture, if any, to be kept strictly private and confidential but since Owner is
an affiliate of a publicly quoted company, it may be required to disclose the facts of this fixture.

97. Charterers fo have the option to use bulldozers in vessel's holds provided not exceeding the
tank top strength.

. 98, If required, Stevedores to lift on board, shift from hold to hold,.and discharge the bulldozers by
use of vessel's gear.

99. Hull Fouling

(a) If, in accordance with Charterers’ orders, the Vessel remains at or shifts within ports, places,
_ anchorages and/or berths for a period exceeding 20 consecutive or cumulative days in which the total
navigating time between ports is less than-48 hours any warranties concerning speed and consumption
shall be suspended pending inspection of the Vessel’s underwater parts including, but not limited to,
the hull, sea chests, rudder and propeller.

~ (b).In accordance with sub-clause (a), either party may call for inspection which shall be arranged
jointly by Owners and/or Charterers and undertaken at Charterers’ risk, cost, expense and time.

(c) If, as a result of the inspection fouling is observed, and either party calls for cleaning of any: of the
underwater parts, such cleaning shall be undertaken by the Charterers at their risk, cost, expense and
time in consultation with the Owners and subject to Owners’ approval of the cleaning works and
method to be undertaken. co .

22
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 47 of 125

Rider to M/V "Crowned Eagle” Time Charter dated February 11, 2016

(i) Cleaning shall always be under the supervision of the Master and, in respect of the underwater hull
coating, in accordance with the paint manufacturers’ recommended guidelines on cleaning, if any.
Such cleaning shall be carried out by a reputable experienced cleaning service without damage to the
Vessel’s underwater parts or coating. The cleaning shall result in the restoration of the affected area
to a thoroughly efficient state and appearance and Charterers to provide supporting. documentation to
Owners immediately upon completion of the works carried out.

(ii) If, at the port or place of inspection, cleaning as required under this Sub-clause (c) is not permitted
or possible, or if Charterers choose to postpone cleaning, speed and consumption warranties shall
remain suspended until such cleaning has been completed.

(d) Cleaning in accordance with this clause shall always be carried out prior to redelivery. If,
nevertheless, Charterers are prevented from carrying out such cleaning, Charterers to remain
responsible for the eventual cost and time of cleaning, and for any damages due to a drop in
performance speed or excess consumption until such time as the hull is cleaned, In such case
Owners to arrange cleaning as soon as practicable and to advise Charterers of their intentions.

100. Bills of Lading |

In the case Original Bill(s) of Lading are not available prior to vessel's arrival at the discharge port,
Owners to allow discharge of the cargo against Charterers' Letter of Indemnity basis Owners’ PANDI
Club standard wording issued on Charterers' letterhead and signed by an authorized officer of the
Charterers only without bank countersignature, Any LOI to be submitted to Owners at least 2 working
days prior to arrival at the discharge port to allow sufficient time for review and approval, failing which
Owners will approve LOI on a best endeavor basis but not to be responsible for any delays in
discharge.

For all steel cargoes, Charterers’ Bill(s) of Lading to be issued (i.e. stating that the Charterers are the
“Carrier’) and to be signed “for and on behalf of Carrier’. Owners to be sent a copy of the Bill{s) of
Lading for review prior to signing/release.

101. Bunker Fuel Sulphur Content Clause ,

a. Without prejudice to anything else contained in this. Charter Party, the Charterers shall pay
reasonable expenses if any in readying vessels tanks and supply fuels of such specifications and
grades to permit the Vessel, at all times, to comply with the maximum sulphur content requirements
of any emission control zone when the Vessel is ordered to trade within that zone.

The Charterers also warrant that any bunker suppliers, bunker craft operators and bunker surveyors
used by the Charterers to supply such fuels shall comply with Regulations 14 and 18 of MARPOL Annex
VI, including the Guidelines in respect of sampling and the provision of bunker delivery notes.

The Charterers shall indemnify, defend.and hold harmless the Owners in respect of any loss, liability,
delay, fines, costs or expenses arising or resulting from the Charterers' failure to comply with this Sub-
clause (a). ,

b. Provided always that the. Charterers have fulfilled their obligations in respect of the supply of fuels
in accordance with Sub-clause (a), the Owners warrant that:

(i) The Vessel shall comply with Regulations 14 and 18 of MARPOL Annex VI and with the
requirements of any emission control zone; and ,

(iil) The Vessel shall be able to consume fuels of the required sulphur content when ordered by the
Charterers to trade within any such zone.

23
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 48 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

Subject to having complied with Sub-clause (a), the Charterers shail not otherwise be liable for any loss,
delay, fines, costs or expenses arising or resulting from the Vessel’s failure to comply with Regulations
14 and 18 of MARPOL Annex VI.

c. For the purpose of this Clause, “emission control] zone” shall mean zones as stipulated in MARPOL
Annex VI and/or zones regulated by regional and/or national authorities such as, but not limited to,
the EU and the US Environmental Protection Agency.

102. - BIMCO Anti-Corruption Clause for Charter Parties
(a) The parties agree that in connection with the performance of this Charter Party they shall each:

(i) comply at all times with all applicable anti-corruption legislation and have procedures i in place that
are, to the best of its knowledge and belief, designed to prevent the commission of any offence under
such legislation by any member of its organisation or by any person providing services for it or on its
behalf; and

(ii) make and keep books, records, and accounts which in reasonable detail accurately and fairly
reflect the transactions in connection with this Charter Party,

(b) If a demand for payment, goods or. any other thing of value (“Demand”) is:made to the Master or
the Owners by any official, any contractor or sub-contractor engaged by or acting.on behalf of Owners
or Charterers or any other person not employed by Owners or Charterers and it appears that meeting
such Demand would breach any applicable anti-corruption legislation, then the Master or the Owners
shall notify the Charterers as soon as practicable and the parties shall cooperate in taking reasonable
steps to resist the Demand.

(c) lf, despite taking reasonable steps, the Demand is not withdrawn, the Master or the Owners may
issue a letter of protest, addressed or copied to the Charterers. If the Master or the Owners issue
such a letter, then, in the absence of clear evidence to the contrary, it shall be deemed that any delay
to the Vessel is the result of resisting the Demand and (as applicable):

(i) the Vessel shall remain on hire; or

(ii) any time lost as a result thereof shall count as laytime or (if the Vessel i is already on demurrage) as
time on demurrage.

(d) !f either party fails. to comply with any applicable anti-corruption legislation it shall defend and
indemnify the other party against any fine, penalty, liability, loss or damage and for any related costs
(including, without limitation, court costs and legal fees) arising from such breach.

(e) Without prejudice to any of its other rights under this Charter Party, either party may terminate this
Charter Party without incurring any liability to the other party if

(i) at any time the other party or any member of its organisation has committed a breach of any
applicable anti-corruption legislation in connection with this Charter Party; and

(ii) such breach causes the non-breaching party to be in breach of any applicable anti- -corruption
legislation,

Any such right to terminate must be exercised without undue delay.

(fy Each party represents and warrants that in connection with the negotiation of this Charter
Party neither it nor any member of its organisation has committed any breach of applicable
anti-corruption legislation. Breach of this Sub-clause (f) shall entitle the other party to
terminate the Charter Party without incurring any liability to the other.

24
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 49 of 125

Rider to MV “Crowned Eagle” Time Charter dated February 11, 2016

103. BIMCO Bunker Non-Lien Clause for Time Charter Parties

(a) The Charterers will not directly or indirectly suffer, nor permit to be continued, any lien, any
encumbrance, or any rights of any kind whatsoever over the Vessel in respect of the supply of
bunkers. .

(b) The Charterers shall:

(i) prior to ordering any bunkers for the Vessel inform the sellers of the bunkers in writing (the “Non-
Lien Notice") that the bunkers to be supplied to the Vessel are solely for the Charterers' account, and
that neither the Vessel, the Owners nor the Master is a party to the bunker supply contract and no
lien, encumbrance or any rights shall arise on the Vessel; and

(ii) after ordering bunkers inform the Owners in writing of the name. and contact details of the sellers of
the bunkers and, if the Owners so request, provide Owners with a copy-of the Non-Lien Notice,

(c) If the Charterers fail to comply with sub-clause (b)(ii), the Master shall be entitled to refuse to allow
the bunkers to be supplied to the Vessel and if the Master so refuses hire shall continue to accrue and
any extra expenses arising out of or in connection with such refusal shall be for the Charterers'
account.

7 (d) If in compliance with any of the provisions of this Clause, anything is done or not done, such shall

nat be deemed a deviation, but shall be considered as due fulfillment of this Charter Party by the
Owners.

(e) As soon as possible after the due date of payment for bunkers for each supply made during the
charter period, the Charterers shail provide. the Owners with written evidence or acknowledgement of
payment from the bunker sellers.

(f) The Charterers shail procure that this Clause shall be incorporated into all sub-time charters.

104. BIMCO Infectious or Contagious Diseases Clause for Time Charter Parties
(a) For the purposes of this Clause, the words:

“Disease” means a highly infectious or contagious disease that is seriously harmful to humans.

“Affected Area” means any port or place where there is a risk of exposure to the Vessel, crew or other
persons on board to the Disease and/or to a risk of quarantine or other restrictions being imposed in
connection with the Disease.

{b} The Vessel shall not be obliged to proceed to or continue to or remain at any place which, in the
reasonable judgement of the Master/Owners, is an Affected Area.

(c) Ifthe Owners decide in accordance with Sub-clause (b) that the Vessel shall not proceed or
continue to an Affected Area they shall immediately notify the Charterers.

(d) If the Vessel is at any place which the Master in his reasonable judgement considers to have
become an Affected Area, the Vessel may leave immediately, with or without cargo on board, after
notifying the Charterers. ;

(e) In the event of Sub-clause (c) or (d) the Charterers shall be obliged, notwithstanding any other
terms of this Charter Party, to issue altemative voyage orders. If the Charterers do not issue such
alternative voyage orders within forty-eight (48) hours of receipt of the Owners’ notification, the
Owners may discharge any cargo already on board at any port or place. The Vessel shall remain on

25
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 50 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 201 6

hire throughout and the Charterers shall be responsible for all additional costs, expenses and
liabilities incurred in connection with such orders/delivery of cargo.

(f) In any event, the Owners shall not be obliged to load cargo or to sign, and the Charterers shall
not allow or authorise the issue on the Owners’ behalf of, bills of lading, waybills or other documents
evidencing contracts of carriage for any Affected Area.

{g) The Charterers shall indemnify the Owners for any costs, expenses or liabilities incurred by the
Owners, including claims from holders of bills of lading, as a consequence of the Vessel waiting for
and/or complying with the alternative voyage orders.

(h) If, notwithstanding Sub-clauses (b) to (f), the Vessel does proceed to or continue to or remain at
an Affected Area:

(i) The Owners shall notify the Charterers of their decision but the Owners shall not be deemed to
have waived any of their rights under this Charter Party.

(ii) The Owners shall endeavour to take such reasonable measures in relation to the Disease as may
from time to time be recommended by the World Health Organisation.

(iii) Any additional costs, expenses or liabilities whatsoever arising out of the Vessel visiting or having
visited an Affected Area, including but not limited to screening, cleaning, fumigating and/or

quarantining the Vessel and its crew, shall be for the Charterers' account and the Vessel shall remain
on hire throughout.

{i) The Vessel shall have liberty to comply with all orders, directions, recommendations or advice of
competent authorities and/or the Flag State of the Vessel in respect of arrival, routes, ports of call,
destinations, discharge of cargo, delivery or in any other respect whatsoever relating to issues arising
asa result of the Vessel being or having been ordered to an Affected Area.

(j) If in compliance with this Clause anything is. done or not done, such shall not be deemed a
deviation, nor shall it be or give rise to an off-hire event, but shall be considered as due fulfilment of
this Charter Party. In the event of a conflict between the provisions of this Clause and any implied or
express provision of this Charter Party, this Clause shall prevail ta the extent of such conflict, but no
further. ;

(k) The Charterers shall indemnify the Owners if after the currency of this Charter Party any delays,
costs, expenses or liabilities whatsoever are incurred as a result of the Vessel having visited an
Affected Area during the currency of this Charter Party.

(l) The Charterers shall procure that this Clause shall be incorporated into all sub-charters and bills
of lading, waybills or other documents evidencing contracts of carriage issued pursuant to this Charter
Party.

105. MODIFIED BIMCO WORDING for Time Charter Parties:

i. The Owners shall not be obliged to comply with any orders for the employment of the Vessel in
_ any carriage, trade or on a voyage which, in the reasonable judgment of the Owners, will expose
the Vessel, Owners, managers, crew, the Vessel’s insurers, or their re-insurers, to any sanction or
prohibition imposed by any State, Supranational or International Governmental Organisation.

ii. If the Vessel is already performing an employment to which such sanction or prohibition is

subsequently applied, the Owners shall have the right to refuse to. proceed with the employment
and the Charterers shall be obliged to issue alternative voyage orders within 48 hours of receipt of

26
iii.

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 51 of 125

Rider to M/V “Crowned Eagle” Time Charter dated February 11, 2016

Owners’ notification of their refusal to proceed. If the Charterers do not issue such alternative
voyage orders the Owners may discharge any cargo already loaded at any safe port (including the
port of loading). The Vessel to remain on hire pending completion of Charterers' alternative
voyage orders or delivery of cargo by the Owners and Charterers to remain responsible for all
additional costs and expenses incurred in connection with such orders/delivery of cargo. If in
compliance with this Sub-clause (b) anything is done or not done, such shall not be deemed a
deviation. a

The Charterers shall indemnify the Owners against any and all claims whatsoever brought by the
owners of the cargo and/or the holders of Bills of Lading and/or sub-charterers against the Owners
by reason of the Owners’ compliance with such alternative voyage orders or delivery of the cargo
in accordance with Sub-clause (b).

The Charterers shall procure that this Clause shall be incorporated into all sub-charters and Bills
of Lading issued pursuant to this Charter Party.

***(e) For purposes of this. Clause, references to sanctions or prohibitions shall include sanctions or
prohibitions imposed by the UN and its Security Council, EU (including its member states), the UK
and/or U.S., in each case as if such sanctions or prohibitions were binding on each party referenced
‘(to the extent compliance with would not violate the laws and regulations of the U.S.). The Charterers
shall promptly provide information as reasonably necessary for Owners to determine compliance with
this Clause,

2/
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 52 of 125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BALTIC EXCHANGE DRY CARGO QUESTIONNAIRE (BALTICSS) _ Version 2
1. |GENERAL INFORMATION
1.1 | Date updated: May 15, 2019
1,2 | Vessel's name: New London. Eagle
4.3. {IMO number: 9754991
1.4 iVessel s previous name(s) and date(s) of change: Essence of Seatrek (Jan 09, 2018) 4]
1.5 Flag: | Marshall Islands
1.6 | Port of Registry: © majuro
1.7 Type of vessel: Bulkcarrier
‘14.8 | Type of hull: Single Hull
Ownership and Operation
1.9 | Registered owner - Full style: NEW LONDON EAGLE LLC
, a : THE TRUST COMPANY OF THE
MARSHALL ISLANDS, INC
_|Marshall Islands
Tel: (+) 1 203 276 8100
Fax: (+) 1203 276.8199
1.10 | Parent company/group to which the owner belongs - Full style: -
1-11 Technical operator - Full style: ' | Eagle Ship Management LLC
: oO 300 First Stamford Place Stamford
CT, 06902
United States
Tel: 203-276-8100
_ | Fax: 203-276-8191
Email: tech@eagleshipomgmt.com
Web: www.eagleships.com
1.12 Commercial operator - Full-style: Eagle Shipping International (USA)
Af. ce ‘TtLG
300 First Stamford Place Starnford
CT, 06901
United States
Tel: 203-276-8100
Fax:.203-276-8191
Email: operations@eagleships.com
Web: www.eagleships.com: -
1.43 | Disponent owner ~ Full style:
1.14 | Does disponent owner have vessel on time charter or bareboat: Owned
1.15 | Since when vessel has been under Disponent owner.»
1.16 | Number of vessels in digponent owner's fleet.
Builder —— oe,
1.17 | Builder (where built) / Yard number: Yangzhou Dayang _.
. Shipbullding Co., Ltd
1.18 Date delivered (bul Aug 15, 2015
Classification . 1
'|1.19 | Classification society: Lloyds Register i
1.20 | Class notation: 10041 BULK CARRIER, CSR, BC-A, |
° “ GRAB (20), HOLD Nos: 2.and 4 May
Be Left Empty, ESP, IWS. LI LMC;
UMS Descriptive Nate: ShipRight .
. . SCM
- |1.21 | If Classification society changed, riame of previous society: Det Norske Veritas
1.22 ; If Classification society changed, date of change: , Jan 09, 2018.
4.23 | Date and place of last dry dock: Aug 15,2015. - - Yangzhou
, . , : i Dayang i
Shipbuilding ;
Co., Ltd
1.24 | Date next dry dock is dué:
1.25 | Date of last special survey / next survey due: Aug 13, 2015 | Aug 12, 2020
1.26 | Date of last annual survey./ next.survey due: Jul 27, 2018. ‘Aug 12, 2020

 
Case 2:19-cv-12579-GGG-DMD_ Document 1-2 Filed 09/13/19 Page 53 of 125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.27 | Is vessel entered in classification approved enhanced survey Yes
program? /
1.28 | Does vessel comply with IACS unified requirements regarding Yes
inumber 1 cargo hold ‘and double bottom tank steel structure?
Has this compliance been verified by the classification society? l'Yes
Dimensions ; .
41.29 Length Over All: (LOA): 199.99 Metres
1.30 {Length Between Perpendiculars (LBP): oo, 194.50 Metres
1.31 ‘Extreme breadth (Beam): oo : 132.26 Metres
4,32 | Moulded depth: 18.5 Metres
1.33 iKeel to Masthead (KTM) / KTM in collapsed condition (if applicable): | 48.90 Metres | Metres
‘11.34 Distance from waterline to top of hatch coamings or
'top of hatch covers if side-ralling hatches No1. Hatch | Midships Last Hatch
| Ballast condition: ‘116.02 Metres | 14.97 Metres 13.93 Metres
{cargo holds not flaoded, basis 50% bunkers)
Full ballast condition: 12.50 Metres | 12.05 Metres 11.68 Metres
{cargo holds flooded, basis 50% bunkers)
Light condition (basis 50% bunkers): 17.778 18.08 Metres 18.335
Metres Metres i
Fully laden condition: : 7.58 Metres [7.48 Metres _ . | 7.48 Metres
1.35 | Distance from keel to top of hatch coamings (or top of | 20.86 Metres | 21.26 Metres 21.61 Metres
hatch covers if sidé-ralling hatches):
Tonnages
1.36 | Gross Tonnage (GT) / Net Registered Tonnage (NRT): 35873 21218
4 37 | Suez Canal Tonnage - Grass (SCGT) / Net (SCNT): 37320.75° 33554.03
1.38 | Panama Canal Net Tonnage (PCNT): 21218) |
Loadline Information -
1.39 | Loadline . Deadweight {Draft TPC
Summer: a 63140 Metric | 13.3 Metres 162.13 Metric
Tonnes Tonnes
Winter, | : . 61419 Metric } 13.023 Metres 62.12 Metric
. : Tonnes Tonnes
Winter North Atlantic: Metric Metres Metric
Tonnes : Tonnes
Fresh water: 63143 Metric {13.602 Metres 62.15 Metric
7 Tonnes ) Tonnes.
Tropical: ; 64861 Metric 113.577 Metres 62.14 Metric
Tonnes + Tonnes
Tropical fresh water: . 64823 Metric | 13.879 Metres 62.20 Metric
: . Tonnes i Tonnes:
Normal ballast condition: . 19524 Metric |6.00 Metres (ballast | 56.04 Metric
: ' | Tonnes hald not floodedjbasis | Tonnes
. oe 50% bunkers (about) sO
: draft F4.80M/A7.20M)
Lightship: - 11782 Metric |2.586 Metres 52.23 Metric
Tonnes Tonnes
| FWA at summer draft: -. 1302 Millimetres
Is vessel fitted for: - ,
4.40 | Transit of Panama Canal? . | Yes
If yes, state deadweight all told on 39ft 6in / 12.039m (SG 0.9954}; | 55319.86 Metric Tonnes ~
_ | lf yes, is Panama deadweight all told affected by vessel's bilge tum ,
radius? . , - :
1.41 | Transit of Suez Canal? OS oe Yes
1.42 | Transit of St. Lawrence Seaway? Yes
If yes, state deadweight all told an 26ft / 7.92m fresh water: Metric Tonnes
Recent Operational History

 

 
 

Case 2'19-cv-12579-GGG-DMD_ Document

-2_ Filed 09/13/19

 

Page 54 of 125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.43 | Has vessel been involved in a pollution, grounding, serious casualty | Pollution: /
or collision incident during the past 12 months? If yes, give details: | Graunding: / :
Casualty: i |
Collision: / i
1.44 | Voyage History |
Voy# Charterer Cargo Load-Discharge Ports
_ |Last: Contact owner for details.
2nd: Contact owner for details.
ord: Contact owner for details.
4th: Contact owner for details.
Sth: . . Contact owner for details.
1.45 ; Specify the security level at which the ship is currently operating Level 1
{ISSC}:
2. | CERTIFICATION Issued Last Annual Expires |
2.1 | Safety Equipment Certificate: Mar 08, 2019 | Jul 27, 2018 Aug 12, 2020
2.2" | Safety Radio Certificate: Jan 10, 2078 {Jul 27, 2018 Aug 12, 2020
2.3 | Safety Construction Certificate: Jan 10, 2018 | Jul. 27, 2018. Aug 12, 2020
2.4 |Loadline Certificate: Jan 10, 2018 | Jul 27, 2018 Aug 12, 2020 |
2.5 Safety Management Certificate (SMC): May 30, 2018 . May 29, 2023 | .
2.6 | Document of Compliance (DOC): May 10, 2016 | May 10, 20718 Feb 17, 2020
2.7. | Gear survey: ,
2.8 | Cargo securing manual:
2.9 | Intemational-Oil Pollution Prevention Certificate Jan 10, 2018 Aug 12, 2020
(IOPPC): . .
la4o Ship Sanitation Control (SSCC) / Ship Sanitation May 12, 2019 |- Nov 171, 2019
Control Exemption (SSCE) Certificate
2.11 | USCG COFR: -
2.12 | International Ship Security Certificate (ISSC):. May 30, 2018 | - May 29, 2023
3.._ | CREW MANAGEMENT
3.1 |Number-of Officers: 8
3.2. |Number of Ratings: 11
3.3 |Name and nationality of Master: i.
3.4 | Nationality of Officers: Ukrainian
3.5. i Nationality of Ratings: Ukrainian I:
3.6 | What is the common working language onboard: ENGLISH
3.7 | Do officers speak and understand English? Yes
| |
4. | SAFETY MANAGEMENT
{4.1 |Is the vassel ISM certified? Yes
4.2__|Document of Compliance (DOC) certificate number / issuing 940503-3114421-001 | ABS
authority: , . - ,
4.3. | Safety Management (SMC) certificate number / issuing authority: ABS
. State outstanding recommendations, if any:
(44 | Is the vessel operated under a Quality Management System? Yes
lf Yes, what type of system (ISO9002 or IMO Resolution A.741(18)): |IMO Resolution A.741(18) !
3) {CARGO ARRANGEMENTS —
Holds
5.1. |Number of holds: — 5
3.2 |Hold dimensions:

 
Case 2:19-cv-12579-GGG-DMD Document 1

-2_ Filed 09/13/19 Page 55 of 125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.3 |.Are vessel's holds clear and free of any obstructions? Yes
5.4 | Capacity, by hold, excluding wing/topside tanks but including
hatchways: Grain Bale
/ Hold #1: | 12376.2 Cu. Metres 12067.8 Cu.
} Metres
Hold #2:|16501.4 Cu. Metres 1 16089.0Cu. |
f Metres i
Hold #3: 16006.0 Cu. Metres 15605.9 Cu.
i Metres :
Hold #4:116518.2 Cu. Metres. | 16105.2Cu. |
Metres
Hold #5: | 16089.0 Cu. Metres 15686.8 Cu,
Metres ~
Hold #6:| Cu. Metres Cu. Metres
.. Hold #7:} Cu. Metres Cu. Metres
Hold #8:| Cu. Metres Cu. Metres
Hold #9:| Cu. Metres Cu. Metres
Total: |77490.8 Cu. Metres | 75554.7 Cu.
Metres |
5.5 {Is vessel strengthened for the carriage of heavy cargoes? Yes
‘15.6 If yes, state which halds may be left empty: 2&4
5.7 js tanktap steel suitable for grab discharge? © Yes
5.8 | State whether bulkhead corrugations are vertical or horizontal: Vertical
5.9 | Tanktop strength: Hold #1, #3, #5: 25 MT/sqm
Hold #2, #4: 20 MT/sqm
5.10 | Are holds CO? fitted?. Yes
5.11 | Are holds fitted with smoke detection system? ; No
5.12 | Is vessel fitted with Australian type approved holds ladders? Yes
5.13 Has vessel a functioning class certified loadmaster/loadicator or Yes
- | similar calculator?
5.14 | Are holds hoppered at:.
Hold side? Yes
Forward bulkhead? Yes
i Aft bulkhead? Yes
|5.15 i Can vessel's holds be described. as box shaped? No
5.16 | Measurement of any tank slopes/hoppering: 2~5- 4.4MTRS 1- 4. 4MTRS 6-
{height and distance from vessel's side at tank top} 6.6MTRS
‘5.17 | Flat floor measurement of cargo holds at tank top: Hold #1: CH 1-L 26.0W 23.4 (F) 12. 2
Mtrs
Hold #2: CH 2- L 29.8W 23.4 Mtrs
Hold #3; CH 3- L 27:4 W 23.4 Mts
Hold #4: CH 4 -L 29.8 W 23.4 Mtrs
Hold #5: CHS - L30.6 W 23.4 (A) 10.4 |
Mtrs- i
5.18 | Are vessel's holds electrically ventilated? _ No
; : If yes, state number of air-changes per hour basis empty holds;
5.19 | Type of hold.paint: , Jotaguards 630, Grey & Red
5.20 | Is vessel fitted for carriage of grain in accordance with chapter V1 of -Yes _
| SOLAS 1974 and amendments without requiring bagging, strapping
and securing when loading a full cargo (deadweight) of heavy grain
in bulk (stowage factor 42 cu. feet) with ends untrimmed? ©
: 5.21 Is the vessel fitted with A60 Steel Bulkhead? Yes (Fire redardant material Bulkhead ;
between CHS5 and Engine room}
| Deck and Hatches :
3.22 {Number of hatches: 5
{5.23 Make and type of hatch covers:

 

Folding Type

 
 

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 56 of 125
5.24 | Hatch dimensions: Hatch #1: 14.76 X 17.02 |
Hatch #2, #3, #4, #5:22.14x18.64 = §

 

§.25 | Hatch span (distance from front of forward hatch to aft of rear hatch): 1146.99 Metres

 

 

 

§.26.| Strength of hatch covers: 2.2 MT/sqm
5.27 | Number, diameter and location of cement holes ~~ 2X DIA= 0.70MTRS
5.28 | Distance fram ship's rail to near and far edge of hateh 6.80 MTRS

covers/coaming near and far (Please advise the minimum width clear
of any obsiruction for each hold):

 

 

 

 

 

 

 

 

 

 

 

5.29 | Distance from bow to fore of 1st hold opening: 12.20 Metres
-|5.30 | Distance from stern to aft of last hold opening: ~ 136.00 Metres
5.31 |Siate deck strength: MTisqm (CH #1 -4.50 tm2 CH 2-
5=5.0 TIM2)
Ballast .
5.32 | Capacity of ballast tanks (100%): 18364.1'Cu. Metres
5.33 | Ballast holds capacity, state which hold{s): 3 = 16406.0 MT
5.34 | Vessel’s ballasting time / rate of ballasting: 9.18 HRS X 2000 Cu. :
M3/HR Metres/Hour ;
5.35 ; Vessel's deballasting time / rate of deballasting: 16HRS PUMP 2000) =| Cu.
M3/HR- - Metres/Hour
§.36 | Unpumpable quantity: - . 150 Cu. Metres ,

 

 

6. _|CARGO GEAR (ONLY TO BE COMPLETED IF APPLICABLE)

 

 

 

6.1 | If geared state make and type: Masada- Mitsubishi
6.2 | Number/location of derricks/cranes: 4x 36 Metric Tonnes
, jcenter crossdecks between holds,36T
. HOOK MODE,28T GRAB MODE
6.3 _|Maximum outreach of gear beyond ships rail ‘ 12.90 Metres.

 

 

6.4. |Maximum outreach of gear beyond ships rail with maximum cargo lift {12.90 Metres
on hook: ; .

 

6.5 | If gantry cranes/horizonial slewing cranes --state minimum clearance | Metres
’ | distance crane hook to top of hatch coaming:

 

6.6 | Time needed for full cycle with maximum cargo lift on hook: * 7210 Seconds

 

 

 

 

 

6.7 | Hoisting time of gear: Metres/Minute

6.8 | Luffing time of gear: : 52 Seconds
46.9 |Slewing time of gear: 0.5 rpm

6.10 | 1s gear combinable for heavy lift? No

6.11 | Are winches electro-hydraulic? Yes

 

 

6.12 | lf vessel has grabs on board - state:

Type: | Model/Type-14 chm Radio Remote
controlled Grab

Capacity: |4x14 Cu. Metres
Power source of grabs: | Amps 12 Volts

 

 

 

 

Location of power source: {Inside the grab

6.13 | Does vessel have enough power to run 4 cranes and 4 shore grabs YES
(if applicable), If not pls-state how many?

 

 

 

 

 

 

 

 

 

 

 

 

6.14 | Is vessel fitted with sufficient lights at each hatch for night work? Yes
16.4 5 | ls vessel logs fitted? -_ No . |
If yes, state number, type and height of stanchions/sockets, ifon - |N/A
board: "
16.46 Is vessel log racks fitted? No

6.17 | Timber Loadline (if applicable) Deadweight ‘Draft TPC

Summer: . , , j Metric | Metres Metric
Tonnes Tonnes

Winter: oo : “ Metric Metres , | Metric

 

 
Case 2:19-cv-12579-GGG-DMD

Document 1-2 Filed 09/13/19 Page 57 of 125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tonnes {Tonnes
Winter North Atlantic: Metric Metres Metric
| Tonnes Tonnes
Fresh water: Metric Metres Metric
Tonnes Tonnes
Tropical: . Metric Metres Metric
Tonnes Tonnes
Tropical fresh water: Metric Metres. Metric.
, Tonnes Tonnes
’
!
7. CONTAINER BULKERS/MULTI PURPOSE (ONLY TO BE COMPLETED IF APPLICABLE)
7.1 | Capacity in direot stow of TEU/FEU basis empty tanks:
Capacity in direct stow of TEU/FEU basis full tanks: |
7.2; Are all containers within reach of vessel's gear? N/A ;
7.3 | If no, state self sustained capacity:
7.4. | If vessel fitted with all permanent and lodse fittings/lashing materials
for above number of TEU/FEU?
7.5 | \s vessel fitted with recessed-holes/shoes on tanktop and container
shoes on weatherdeck and hatch covers?
7.6 {Advise stack weights and number of tiers on/under deck per TEU:
Advise stack weights and number of tiers on/under deck per FEU:
_|7.7. -| Has vessel a coritainer spreader on board?
7.8 | Number and type of reefer plugs:
8.. |ENGINE ROOM, SPEED AND CONSUMPTION
8.1 | Is vessel fitted with a shaft generator? No

 

 

Engine Room

 

8.2 |Engine make/model and type:

HHM-MAN B&W 5S60ME-C8.1 /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.3 (BHP / RPM of main engine at MCR: 100 % | 8300 bhp ; 91 rpm
'3.4 |BHP/ RPM of main engine at NCR (as % of MCR}: 85 % 16640 bhp © 84.5 rpm
Fuel , ;
8.5 | What type/viscosity of fuel is used for main propulsion: HSFO 380CST/LSDO
Capacity of main engine bunker tanks: . 1754.4 Cu. Metres
8.6 | What type/viscosity of fuel is used in the generating plant: HSFO 380 CST/LSDO
Capacity of aux engine(s) bunker tanks: 563.5 Cu. Metres
Speed .
8.7 | Ballast: - Knots (WSNP)
Laden: Knots (WSNP)
‘| Consumptions :
8.3 | Passage | Main . Aux
Ballast: MT/Day MT/Day
Laden: MT/Day MT/Day
8.9 {In Port Main - Aux
Working: MT/Day MT/Day:
Idle: MT/Day MTiDay
Other (specify): ,
_
9. {MISCELLANEOUS
Communications and Electronics
19.1 | Call sign: V7EX2

 

9.2 | Vessel's INMARSAT number:

 
 

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 58 of 125

9.3 | Vassel's telex number: |

 

 

9.4 |Vessel's fax number:
9.5 |Vessel's email address: 06Snewlondoneagle@vessetmail.org
9.6 |Vessel's MMS] No. (Maritime Mobile Selective call Identity Code):
9.7 |Vessel's onboard electrical supply (V / Hz): , i

 

 

 

 

Constants/Fresh Water

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.8 |Constants excluding fresh water. 450 Metric Tonnes
9.9 | Daily freshwater consumption: . 8 MT/Day —
9.10 | Fresh water capacity: 1306.8 Cu. Metres
9.11 | State capacity and daily production of evaporator: 20 MT/Day 120 Metric
: Tonnes

9.12 | Normal fresh water reserve: 200 Metric Tonnes
Insurance , |
9.13 |P &| Club - Full style: .
9.14|P & | Club coverage: _ US$
9.15 | Where is the owners hull and machinery placed:
9.16 | Hull & Machinery insured value: us$
Vetting
9.17 | Is the vessel RIGHTSHIP approved: Yes
9.18 | Date/Place of last RIGHTSHIP Inspection: . I
Port State Control :
9.19 | Date and place of last Port State Control inspection: /
9.20 | Has the vessel been detained by Port State Control in the last 12

months? .

 

Any outstanding deficiencies as reported by any Port State Control: If
yes, provide details:

$.21 | Any Australian Maritime Safety Authority (AMSA) detentions or noted
deficiencies. If so, please advise details and specify when/vhere
these iteris were repaired.

 

 

 

 

 

 

 

 

10. SUPPLEMENTARY INFORMATION FOR SPECIFIC COMMODITIES/TRADES i
10.1

 

 

 

June 2008 (Q88Dry.com

 

 
Oxford | London | Sydney | Singapore | Ete

GRC/6864/Medmar Inc.

Talcots)oT=re ULM tele ms) 90)!
Compiled: 18 October 2018:
Downloaded: 12 June 2019:
Client: Eagle Shipping International (USA) LLC |

This report is supplied subject to Infospectrum’s standard conditions
of supply at http://portal.infospectrum.net/Infospectrum-tes. pdf (or on
request) and your attention is also drawn to the disclaimer

and proprietary rights notice overleaf. You should read this before
using the dacument. ;

 
_ Mummecase 2 19-0V-12579-CCC-DMD Documents Mee Cenc pect eto ee
©) InfoSpectrum

Order Details.

“Subject company OS GRC/6864/Medmar Inc.

Rating date 48 October 2018 | :
Report created for Eagle Shipping International (USA) LLC
Ordered [by , Jan Phillip Rauno - Hamburg

Contents

Company Identity... 00... ce ene ene eee n eee e et eeetaveues 2
Company Details . Sa 2
History. 0 eee need t ete e bette bebe eeeneee 3
Operations 20 ene eee cnn bebe bd beds eet beeee 4

Recent Developments

ol

Financial... ee een een e enn eee teen 8
Financial commentary Be ne ee eee eee eens 6
References ...... been cece ede e eee cey teen beeen ett suet ttttbtepeee celia, 7
Rating and Assessment... 0... ee eect eee e een eee neue &
Rating 0c cc een t bene eden e enn e bebe braneenane 8
ASSESSMENt . 0. ee eee eden eee beeen tee ethene ets 8
Rating Explanation............... rte tenn tee tne ete ee nee 10

Disclaimer and Proprietary Rights Notice oe

This ‘document is proprietary and confidential to Infospectrum Ltd f"Infaspectrum”). ¢ Infos pectrum Ltd [2019]. Data base right maker - Infospecctrum. All rights
reserved. It may only. be copied and distributed within your organization andar to third parties and used to the extent this is expressly permitted in writing by
Infaspectrum, Please refer to your Service Agreement with Infospectrum and our standard conditions of supply (via http: //portal. infospect rum.net/infos pectrum-
1cs, bah for more information on what you can and cannot-do with this document,

‘Please note this document: (i) is only valid-as at its date of issue; (ii) represents the current opinions’ of Infospectrum as at the dave of its issue, which
Infospectrum has endeavoured to substantiate through appropriate research but che accuracy of any facts. stated or of any statements made in this document
cannot be guaranteed; and (iil) does not constitute a definitive-or conclusive judgement of a particular entity's worth or financial standing. The do¢umen: should
be used as 2 taal in assessing the subject company and not as the recipient's sole basis for any decision - or in substitution for the recipient's. due diligence - in
deciding whether and how to rade with the subject company or otherwise. Infospectrum excludes and disclairns any and all liability and responsibility ta any
entity or person who relies on the document or any part of it arian any information contained within it.

This document is confidential and may be privileged. If you are not the intended recipient of this dacument (the intended racipient being the client for whom it
was supplied by Infospectrum), the disclosure, reproduction, distribulion or other dissemination ar use of this document (including any action taken In reliance

upon the contents of this document) is strictly prohibited.

Nothing in this disclaiher seeks to exclude or limit Infospectrum's liability for death or personal injury caused by its negligence of for fraud or for any other
Hablty t0 to the extent to which such 1 Hablity may not be excluded by law.

“Ifyou have received this document in error, please return it to the sender Immediately.

a)
ty
ca

 

~ Tnfospectrum Ltd
60.St. Aldates Oxford OX1 1ST United Kingdom
Tel: +44(0} 1865.420400 Fax: +44(0) 1865 420401 Website: www.infospectrum.net

 
Case 2:19-cv-12579-GGG-DMD Document 1-2 File age 610

© InfoSpectrum

Company Identity

Registered C Company Name SO Medmar Inc.
Trading Name : As above
Registered Address. a clo Caribbean Management Services Ltd, Richmond House, P.O. Box

127, Providenciales, Turks & Caicos Islands

Trading Address . oe ft Leoforos Possidonos Avenue and 3 Moraitini Street, Building 4, 4/F -

“d Paleo Faliro, Athens, 17561, Greece

+30 21 0 480 5500
+30 210 480 5503_

i \fo@medmar. gr

    

Company Details

Company Type - oo os _ Privately C Owned | .

Company 8 status ates ~ ce es - Operating

“Sector eee “Charter Operator a

‘Date of of Incorporation oo 7 48 March 1982 —

Place of Incorporation : Turks & Caicos Islands oO :

Company R Registered Number oe - "£97 So

Share Capital a “Not disclosed by the Turks & Caicos Islands corporate authorities

Shareholders - / OO Not disclosed by the Turks 8 Caicos Jslands corporate authorities, but
believed to be ultimately controlled by Donald McTaggart interests

Directors oo Not disclosed by the Turks & Caicos Islands corporate authorities

Managers = s—i(‘<‘i‘:;*C*dz Cdl: |

Donald McTaggart - Chairman

Capt. Yannis Boukouvalis - General Manager
~ Spyros Foulos ~ Financial Manager

Tassos Efstathiou - Chartering Manager

Yannis Eleftheriou - Vessel Operator

Yannis Kalossakas - Vessel Operator

‘Affiliates | : OO Mac. Shipping SA, Monaco
to , ' “. Medmar Lines Inc., Liberia _
Dominion Grain AG, Switzerland

Infospectrum Ltd
60 St. Aldates Oxford OX1 1ST United Kingdom
Tel: +44(0) 1865 420400 Fax: +44(0) 1865 420401 Website: www.infospectrum.net

 
 

 

 

Case 2:19-cv-125/79-GGG-DMD Document 1-2 File age 620

© InfoSpectrum

History

Medmar Inc., (hereafter referred to as Medmar) is a private limited company that was incorporated in-the Turks &
Caicos Islands in 1982, and operates out.of Greece as a branch of a foreign company on the basis of the most
recent revision of Law 89/67. The company acts as a charter operator and forms part of a business established by:
the late John McTaggart, which is now controlled by his san, Donald. Also at the same trading address as Medmar
is Medmar Lines Inc., (hereafter referred to as MLI), which is registered in Liberia, and until recently operated as the
manager of vessels chartered-in from Medmar. The structure was subsequently simplified by way of phasing out the

function of MLI (to some extent turning MLI into a dormant entity) and Medmar prevailing as the main contractual

‘counterparty.

The McTaggart family formerly worked. in partnership with John Chandris, who held shares in Dominion
International, a leading exponent of Suez Canal Transit services, and Medmar. The McTaggart family, on the other

hand, held investments in the Chandris-managed bunker business Macoil International SA. However, the two parties

_ separated their business interests in the late 1990s. The founder, John McTaggart, passed away in 2002, leaving his

son Donald (currently in his mid-50s) in. sole beneficial control. Medmar was represented in London (United

. Kingdom) by McTaggart Shipping & Management Co., Ltd, which is now dormant, with the London office closed due

to cost saving, leaving a single chartering manager in the UK who works from his home: There is an affiliated
commodity trading company that operates fram Geneva, Switzerland, known. as Dominion Grain AG, and a further
group entity which has been established in Monaco named Mac Shipping SA. Dominion Grain AG is said to
aggregate small grain parcels in Bulgaria/Black Sea for export, with Mac Shipping SA acting as a chartering entity

(although the extent of its use is not known).

Donald McTaggart had a long-standing relationship with the Greek ship owning family which was Jed by the late

. Elias D. Papageorgiou until he passed away in 2073. Through a 50:50 ship owning partnership that was

implemented between John McTaggart and Elias Papageorgiou, the two families, represented by Donald McTaggart

and Elias Papageorglou' s daughter, Christiana, controlled a fleet of four bulk carriers; two Panamax (1999 and 2001-
built) and two Kamsarmax (2011-built) that were. managed by Athens-based ship’ management company, Sea
Justice SA. This relationship has now terminated, with Medmar-related companies selling their share in the vessels .
to Papageorgiou family interests and thus having no more shared business with the Papageorgiou family or Sea

Justice SA,

Infospectrum Ltd
60 St. Aldates Oxford GX1 1ST United Kingdom
Tel: +44(0) 1865 420400 Fax: +44(0) 1865 420401 Website: www. infespectrum:net
' Case 2:19-cv-12579-GGG-DMD Document 1- le age 63 0

©) InfoSpectrum

Operations

| Medmar is a charter operator for a number of significant clients, believed to include Yemen Company for Industrial
Investment Ltd, Severstal of Russia, Midstar FZE of the United Arab Emirates, Torunlar Guda of Turkey, and the
United States-based Gavilon group. The subject's management informed us that the business is effectively acting as
the chartering counterparty for cargoes of grain and sugar to Yemen and iron ore from Russia/Finland to steel mills
in Turkey; cargoes are fixed on a spot basis. The grain business is mostly carried out in Handysize to Supramax
ships, with only one port in Yemen having the required draft for Panamax discharge. The iron ore business is carried
out almost exclusively in Panamaxes. Shipments are made on a mix of voyage and time charter trip terms, with the
company reportedly chartering-in around 50 vessels per year; management estimates volumes to be circa 3m

‘tonnes per annum. We were informed that Medmar does not carry out any speculative trading.

Management stated that Medmar is also targetirig the invelvement in the transportation of fuel oil. The details of this
trading were not given to us, other than the intention to execute a contract for the provision of shipping to a power

plant operation in Ghana. We are led to believe that the smaill tanker shipping operations will be conducted from the

 

office in Greece, as well as a branch of Medmar in Ghana. The project is said to have started as a partnership with a
major fuel oil supplier, which has since stepped back, and Medmar’s management is currently looking for another
= - ‘partner in order to develop the business. We cannot confirm that this business will be carried out in the name of

Medmar, although management reported that Medmar is the ultimate counterparty for any business carried out by

 

the group of companies; we take this on trust.

We were informed by Medmar'’s management that the subject's principal is alse invalved in a joint venture (JV) with
another undisclosed Greek ship owner, and has already proceeded with the acquisition of a modem bulk carrier.
Initially, in late 2017, Medmar took over -the bareboat charter of the 2015-built Ultramax bulk carrier, my Ultra
Omega. The deal includes an obligation io purchase the vessel for an undisclosed sum before the end of the
bareboat charter. The deal is said to have been arranged through Korea Asset Management Corporation {Kamco},

“which was set up to manage the distressed assets of South Korean banks. We understand that, upon her

 

8 . acquisition, the. ship wilt still be owned by an offshore-registered special purpose vehicle (SPV), with ultimate
- beneficial ownership held by Medmar's principal and another undisclosed Greek investor, ‘and. commercial

management in the name of Medmar. We were also informed that the aforementioned JV has agreed to purchase

 

another four Kamsarmax units, with its second vessel being the 2011-built Kamsarmax bulk carrier, mv Trade

_Infospectrum Ltd
60 St. Aldates Oxford OX1 1ST United Kingdom
Tel: +44(0) 1865 420400 Fax: +44{0) 1865 420401 Website: www.infospectrum.net

 
Case 219 ooo CCC DME Document hee ee ee eee
©) InfoSpectrum _

Vision, that will be reportedly acquired from the bankrupt compatriot Toisa Ltd as a distressed asset. Further details

on the remaining acquisitions were not provided by management:

Recent Developments

Nothing other than the aforementioned recent vessel acquisitions reportedly linked to Medmar's principals.

 

 

 

WT
D

on

Ay ~ Infospectrum Ltd
2 60 St. Aldates Oxford OX1 1ST United Kingdom |
id ‘Tel: +44(0) 1865 420400 Fax; +44(0) 1865 420401 Website: www. infospectrum.net
Case 2:19-cv-12579-GGG-DMD Document 1- le age 65 0

©) InfoSpectrum

Financial
Statutory requirements: Not required to file accounts

Financial commentary

Medmar is registered in the Turks & Caicos Islands, and operates out of Greece on the basis of the most recent
revision of Law 89/67. This legislation allows foreign registered companies to operate out of Greek territory with tax
concessions and exemption from financial disclosure. There are, therefore, no accounts published. Management
has not disclosed much detail on the company's current financial performance, however, reported that revenue
reached circa USD 27m in 2017. Management stated that Medmar has no directional exposure to the freight market
at present, simply receiving a margin for its shipping services, with 2017 being a profitable year, this has to be taken

on trust.

In regards to the company's balance sheet, we have traced no significant assets directly attributable to Medmar. Any
balance sheet filed by the company is likely to be dominated by current items, primarily incoming freight and hire,

and outgoing payments to vessel owners and bunker suppliers. We take on trust that Medmar will purchase the mvs

 

Ultra Omega and Trade Vision, as well as another three Kamsarmaxes, which would indicate some access to funds,
but also some cooperation with partners who have the funds to invest in tonnage. We would assume that the
z vessels will be owned by SPVs and, as such, would not appear on Medmar’s balance sheet. Judging by the

company's overall performance, and from fairly consistent delays in payments, cash flow interruptions might occur,

 

but we believe that these are primarily attributed to slow-paying shippers or receivers.

vilpe tease diseay
PUP: VEE! Shei

 

Infospectrum Ltd
_ 60 St. Aldates Oxford OX1 IST United Kingdom
~ Tel: +44(0) 1865 420400 Fax: +44(0) 1865 420401 Website: www. infospectrum.net

 
 

 

 

 

Case 2:19-cv-12579-GGG-DMD Document 1-2 File age 66 0

©) InfoSpectrum

References

We have received feedback from several ship owning/operating sources which have dealt with Medmar during 2018,
and the subject appears to have a generally mixed, albeit improved, reputation jn the market. Three sources at
owners indicated fixing with Medmar in the past months, with charter hire payments delayed far some days, but paid
in full after a few days; our sources indicated no operative problems. Moreover, another ship owner source indicated

that they have just agreed to fix one of their managed Supramaxes with Medmar.

Regarding feedback received fram the marine fuels segment, past feedback received reported that Medmar used to

be a slow payer, with some of our sources deciding to cut credit due to prolonged payment delays; the situation has

' feportedty improved in the past year, with suppliers extending credit lines of USD fow-to-mid-six figures.

Representatives from three bunker trading companies confirmed supplying Medmar's chartered-in units on 60-day
terms; the subject usually settles invoices with delays that can reach up to 30 days, however, the average

repayment period is 20 days over agreed terms.

sanctions Check

We have undertaken a search of consolidated sanctions/SDN lists based on the latest information from the US
Office of Foreign Assets Contral, the EU Common Foreign and Security Policy and the UK Treasury. As of 18

October 2018, our searches yielded the following results:

* Subject Company: Medmar Inc. - No match
« Directors: Not disclosed

+ Perceived Ultimate Beneficial Owner: Donald McTaggart - No match

Infospectrum Ltd
60 St. Aldates Oxford OX1 1ST United Kingdom
Tel: +44(0} 1865 420400 -Fax: +44(0) 1865 420401 Website: www. infospectrum.net
Case 2:19-cv-12579-GGG-DMD Document 1-2 File age 6/0

©) InfoSpectrum

Rating and Assessment

Rating

_ Rating Date: 18 October 2018

Opinion Trend

=: Financial scale: | (+) USD 20m to USD 50m Ii! 4
over Performance: . (BB) , >
Payment Performance: Delays but within sector norms. | 4 |
Credit Opinion: | USD 300,000 - =>
Overall Rating: | 5 ; ~ |
Suggested Review Period: 3 Months ~~ -
Assessment :

Operating from Greece, Médmar Inc.,-(Medmar) is a charter. operating business founded by the late John
McTaggart, and currently managed and perceived as controlled by his son, Greek shipping entrepreneur, Donald
McTaggart. Medmar is the contractual counterparty for tonnage ‘secured ta- support the company's spot cargo
bookings based on the principals’ long-term relationships with shippers and receivers in the Baltic Sea, Turkey, and
Yemen, in particular. In recent years, the perceived owner, Donald McTaggart, divested from dry bulk ship owning

and competitive operating, focusing on restructuring and re-sizing Medmar by focusing on tonnage provision for a

 

small number of close clients. Management reported that this has been the main source of income in recent years,
which has lowered the risk of the business seemingly with some success. In. 2018, Medmar appears to be in an
expansionary strategy; this expansion is set to, once again, restructure Medmar's operations, with. the principals

reportedly partnering with Greek investors and proceeding with the acquisitions of modern bulk carriers, which will

 

Infospectrum Ltd
60 St. Aldates Oxford.OX1 1ST United Kingdom
Tel: +44(0) 1865 420400 Fax:'+44{0) 1865 420401 Website: www.infospectrum.net

 
 

ai

 

 

 

Case 2:19-cv-125/79-GGG-DMD Document 1-2 File age 63 0

©) InfoSpectrum

be reportedly commercially managed by Medmar upon their deliveries..-

The recently-reported purchases of units suggest that the principals have access to funding. This improved position
has also filtered through to the company's recently improved payment performance, with payments to ship owners
and marine. fuel companies still not in accordance with terms, but delays reported. by our sources are, on average,
within sector norms. On the basis of the information available, we feel that Medmar represents a reasonable risk for
a modest business relationship, in keeping with the size and scope of the business; we suggest that payments and

vessel delivery developments should be closely monitored.

Infospectrum Ltd
60 St. Aldates Oxford OX1 1ST United Kingdom
Tel: +44(0) 1865 420400 Fax: +44(0) 1865 420404 Website: www. infospectrum.net
ee Case Zev TeSTeCCO DMD DOCUTICN Te Tic O Te Race ee Oe ee
©) InfoSpectrum

‘Rating Explanation

Financial Scale Key
’ [size by turnover or estimation of turnover, + - indicates if the company is profitable (+) or loss. making (-)]

* Turnover of USD 250m+ « USD 20m ta USD 50m
» USD 100m to USD 250m . « USD 5m to USD 26m
» USD 50m to USB 100m « Under USD 5m

Overall Performance Key

[our perception of the company's performance relating to operational performance (in prevailing market conditions) and
commercial morality] ,

AA = Excellent B = Some Concem

A = Good € = Poor

BB = Satisfactary D = Liquidation/Not Operating
Payment Performance Key

{our perception of the company’s payment behaviour]

« Always to term or early » Late, beyond sector norms

» Usually to terms/good " Severely late, default
" Delays but within sector nerms :

Overall Rating

{1-10 scale]

tT = Negligible — Risk of default is negligible 6 = Above Average — Borderline/Marginal
2 = Very Low — Very low risk counter party 7 = Vulnerable — Weak credit profile

3 = Low — Little risk of default 8 = High — likely chance of default

4 = Below Average — Moderate Risk 9 = Very High — Under severe duress

5 = Average — Adequate performance 10 =

Extreme — Imminent defaull/Failure

Credit Opinion
[suggested level of credit exposure in USD. If secured trading is the norm, this is indicated)

Suggested Review Period
[prudent timescale to review account, in months]

Trand

4 = Upwards, good, improved .
me = Stable, unchanged

4 =. Declining, deterioration noted
’ Assessment

[text facility for additional factors/remarks and/or explanation of rating]

Additional Factors .
-NfA. = Not available or not applicable Sic Special Circumstances — refer to taxt
l/l = Insufficient Information . . . PLG = Part of a large group

Please note: Ratings and performance guidelines are only valid at the date of issue of the report. They are provided under our
terms of sale and are made in good faith. Reports should be used as a tool in assessing the subject and are not intended to be
definitive judgments of the standing ar worth of a company. The information pravided should not bé used as the sole basis or
substitution for due diligence procedures by yourselves In decicing whether and how ta trade with the subject company

De Af tan

ap

Infospectrum’ Ltd :
60 St. Aldates Oxford OX 1ST United Kingdom
. Tel: +44(0) 1865 420400 Fax: +44(0} 1865 420401 Website: www.infospectrum:net

 
Medmar Inc.

Page 70 gf 125

Q Company PROFILE

 
 

J 6° Je Lu Pp 3 LU AAMAAA JBIEW PAW nwa JB YEWUPELUGONY “NeW "COG SO HP OLE OE+ :XEY OOS SO SP OLZ OF+ “JEL

BOER) - UIE OBIEd LISLE - 188.45 |UMBIORY 'E 2 “BAY SOUODISOd BOled ‘t

 

a0a8s/5 ‘SUSU - ‘OU; JEWUpS|y

 

‘qJuawmasouni diys puv diyssaumo drys ‘uoyopodsun. saryipouruog uy sadjAsas apianpyiom apyui-tojiny dyn apiaoad 04 asay atv aM
‘aanyn{ aif} 01 YOO] am yoYy ssausadva yjiIm puo- spuipayy fo ssassoid ayy ajou am jou? ainsnayd yyia $1 31 ‘CapsaaaruuD Yigg ano yovoiddy am sy

   

“s]UaWABUeLe SINUSA JUO[ JO LOLEOdxe jeoOR} Bul -
S}0e Uo pasted Auuiy apes] 8m SeLjUNCO ey] Jo abpajmouy Bupyom poob 2 Uo e9ueys|sul ING -
Gulseoa10] Jno jo ssa0ons ay -

‘SAM JO JOQUUNU B Ul SloyjeduoD Aay JNO WWOJ) SAA|aSINO BJE!]UALAIIP 0} panuyUOS aALy af,

‘suonerado BulBeyssip pue Bujpeoj Bune yioey pue surayqosd Buysjosay
pue Bujedioque 10} oqisuodsa; osje ase Ady) “aBeUUO] PLATTE 0} POM Au) |eAeI] SJUepUa|UUSdNs ayy “EWIPAl
ui Gulures} |BuOIPpe Buyisoe) Jayy “sausedxe Jou JO) payogjes AjinjaJeo sjuspuayuedns auyew paren .

}0y Jl e UW JO Wea} B APNIOU! YOU ‘WWeIS paousyedxe ATUBIY Ss JEWpayy JO WAWUIUNUOS jeUOSsJed au) S| puoNdadxe Ajenb3 oS

. "paads jeuondeoxa
B8AII}R30dW09 UA pasoyuOWW pue paoud ‘payeooye ‘paynuap ‘pessjeue AjsnquoBy ave sjoeyjuco yeu) Buynsua ‘jueudinds
Buyndwes payowdau pure suoyesunWWI9fa} S912] Sy) ylA Paddinba Ajaasuayaidwiod due saoyso ino |I¥

Be ul ‘sjueweuinbe Bulddiys epiMpyom J|a\p) |e 10} seditles jo eBued epelu-sope) Ayn @ Uy s]Ual|o"

ssa0ons Jno apiacid oj 9iqe aye om ‘Gurddiys oBeye.)s uo siseyduue ue YUM pule UONE}Ndal jeyeUU pausiqejse Ue UNM -
uo}}oe oj! ABeyey)s siy} jnd o} espedxe ey} YyIM-ejdoad Aey Jo e109 B pays||ge}se sey JeWPaY, ‘sIBEA oY) JAC

Auyqxoy si ABayess ayesodiod Ino jo'auojsAay Su.

"PLOM ay} jnoyBnosy) ssesayeyo
pub SieuMG dys 0} Sao|les pasypieds seujo pur AouaBe ‘quawaBbeuerw ‘Buuayoig ‘Buapey jo srapjaoid
Buipes| ay} JO GUO O}U! Sh ENG jasseA Jo adAy Aisne jo UoWerado pue Hupeyeys ey] Ul soueLedxe aalsua}Xe
SIy UA “HeGGe [o)-uyor sem zoog ul Yeap s[Y jnUN AUedwoS OU) JO URWIEYD pur JepuNo) sy “sieuUed -
Buipen jeyuajod wo sjsenbay 0} asuodsel UI paysiiqeisy “696i. Ul pepuno} a1em SoVEIIVE Sy PUB IeWIPayy

“hogy

 

19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 P

 

}
‘

 

J- lCase 2

 

 

—— - - = : -—gupzeupsy |

 
6 ' . sB-reuipaurmwen 18 seunawiBoqu yew ‘20g £0 Gb OLZ OE+ ‘X24 OOS SO Gb OLZ OC+ EL
Ip Jeu Ipsl LU AMMA : " gUBBId - OEY OBIE L9G/) - 19BNG WHIEIONY ‘CB “AY SOUDPLOY eaIEg "|

 

909aIc) ‘SUD - ‘OU] JeWUpaly

“SalJJUNOD yoxsewW Hulfiuaua pue padojanap

yyod ui sanss) ABjeue BulBuajeyo aoe} 0} suOINjoS jeaq] paziyeloeds BulpiAosd pue

W9]SAS 1USLUaHeURLU YS UaHULYs B Aq paoddns yomau Gulpey oqueucp ue Bulublsep
Aq Poly 3s8qq pue adoing ‘eoUally ulje"] u! Sassauisng Buldojenap uo pesnoo) Que OMA

| “SOIURALUCD [10

a]e1s pure ‘ssaljddns Hueyung ‘sisplAgid Jamod ‘saiuedwod fio Jofew ‘saiuedwioo Buipen
JAY}O 'SBJOUIJ8J YM ape} O} pasays|Gal Ayjuauino aue aay “sJeyJew Burmos6 Jsey e ULTIMA
Spaau AGj9u9 Je] JAS 0} J9PIO Ul SJOLUNSUOD Pua BU} 0} SUOIN|OS ue aolAas Jayjaq
ay} aplAosd 0} Hulpesy ABsaus peuolyeusayu! 10; AWessaoeu Loddns |eloueul pue asiyiadxe

aU} SHULIG yeu] AUedWOD & SI ‘puR|s] SOOIED PUR SIN] Ul palaysiBay — -ouy JEW pay

Huipery

 

 

SOIPIAIZOW"O

 

\

 

d1490ud ANAC

"ty Jeupon |

 

; case 2:19-cv-12579-GGG-DMD Document 1-2. Filed 09/13/19 Page 72 of 125

 

 

—
6 . ' roan JBrewpauraven sBsewpaunBoyu) ews ‘£09 90 BF ObZ OF NB4 00S SOP LZ Os FOL
ID JCU p SU MMM , enaeig - NB 03/2 LOS) - BANS INOW “E geAY SOUGpIsOd EaIed "|

 

) Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 73 of 125

998815) ‘SUSUTY - “IU JBWUpPS|

‘019 J8H190 ‘HOpuspiC ‘uoHeBIAeN Jsqu04 Uelpeueg ‘UueH

‘q1owAey ‘snjAeig sin] ‘feuoweusayu| ||6229 ‘[iserg SeUIUISE) ‘USA LUdYe PSWeYyo|Y YRIINPGY
‘pry ‘09 JeBng BUEUEY ‘OOSA ‘OV JoosuedL ‘A’d 1209 WSS “V'd’S 14 [9U5 ‘O1d Jamo jeuoyeN
‘Auediuog saeg josuog ‘Vepamg aww odsuel 1 dHg ‘SOUL BS] JUNO ‘JeuoeWa}U] uobeys
‘ule15 uoIUIWuOg “FeBng UePY 49 G'y “dio je0D emBuy “YS [Qu] Alay uapongs ‘Binyseuueyor
aulewyes ‘auodebus 09809 ‘uleHpooy ueipeuey ‘eioBog josoque9 ‘WUeWa}e] ‘USATEYO

Aysjarey OWO “eissny JeIsianes “euueBiy souxy “euqueBly Jesapls ‘ueyour oy BIUOWWeSUeL |
‘gloqua|y ‘BinqueH’9 payyy Jajda0) ‘eBnUog NS9 ‘lIseg NSO ‘SSoUsAe|y IL ‘W'S

afung ‘preoqieeuy, ueIpeue4 ‘Bulpnjoul sajuediuoo see] spyOM Su} JO.aLUOS UM sjUsWYBIoWyy
Jo sjoeuoy Japun AjUIeWW apm pyOM ayeiado pue suo} NUD JayreWW pUE sjusWEUINDa’ JaWO|sNo
0} Buipioaae BuUlAIeA s[assea JO OzI$ ayy ‘,ezIs ade, o} SalpueH, Woy sebuel ‘jeay Ul PareVeY Ou
“sISEQ aBeAoa

UO SB yJeMm SB ‘poled 104 JO uy au 104 leueyo ALU} UG S|aSS8A Buyeredo pue Bueyeyo esouey

pue s}saajul oByeo ssejo 4s1)j 0} sooinies Burddiys Ayyenb yBiy apirosd 04 Aayjod s,Auedwuod uno $1 3]

BuaeYD aBeuuol

 

dupes »

Ssalpaijoe jediguud ino

SOIPIAIOY "0

 

 

J1HGHd ANVAIGO

 

 

 

~
d 6 “JeCW D SUT AAAM : . IBEW pou awes JE ewpaUiTDo;uy yews "C09 90 Bb OLZ OC+ Xe OOS SO Ab OLZ OC+ TEL

+ BOSAID + OES O8/Pd LEGAL - BAAS MIBOW ‘EF BAY SOUDPSOd Bae, *|

 

DMD Document 1-2 Filed 09/13/19 Page 74 of 125

a09al5 'SUSUTY - "DU] JBLIDA}|

 

"suoelado BulBreyosip pue Bulpeo) Buneyioe}

pue suajqoid Bulajosai pue Buyedioyue 10) ajqisuodsay osje aye Aouy pue aGeuuo} puaye Oo} PyOM -
8] [OAR] SJUaPUa]ULVEdNs BU? “VWeWpayy) UA BulUreR jeUOIIPpPe BulAlaoes Jay “aoueLadxe JOU}
JO} payogjes Ajjnjereo sjuapuejuedns euyew payljenb jo wee} 2 sapnjoul. wes} SuoWeado ey]

. ‘Burddiys
seuolewezu! Guwaroh suoyeinBey pue sapoo auuyuew Buibueyo-1eae Jo eloujeid au)
‘ULM SOURI|CLUCD PUB JO UONEJUAaWE|dUU! Su} SYEUIPL0-09 0} eANEISdLUI OS}e SI]}°
SJAYUNG UM S|SSS9A SU] JO UOIS|AOIG-ay} Jo} aBueWy —-
uoye|jo9 ebeunwepfeliyjyBiey Jo aBueuy =~
sdiys ay} uns 0] Aresseoau spun, jje jo Juswasingsip ayy asiadng ~—-
saofues jo Aeaap pue abeweo jualoyje pue ayes ay} ansuyC-
sjuauseibe Aped Jayeyo ay] sed se wwoped sdiys ainsug Ss -
aBeAOn au jo spuds UJOg ye Yyoyedsip Isayainb ayy se jjem'se
‘slassan au) pe0g UO SacHJed Jo Hulmoys JUsIOUJe ISOW PUB ayes “adoud sy] aInsuyt-
suolonjsul ebeAoa enss, — -
. Woddns sinjxy-}sog "

“apnjoul seolies sjuauedep suoieredo Ano ‘sBuryy saujo Buowly

‘JO ae suoHeBIIgo jen}oeUOD $399] 9uy JEU] BINSUS. Oo} PUB Jal}

 

 

 

O Foy
O° ayy jo Buluund jedwouess pug yjoows ‘ayes aunsus 0} SI AjOUd do} sjuswpedsp suoHeledO ou, = ee eee
. . cite’
2 uoleledo jassaj
re PrN eM (ctl eT Cet Male
a
>
2
a _ |
. SdIPIAIPOY “Oo
® - 3! - } VW
Yn
©
O
31s0ed ANYdN¥OD sores) .

 

 

Lo

 
 

JG vewpeurawn JF yewpaw@ony :euw3 ‘COs GO.eb O02 OF+ ‘X24 OOS SO Br OLE OF+ TAL
G28aI¢) - QE OS/EY LISZI - 188415 UNE '€ B “SAY SOUODIEOg Bale |

- “SU IPWpaly

    

JO yeWU PEW MMM

 

 

‘BuueYs }jO1d apnjoul puR ajyoud suauModiys B

0] pare aq ued sjusuebuBHYy "Jaye yYyGiey jeqo|6 au} oyu! shuluado giqenyeA YA siduMOdIYs
ApiAdid of ajqe s} dnows aur uawwYyBlaye jo sjoeuod Bulob-uo pure sjoesjuos yo Apondynw

QU} 0} ANG ‘JUSUIJUOD 9} puB Bag yoR|g ‘eIBSNy ‘epeuey “y'S'f7) Woy JeayM Ul Sazi|elosds pue
sja]|ad/sjeawysueeq eAos ‘seGns ‘Woo moyjaA ‘eulLUNe ‘sueziiey ‘sayxneg ‘ajo udu! ‘eo se yons
(yinq ul Aysow)} saoByeo snoueA Jo abelueo ayy UO seyeNUsOUOS dnowy su “s}IeyjUOS Jo JequuNu
jUedIUBIs B ayeyapuN oO} 1eeA ALBA Peyse Ss! dnosr) ayy ‘saluBdWiod JO}Oes ayeALd yelSsNpul
}S96J8| $ pOM By JO aos PUR ayQnd YjOg UM Bulpue}s Bug] Jo suoqe|es poob o} syueyL

}UsWyYBladysy Jo sjoeju04D

PIPE Lets les eC te]

 

salIAHoy"°

Case 2:19-cv-12579-GGG-DMD Document 1

 

 

 

FWdOud ANWAAOD : "S0] ]

Lo.

 

 
: 4 6 , Je LW po Ww , MAM JG eWpeus ain JG ewpawOoyy) ew ‘LOS SO Br OLE OL+ X83 OOS GO GP O12 OL+ ASL

St mm ——- = . . co

 

BIFRIC} ~ UNNE4 OF LOSL) - 19SNns lUMeOY '¢ F ‘SAY SOUOpIsay Bajag |

 

_Jease 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 76 of 125-

 

—————

  

“poled ssjulm BuLnp sjassen acdeosxeweued Bulpeo| u! puejuly pue Waar Aljeioedse) euuabiy
"IZe1g ‘adoiny WeYWON jnoyusnowy) pue duemyuy ‘uepNs ‘use, ' BAI ‘ Aewny ‘ WABS
‘999815 Ul S|SI}PINads aye am ‘sLedxa yeo0] YIM UCOUN[UOD Ul Uayo Buoy “abeuUO] payoesjUcS
umO JNO JO} pue s}oalosd ainjusa-jULo! Yjog UL SedIAJas JUusWABeUeWW jo abue [IN] e puaye ued ay

Sad1Alag Jsijelads

 

 

 

E1ld0dd ANYdAOD:

 

 

 

 
IB “JEU pou “MAM . . a , JS JRWpeuraam iG sewpaWmojuy -yews ‘COS SO er OLG OE+ Ke OOS GO Up OLZ OF+ 15L

SOBA - OEY OBJEd LOG/L - PENS UNIO CY “OAW.SOUOPIEO¢ Bal L

 

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 77 of 125

999919) ‘suaypy- “ou JBWpayy

 

 

“IBUID OYO SUOl O0O'SZ|. 0} JayING azis ApUBY SUO}] 000'9Z WO. BURA Sjassan Zz JO [210]

@ pobeuew pue paumo aAeBy LONN|OSsip Juaoad Sy []UN pue ‘ ZEEE Ul PAWeIs YIM ‘ auNJUsA JuIO!
JJaU) BOUls "YS SOlsnP Beg YM JeyjeHo} JeWpeY ‘| L.Og UL osye yINg JySlempesp suo] pSZ'08

JO VIGNI AMM PUB | LOg UL ING JySlempeap SUC} BOE'08 JO YITI AM ‘LOOg UI! WING JyBlempeap

SUO} OFS'P/ JO YNITSONY AN ‘6661 Ul YING JYBlampeap suo} /Zp'eZ JO SSATONS A Ajaweu
‘SI9|129 [NG JNO} JO S}SISUCD }99j} JUSND S}t YOIYM JO “Y'S edIISNP ess YIM @/NJUBA JUJO! OS/OS
8 ut payediaued sewpeyy ‘Aquedey Aida jijuN Buiumo-diys Bulpnjou ‘sjoafoid aioys-jjo pue uo yjoq

SRS Ey

ur spedioyed 0} j! pa|qeue uoTEINdal jeyreW peysi|qeyse PUB SUSWUIWWOS [en}oeUOS S Jeo, ny

sith

saunqua, juor

 

 

 

 

 

AMWsaOkd ANYHIOD

 

 
JB EW pew MMM

ISJEWPSUrAMM JS JEWUpPBUDOJU! WEWS “COS SO GP OLZ OC+ X24 OOS $0 BP OLZ OF “OL
SAGAS - OUNJE-4 OBIE] LOG/L - 18AHS [UP|EIOW "EP “aA SOUOP|SOYg FB[Eg ‘L

 

7

‘Case 2

19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 78 of 125

WOS']2)S10A8S" MAM

"salad 60 UoL

ueIssny Jo %0¢ seonpoid yj “Bissny Ul saxejdiuios Bulujw avo voy) Wepoul
pure Bulpeay ayy jo auo si ysAyeyC Aysjauey ‘seluediwos Buju peyeie,
eels pure jaa}s payesBayur Ajeoiien SuIpee| $,PHOM 94) JO suO S| [E]SIEAES
SINsay |e|SIGAS

"Jeo Pur ‘WO9 'djnd Bjoueo puke pass Ejoues ‘dind samoyuns pue

paas Jamoyuns ‘dind uzaqAos pue ueagdos sepiaoid-osye }| “dind yaaq jam
pue sassejow Supnpul “ebnsjeaq pue ‘S10 peuyei/mel pure dali Apped
siayo Aueduwoo ay) “dou Bupjoeo pue ‘Busseooud ‘Buquejd pue ‘syooneeq
Bulsseodud ‘spass}o Bulyorls ul sayesado |) “Speas}io pue sjeueyew Me)
ped} (EIU sj]es pu ‘SpOdW ‘seonpoud AuedWwod ayy ‘Aeyn] ‘Inqueys|

Ul paseq 8] PUB 976]. LI PAaPUNd SBM “Sry JeIBOLL 8A [ABUBS BD)E) JBIUNOL
Vaid 4eyunoL

“SIOUI||| PUB LISUCOSIAA Ul SJaMoJB JO) seoues

PUB Syndu| jedLWAaYs PU JezZIIHe ‘pees saplAoid os|e “ou] “05 Buojeq
au ‘AeuoMeueyu| pus Ayeosawwop sure6 pooy jo Jeyddns-solew pie
Joyeagja wes eB Bujeg 0} UoRIpPpe Uy ~AISNpU! BulWey ay) 0} Sagres puB
s}onpold ‘WOHeWAyU! saplAaid ‘aul "OD Buotqaq Ol] ‘sIBAA QOL J9A0 JOS
Buojag

 

d14OUd ANVdADD

adage! ‘Suauyy - ‘OU, Jelupayy

224260) vow aaayysy

 
 

jJEFSIBAGS ‘uaa, Ul 2eBns jo Jayjodxs pure seoduy Bulpeay
o ‘PY] 09 JUSUISSAU] PUB apesy JO) |EUOTEUayUT JES
poraylpetonnaau "eAOS PUP WOOD ‘“iNO|) ‘yeeyM Ul BuizIjeioeds
‘Vad U| Seruediuod JeELNSNpU! PUE poo} }seHBig ayy Jo suo St 119A
PY] JUS WW}SeAU] [ELYSNpU 10) AuedWioD Lala,
“sjonpoid poo Jewnsuos pue ‘Bui ‘uoyepodsyey ‘saruedwos
Buyqrs sy) yGnouy) pue ‘spodxe ur6 ‘Buypuey ulr6 ‘sreuwey 0} seouss
Jeloueuy ‘syndul dois 'sayes paas Ul] PSAfOAU! S| UIE) UoSsIale4 “AASNpUl
rong Ow g MHL, ]

ures au) Jo joe} Aldaa OjU! yas} BulyeaBayui pue UoWelNdel aqevedwoouy
ue BulureyuleW Aq syoynediuog sy suOLedino U;BID) UOSsIa}eq
“APNYYWE Sul JaWOYsNd jeuoAdeoxe UE PUE
Ayjenb ‘QuBajul jo aayuesen6 eB awios9q Sey PUI UOSsie}eg ay] ‘UOSE]eY
‘JW UBLON JOyeuas Jneueldeque UeIpeues yeer6 ayy Aq g06|. ul papuNoy
- UlRUE) Uosuayed -

 

JAF e.) piomrsaany po

Pay, Ang eoadpensayey fy

 

w

“py'] JUswisaaui jep}snpuy

40) AuedWwios uSslWwa,

 

saluediuos sole paysi| Mojeq @y) jo aWOS Epn|oUl-yoIya ‘s]US||O [EUOIJEU-|]NWW No 0} seoVuas Ayrenb_ yBiy 1690 0) pnoud axe af,

SLNAITO

INO

 

 

 

ae
‘suauMod|ys Bunuesaidal
slioelo0sse

Buiddiys eualyeuseyul
Sl] JO yseH UR]

SUI 8! (QDI) Wouneg
SWQUEYY [BUoleusayU|
pue oe sul

“OOWIE JO SUSqUISY PNold

JB" JeWPSW MMM

 

JBvewipaurawin sf yew paLi@oul |/ew3 ‘0S 0 8b OFZ OE+ ‘X24 OOS SO SF OFZ OF+ AL
808915) - CUE -O9J24.1.96/ | - }95)5 IUNIEJOY) ‘CR ‘aay SOVODISOg Baleg ‘t

‘Buiddiys jo sasiBey s,pAoy]

Aq payipaiooe ‘ways yueuobeuey Ayyenty
JO 8¥291ED 1006 OS! NJ oly suleyuEW
Ajrenuue pue peureyqo ‘Aueduwos daissouBold

WEpol B sjyaq se WBupayy ‘466 UL

Poe) £006 OSI

"SSOLISNG JOU) JO Seale JeujO AUBLU LI S}SeJ9ju|
SJaquey\| si sajowoid pue sprenbayes

Ose] “SSOIAIGS payeja1 PUB soUBNsU! Al|!Gel|
UJI suoyeredo pue siaseyreyo ‘sraumodiys

JO diysueqUaW apIMpLOM sy Bulpiaold sounsul

SULeW jenn Bulpes| e 3] puE|GuZ jo yah ou

4n[D Ped INO

 

B098I ‘SUdYyy - “Su] JELUpAaYy

 

“= | puet6uq jo Isa,

SNOILVIGSYOOV -

 

 

+ case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 79 of 125

311d08d ANYAOD

 

 

 
2 Filed 09/13/19 Page 80 of 125

a! case 2:19-cv-12579-GGG-DMD Document 1

“

JO EW Pew MAM

JGueW peur IB PW peELUDOJU! :!EU3 “COS $0 Sb OL2 O6+ XB4 005 SO Sr OZ CEs :1eL"
SO901D ~ OUN]E-f OBE L9SZ1 - 1BH]S |UEIOPy “CF "eA SOUOPISOg Balad “|

 

               
     

qeseeg per eee ee ee uti ep eee

Ff

5  agyeantt

       

  

leet | .

1 : .
a LOUrva @ syers
y GADYTUA :

wow Str

i

 

ao8SIE) ‘SUSULY - ‘OU IBWUPayy

JB‘ eUpew®uoeledo
‘uoIyeJOAQ UO saluinbuz Jo04

IB rewpsw@bBuUeyeuo
‘HULSEY UO seLINbUZ JO4

J6-JeUpawu@luewebeuew
‘UOIeNS|UIUPY UO SaLINDUZ 404

 

 

 

e

__SWAOHd ANVAHOS

 

 

 

uy seeps} — —

1 ———_

\
, Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 81 of 125

Oleary, Patrick

From: msavaglic

Sent: Tuesday, August 13, 2019 12:25 PM

To: mail@londonshipbroking.com

Ce: Eagle Postfix, Eagle Accounting

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141086>
Attachments: NLE Hire Aug 14-17.pdf

Good Day,

Please find our Hire Invoice for period upto est redelivery which is due Tomorrow, August 14

Thanks
Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA} LLC
+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)
operations@eagleships.com
www.eagleships.com

 

From: mail@londonshipbroking.com

Sent: 8/13/2019 1:12:52 PM

To: operations @eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141086>

[External Email - Please use caution]

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH

Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking.com

Date: 13/08/2019, Time: 18:11:44, Our Ref: 202665-JHN Fw: MV NEW LONDON EAGLE D1418/22250 **
MSG#:<141086>

Ed/John

cc ops/pf

qte

 
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 82 of 125

=Msg fr Owners=

Re: M/V New London Eagle / Acc Medmar CP DD 10.06.2019 / Redelivery Notice

Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered
dlosp Shanghai on about 17.08.2019 agw wp Wog uce.

This is to serve as 4 days redelivery notice.

Above notice is given in good faith, always without prejudice and without guarantee,
and basis current available information which is always subject to change.

Further notices to follow.

Best regards
Ops Dpt

ung

+

Thanks and best regards
John Weir

Dir: +44 207 993 2452
Mob: +44 7802 600 985

[Message sent via SOFTWAY Communicator]
Case 2:19-cv-12579-GGG-DMD Document 1-2

 

Hire Payment

To: Medmar Inc.

122, Blue Mountain Road

p.o, box 127

Providencials - Turks and Caicos Islands

British West Indies

TURKS AND CAICGS ISLANDS

Filed 09/13/19 Page 83 of 125

NEW LONDON EAGLE LL¢
C/O EAGLE SHIPPING INTERNATIONAL USA

LLC

300, FIRST STAMFORD PLACE,

STAMFORD

UNITED STATES

Invoice Date: 08/08/2019
Invoice Number: 015129TCOB
Bue Date: 08/08/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transit Details
Vessel/Voyage: | NEW LONDON EAGLE/201905 Delivery Port: [CORPUS CHRISTI
CP Date: |06/10/2019 Redelivery Port: |SHANGHAI
Invoice Details
Line Item Amount (USD)
Hire 3.0000000 days (08/14/19 14:00 GMT - 08/17/19 14:00 GMT) @ USD 19,500,00/day 58,500.00
Hire Commission For LONDON SHIPBROKING (1.25%) (731.25)
Hire Address Commission (3.75%) (2,193.75)
Victualling For Period 150.00
Total Due: 55,725.00

Terms and Instructions

 

 

 

 

 

Payment Terms:

 

Due To:

NEW LONDON EAGLE LLC

 

Beneficiary Bank:

ABN AMRO BANK N.V.

AMSTERDAM 1082 PP AMSTERDAM

GUSTAV MAHLERLAAN 10

AMSTERDAM 1082 PP AMSTERDAM

 

Comment:

 

Payment Reference:

015129TCOB

 

Swift Code:

ABNANL2A _

 

Account Number:

809420686

 

IBAN:

NL68ABNA0809420686

 
a Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 84 of 125

_ From: "mail@londonshipbroking.com" <mail@londonshipbroking. com>
' Sent: Wednesday, August 14, 2019, 9:22 aM
To: Hagle Operations <operations@eagleships.com>
Ce: Eagle Postfix <postfix@eagleships.com>; Eagle Accounting
<EagleAccounting@eagleships. com>
Subject: Re: Re: Fw: MV NEW LONDON BEAGLE b1418/z2250 ** MSG#:<141086>

 

-[External Email - Pléase use caution]

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London
EC3A 8BH

Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking. com

Date:. 14/08/2019, Time: 15:21:04, Our Ref: 202685-JHN Re: Re: Fw: MV NEW
LONDON BEAGLE D1418/22250 ** MSG#:<141086>

Michael/John

SSro=o=sq: to owner ===

Owners last well. received.

In view of vessel's imminent redelivery, and in order to avoid multiple
transactions,

Charterers intend to proceed with settlement of PFHS immediately after
vessel" 8 3 redelivery.

Cwners understanding and assistance will be highly appreciated.

Many thanks in advance for Owners cooperation.

Thanks & Best Regards’
ung , us

+) .

Thanks and best. regards
John Weir’ ©

Dir: +44 207 993 2452
Mob: +44 7802-600 985

[Message sent via SOFTWAY Communicator]

---Original Message--~

From: Eagle Operations < operations@eagleships.com >

Tor "mail@londonshipbroking. com" < mail@londonshipbroking. com .>

“CC: Bagle Postfix < postfixGeagleships. com >, Hagle Accounting <
BagleAccounting@eagleships.com > —° EXHIBIT

i 3
4

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 85 of 125

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/z22250 ** MSG#:<141086>

Date: Tue, 13 Aug 2019 17:24:04 +0000

Good Day, —

Please find our Hire Invoice for period upto est redelivery which is due
Tomorrow, August 14

Thanks .
Best Regards

Michael .Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct).

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)

operations@eagleships.com

https: //protect-us.mimecast.com/s/aSkTCBBvkpTvk6lcez2RjE?domain=eagleships.con

 

From: mail@londonshipbroking.com

Sent: 8/13/2019 1:12:52 PM

Te:. operations@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/2Z2250 ** MSG#:<141086>

[External Email - Please use caution]
Londen Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London

EC3A 8BH
Tel: MF direct: +44 207 993 5761; UW direct: +44 207 3993 2452

Email: mail@londonshipbroking.com

Date: 13/08/2019, Time: 18:11:44, Our Ref: 202665-JEN Fw: MV NEW LONDON
EAGLE D1418/22250 ** MSG#:<141086>

Ed/John
cc ops/pf

ate -

=—Msq fr Owners=_

Re: M/V New London Eagle / Bec Medmar CP DD 10.06.2019 / Redelivery Notice

Kindly note that as per vessel's present available information, we hereby
tender our
~

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 86 of 125

redelivery notice and advise Owners that we expect subject vessel to be
redelivered ,
dlosp Shanghai on about 17.08.2019 agw wo wog uce.

This is to serve as 4 days. redelivery notice.

Above notice is given in good faith, always without prejudice and without
guarantee, , ,

and basis current available information. which is always subject to change.

Further notices to follow.

Best regards
Ops Dpt

ung

+

Thanks and best regards
John Weir

Dir: +44 207 993 2452
Mob: +44 7802 600 985

[Message sent via SOFTWAY Communicator]
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 87 of 125

From: xyu

Sent: Sunday, August 18, 2019, 8:57 PM
. To: Medmar Operations <operation@medmar.gr>
' Subject: Re: MV New London Eagle - AGM inspection OLDMSG#:<141448> ** MSG#:<141470>

 

Good day sirs,

We are pleased to confirm again AGM inspection was timely managed and done at discharge berth in
Shanghai by owners local agents without delay to ship schedule.

We shall! revert vouchers for AGM inspection and owners agency fees for your payment shortly.
*Mr. Xin Yu

Senior Operations Manager

Eagle Bulk Pte Ltd
- Direct: 65 6508 6887
Mobile: 65 8218 3588
Email: operations@eagleships.com

 

From: Medmar Operations <operation@medmar.gr>

Sent: 8/18/2019 11:11:22 PM

To: xyu@eagleships.com

Cc: operations@eagleships.com

Subject: RE: Re: MV New London Eagle - AGM inspection OLDMSG#: <141448> ** MSG#:<141470>
[External Email - Please use caution]

DATE: 18-Aug-2019 18:18

MSG : 141470

Dear mr Xin,

Accept our thnx in services offered through our.this smooth t/c period with your vessel and ops team.

Thanks in particular for the last stage support at dis port with the AGM cert issue.
Medmar inc will undertake costs incurred in our favor .
Looking forward to future t/c occasions with Eagle organization .
Kind Regards
Medmar Cpt Marios Bisbikis
Original Message

FROM:Yu Xin <xyu@eagleships.com>
Good day Capt
Have you got confirmation from local chtrs agents that AGM is arranged? -
Xin

Get Outlook for Android<https://aka.ms/ghei36>

 

From: New London Eagle <069newlondoneagle@vesselmail.org>
Sent: Saturday, August.17, 2019 2:52:15 PM

To: Medmar Operations <operation@medmar.gr>

Cc: Yu Xin <xyu@eagleships.com>; Wang Duanwei <dwang@eagleships. com>; Eagle Operations
<operations@eagleships.com>; fc@fcshipping.com.cn <fc@fcshipping.com.cn>

Subject: Re: MV New London Eagle - AGM inspection ** MSG#:<141448>

Good Day Dear Cpt Marios, .

Thanks for your message which well noted. . EX

tabbiex

 

BIT
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 88 of 125

RIC, Fc shipping pls urgently arrange AGM inspection to our ship in
Shanghai before departure from berth. Cost to be covered under Medmar
Chrts Pda account as per message below.

Thanks and Best Regards,

Capt. Yuriy Bondar

Master of the mv New London Eagle

IOP Voice ?+881677752471? (Bridge)

IOP Voice ?+881677752472 (Master)

Cell Phone : +372 54823555

On 17-08-2019 06:27, Medmar Operations wrote:

> DATE: 17-Aug-2019 09:27

> MSG : 141448

>

>

> Dear cpt Yuriy,

>

> pls go ahead in arrangments of our attending.agents Fc shipping.

> cost to be covered under Medmar-chrts Pda account.
> ,

>

>

>

> Thanks & Best Regards

>

>

> Cpt Marios Bisbikis _.

> TEL.: +30 210 480 55 21/22
> MOB.: +30 694 453 65 14

 

 

>

>

>

>

>

>

>

>

>

>

>

> Original Message
>

> Received Inc.MSG.: 6729000 Date: Sat 17/Aug/2019 09:21 (UTC
> +03:00}

> From: <New London Eagle <069newlondoneagle @vesselmail.org>

> To : Medmar Operations <operation@medmar.gr>

> Cc: Yu Xin <xyu@eagleships.com>, Wang Duanwei <dwang@eagieships.com>,
> Eagle Operations <operations@eagleships.com>, <fc@fcshipping.com.cn>
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 89 of 125

> Subject: MV New London Eagle - AGM inspection
>

> Good day Dear Sirs,

>
> Please urgently arrange AGM inspection to our ship in Shanghai before
> departure from berth as per CP.

S

>on

> Thanks and Best Regards,

> Capt. Yuriy Bondar

> Master of the mv New London Eagle

> IOP Voice ?+881677752471? (Bridge)

> IOP Voice ?+881677752472 (Master)

> Cell Phone : +372 54823555

>

> On 17-08-2019 03:37, Yu Xin wrote:

> Good day Capt

>

> Reverting the instruction.
>

> Ref AGM inspection

> :
> Current time charterers and charterers must arrange AGM inspection to
> your ship in shanghai before ship departure from berth.

>

> Please urgently check with current time charterers and ask them to
> arrange AGM inspection for your ship as per CP.

>

> Thank you
>

> Xin Yu

>

> Eagle Bulk
>

>

 

>

 

_ >Sent with Danaos Info@GATE Communication Software

 

Serit with Danaos Info@GATE Communication Software
2

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 90 of 125

From: msavaglio

Sent: Tuesday, August 27, 2019, 9:24 AM

To: "mail@londonshipbroking.com" <mail@londonshipbroking. com>

Cc: Eagle Postfix <postfix@eagleships.com>

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/72250 ** MSG#:<141460>

 

Good Day,
Owners wish to thank Charterers for a smocth fixture
Unless overlooked, we cannot trace Charterers FHS., Could Charterers please revert with same so we

‘can reconcile voyage?

. Thanks

Best Regards

- Michael Savaglio.
. Operations Manager

- Eagle Shipping International (USA) Luc

+1 203 276 8133 (direct)
+1 203 276 8100 (office)
+1 646 628 2092 (mobile)
www.eagleships.com

 

From: mail@londonshipbroking.com

Sent: 8/19/2019 4:11:03 AM

To: operations@eagleships.com

Cc: posifix@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>

[External Email - Please use caution] ©

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

_ Email: mail@londonshipbroking.com

Ops Dpt

Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749-MIK Fw: MV NEW LONDON EAGLE D1418/Z2250 **
MSG#:<141460>

Ed/Mike

goodday.

Received from Chtrs over the weekend:

qte

Re: M/V New London Eagle / Acc Medmar CP DD 10.06. 2019 / Redelivery Notice .
Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be-redelivered
dlosp Shanghai on 18.08.2019 agw wp wog uce.

This is to serve as 1 day definite redelivery notice.

Above notice is given in good faith, always without prejudice and without guarantee,
and basis current available information which is always subject to cha nge.

Best regards

 
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 91 of 125

ungte

Teds ;
Thanks and best regards
Michael Fisher

- Direct: +44 207 993 5761

Mobile: +44 7768 943 190
- [Message sent via SOFTWAY Communicator]
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19

From: Eagle Operations <operations@eagleships.com>

Sént: Thursday, August 29, 2019, 10:11 AM

To: "mail@londonshipbroking.com" <mail@londonshipbroking.com>

Cc: Eagle Postfix <postfix@eagleships.com>

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250-** MSG#:<141460>

Page 92 of 125

 

Attachments: TC Out Hire Statement Report (74).pdf

Good Day,
Please find Owners FHS,
Please advise remittance details of large outstanding balance
Thanks ©
Best Regards
Michae! Savaglio
Operations Manager
Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct)
+1 203 276 8100 (office}
+1 646 628 2092 (mobile)
operations @ eagleships. com
www. eagleships.com

 

From: Eagle Operations <operations@eagleships.com>

Sent: 3/27/2019 10:24:27 AM

To: mail@londonshipbroking.com

Cc: postfix@eagleships.com
. Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#: <141460>
_Good Day,

Owners wish to thank Charterers for a smooth fixture

Unless overlooked, we cannot trace Charterers FHS., Could Charterers please revert with same so we

can reconcile voyage?
Thanks
- Best Regards
Michael Savaglio
Operations Manager
Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct)
+1 203 276 8100 (office)
+1 646 628 2092 (mobile)
operations@eagleships.com .
www. eagleships.com

 

From: mail@londonshipbroking.com
‘Sent: 8/19/2019 4:11:03 AM
To: operations@eagleships.com -
Cc: postfix@eagieships.com
Subject: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#: <141460>
[External Email - Please use caution] .

 
Case 2:19-cv-12579-GGG-DMD Document 1-2. Filed 09/13/19 Page 93 of 125

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking.com

Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749-MIK Fw: MV NEW LONDON EAGLE D1418/22250 **
MSG#:<141460> .

_ Ed/Mike

good day.

' Received from Chtrs over the weekend:

qte

Re: M/V New London Eagle / Acc Medmar CP DD 10.06. 2019 / Redelivery Notice
Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered
dlosp Shanghai on 18.08.2019 agw wp wog uce.

This is to serve as 1 day definite redelivery notice.

Above notice is given in good faith, always without prejudice and without guarantee,
and basis current available information which is always subject to change.

Best regards —

Ops Dpt

unqte

rgds

Thanks and best regards

‘Michael Fisher

Direct: +44 207 993 5761

Mobile: +44 7768 943 190

[Message sent via SOFTWAY Communicator]
- Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 94 of 125

 

Hire Statement

Vessel: NEW LONDON EAGLE — CP Date: Jun 10 2019

Delivery: Jun 242019 —-Redelivery: Ang 18 2019
Gross Hire

06/24/19 14:00 - 08/18/19 10:15, 54.843750 @ 19,500.00

100.00 % OFF HIRE-HOLD CLEANING (06/24/19 14:24 - 06/26/19 08:45, 1.764583 Days)
Total Off Hire

Net Hire

Hire Commissions

Commission For LONDON SHIPBROKING (06/24/19 14:00 - 08/18/19 10:15; 1.25%)

Address Commission (06/24/19 14:00 - 08/18/19 10:15, 3.75%)

100.00 % OFF HIRE Commission For LONDON SHIPBROKING (06/24/19 14:24 - 06/26/19 08:45, 1.25%)
100.00 % OFF HIRE Address Commission (06/24/19 14:24 - 06/26/19 08:45, 3, 75%)

Total Hire Commissions

Bunker Value on Delivery

IFO Delivery (524.900 MT @425.00)
LGO Delivery (169.400 MT @675.00)
Total Bunker Value At Delivery

Bunker Value on Redelivery

IFO Redelivery (458.200 MT @425.00)
LGO Redelivery (133.000 MT @675.00)
Total Bunker Value At Redelivery

Victualling @ 50.00 / Day (6124/19 14:00-08/18/19 10:15)
Total Victualling

Owner's Expenses
Rebill, Vendor: SINOPOS, Inv. No.: 201908004 AGM INSPECTION (015248TCOR, 08/27/2019)
Total Owner's Expenses

Other ‘Adjustment

100.00 % OFF HIRE LGO 5.294 MT @ 675.00 (06/24/19 14:24 - 06/26/19 08:45, 1. 764583 Days)
TLOHC (015248TCOB, 08/27/2019)

Dockage during Holds cleaning (015147TCOB, 08/13/2019)

Total Adjustment

Payment

Charterer: Medmar Inc.

Printed On: Aug 29 2019

1,069,453.13
34,409.38

(34,409.38)
1,035,043.75

(13,368.16)
(40,104.49)
430.12
1,290.35

(31,752.19)

223,082.50
114,345.00

337,427.50

194,735.00
89,775.00

" 284,510.00)

2,742.19
2,653.96

2,207.26
2,207.26

(3,573.45)
5,000.00
(34,815.82)

(33,389.27)
" Case 2:19-cv-12579-GGG-DMD

Amount Received On 07/02/2019
Amount Received On 07/15/2019
Amount Received On 08/05/2019
Total Amount Received

Balance In Owner's Favor

Document 1-2

Filed 09/13/19 Page 95 of 125

546,700.46

278,625.00

50,921.53
(876,246.99)

131,434.02
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 96 of 125

From: Eagle Operations <operations@eagleships.com>

Sent: Friday, August 30, 2019, 9:09 AM

To: "mail@londonshipbroking.com" <mail@londonshipbroking. com>

Cc: Eagle Postfix <postfix@eagleships.com>

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>

 

Good Day,

Please advise

Thanks

Best Regards

Michael! Savaglio
Operations Manager

Eagle Shipping International (USA) LLC
+1 203.276 8133 (direct)

" #1203 276 8100 (office}

+1 646 628 2092 (mobile)
operations@eagleships.com
www.eagleships.com

 

From: Eagle Operations <operations@eagleships. com>

Sent: 8/29/2019 11:10:39 AM

To: mail@londonshipbroking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#: <141460>
Good Day,

Please find Owners FHS,

Please advise remittance details of large outstanding balance
Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct)

+1 203 276 8100 {office}

+1 646 628 2092 (mobile)

operations@eagleships.com

www. eagleships.com

 

From: Eagle Operations <operations @eagleships. com>

Sent: 8/27/2019 10:24:27 AM

‘To: mail@londonshipbroking.com

Ce: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#: <141460>
Good Day,

Owners wish to thank Charterers for a smooth fixture

   

EXHIBIT

fT

  
-

ee

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 97 of 125

Unless overlooked, we cannot trace Charterers FHS., Could Charterers please revert with same so we
can reconcile voyage?

Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping international (USA) LLC

+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646 628 2092 (mcbile}

” operations@eagleships.com

www.eagleships.com

 

From: mat!@londonshipbroking.com

Sent: 8/19/2019 4:11:03 AM

To: operations@eagleships.com

Cc: postfix@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460>

[External Email - Please use caution] |

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; JW direct: +44 207.993 2452

Email: mail@londonshipbroking.com
Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749- MIK Fw: MV NEW LONDON EAGLE D1418/22250 **
MSG#:<141460>

Ed/Mike

good. day.

Received from Chtrs over the weekend:

qte .

Re:.M/V New London Eagle / Acc Medmar CP DD 10.06.2019 / Redelivery Notice

Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered
dlosp Shanghai-on 18.08.2019 agw wp wog uce.

This is to serve as 1 day definite redelivery notice.

Above notice is given in good faith, always without prejudice and without guarantee,

_ ‘and basis current available information which is always subject to change.

Best regards

Ops Dpt

ungte

reds

Thanks and best regards
Michael Fisher .
Direct: +44 207 993 5761
Mobile: +44 7768 943 190

[Message sent via SOFTWAY Communicator]
4

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 98 of 125

From: msavaglio
Sent: Tuesday, September 3, 2019, 7:30 AM
To: "mail@londonshipbroking.com" <mail@londonshipbroking.com>

_ Cc: Eagle Postfix <postfix@eagleships.com>

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460>
Attachments: Re: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141086>.eml; Re: Fw: MV
NEW LONDON EAGLE D1418/Z22250 ** MSG#:<141460>.eml; Re: Fw: MV NEW LONDON EAGLE

- D1418/Z2250 ** MSG#:<141460>(1).eml; Re: Fw: MV NEW LONDON EAGLE D1418/2Z2250 **

MSG#:<141460>{2).eml

 

To: London Ship Broking

From: Eagle Shipping International (USA) LLC

Re: New. London Eagle / MEDMAR Final Hire

Good Day,

Subject Vessel redelivered to Owners on August 18, 2019. As per Owners FHS there is a balance of
$131,434.02 Due Owners which is now substantially overdue

As per Charterers, they stated that they would settle outstanding balance promptly upon redelivery. As

of today we regret that we have not received any response from Charterers or your office which is

disappointing to say the least.

Owners appreciate Charterers good cooperation during this fixture, however this delay in settlement is
unacceptable.and must be rectified without further delay.
Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276-8133 (direct)

+1.203 276 8100 (office)

+1 646 628 2092 (mobile)

operations@eagleships.com

www.eagleships.com

 

From: Eagle Operations <operations@eagleships.com>
Sent: 8/30/2019 10:08:41 AM

To: mail@londonshipbroking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON. EAGLE D1418/22250 ** MSG#:<141460>
Good Day,

Please advise

Thanks

Best Regards

Michael Savaglio

Operations Manager .

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct)

+1 203-276 8100 (office)

+1 646 628 2092 (mobile)

operations @eagleships.com

www.eagleships.com

 
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19

Page 99 of 125

 

From: Eagle Operations <operations@eagleships.com>

Sent: 8/29/2019 11:10:39 AM

To: mail@londonshipbreking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW.LONDON EAGLE D1418/72250 ** MSG#:<141460>
Good Day,

Please find Owners FHS,

Please advise remittance details of large outstanding balance
Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct) ,

+1 203 276 8100 (office)

+1 646 628 2092 (mobile) -

operations@eagleships.com

www.eagleships.com

 

From: Eagle Operations <operations@eagleships.com>

Sent: 8/27/2019 10:24:27 AM - .

To: mail@londonshipbroking.com

Cc: postfix@eagleships.cam

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#: <141460>
Good Day,

Owners wish to thank Charterers for a smooth fixture

Unless overlooked, we cannot trace Charterers FHS., Could Charterers please revert with same so we

can reconcile voyage? ©
Thanks

Best Regards —

' Michael Savaglio
Operations Manager

Eagle Shipping International (USA}LLC —
+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)
operations@eagleships.com
www.eagleships.com

 

From: mail@londorishipbroking.com

Sent: 8/19/2019 4:11:03 AM

To: operations@eagleships.com

_ Cc: postfix@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE p1418/22250 ** MISG#: <141460>
[External Email - Please use caution]
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 100 of 125

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking.com

Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749-MIK Fw: MV NEW LONDON EAGLE D1418/Z2250 **
MSG#:<141460>

Ed/Mike
goad day.

Received from Chtrs over the weekend:

qte

Re: M/V New London Eagle / Acc Medmar CP DD 10.06.2019 / Redelivery Notice
Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered
dlosp Shanghai on 18.08.2019 agw wp wog uce.

This is to serve as 1 day-definite redelivery notice.

Above notice is given in good faith, always without prejudice and without guarantee,
_ and basis current available: information which is always subject to change. .
Best regards

Ops Dpt

unqte

reds

Thanks and best regards

Michael Fisher

Direct: +44 207 993 5761

Mobile: +44 7768 943 190
[Message sent via SOFTWAY Communicator]
i

Case 2:19-cv-12579-GGG-DMD . Document 1-2 Filed 09/13/19 Page 101 of 125

From: "mail@londonshipbroking. com" <mail@londonshipbroking. com>

Sent: Wednesday, August 14, 2019, 9:22 Am

To: Eagle Operations <operations@eagleships. com>

Cc: Eagle Postfix <postfix@eagleships.com>; Eagle Accounting
<EagleAccounting@eagleships.com>

Subject: Re: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141086>

 

[External Fmail - Please use caution]

Londen Shipbroking Co. Ltd.,. ¢/o The Baltic Exchange, 38 St. Mary Axe, London
EC3A 8BE

Tel: MF direct: +44 207 993 5761; OW direct: +44 207 993 2452
Email: mail@londonshipbroking. com

Date: 14/08/2019, Time: 15:21:04, Our Ref: 202685-JHN Re: Re: Fw: MV NEW
LONDON EAGLE D1418/72250 ** MSG#:<141086>

Michael/John

gte
SSs====018g to owners ====_

Owners last well received.

In view of vessel’ s imninent redelivery, and in order to avoid multiple

transactions,

Charterers intend to proceed with settlement of FPFHS immediately after

. vessel's redelivery.
-Qwners understanding and assistance will be highly appreciated.

Many thanks in advance for Owners cooperation.

Thanks & Best Regards
ung So

+
Thanks and best regards

John Weir
Dir: +44 207 993 2452
Mob:-+44 7802 600 $85

(Message sent via SOFTWAY Communicator]

---Original Message---

From: Eagle Operations < operations@eagleships.com >

To: "mail€@ilondonshipbroking.com" < mail@londonshipbroking.com >
CC: Eagle Postfix < postfix@eagleships.com >, Eagle Accounting <
EagleAccounting@eagleships.com >
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 102 of 125

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141086>
Date: Tue, 13 Aug 2019 17:24:04 +0000

Good Day,.

Please find our Hire Invoice for period upto est redelivery which is due
Tomorrow, August 14

Thanks
Best Regards

Michael Savaglio
Operations Manager
Eagle Shipping International (USA) LLC
+1 203.276 8133 (direct)
+1 203 276.8100 (office)
+1 646. 628 2092 (mobile)
operations@eagleships.com
https: //protect-us.mimecast.com/s/aSkTCBBvkpTvk6é1cz2RjE?domain=eagleships.com

 

From: mail@londonshipbroking. com

Sent: 8/13/2019 1:12:52 PM

To: operations@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141086>

[External Email. - Please use caution]

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London
EC3A 8BH

Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking.com

Date: 13/08/2019, Time: 18:11:44, Our Ref: 202665-JHN Fw: MV NEW LONDON
EAGLE D1418/22250 ** MSG#:<141086>

Ed/John

cc ops/pf

qte
=Msg fr Owners=

Re: M/V New London Ragle / Acc Medmar CP DD 10.06.2019. / Redelivery Notice

Kindly note that as per vessel's present available information, we hereby
tender our
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 103 of 125

redelivery notice and advise Owners that we expect subject vessel to be
redelivered .
dlosp Shanghai on about 17.08.2019 agw wp wog uce,

This is to serve as 4 days redelivery notice.

Above notice is given in gocd faith, always without prejudice and without
guarantee, .

and basis current available information which is always subject to change.

Further notices to follow.

Best regards
Ops Dpt

“ung

+ .
Thanks and best regards
John Weir /

Dir: +44 207 993 2452
Mob: +44 7802 600 985

[Message sent via SOFTWAY Communicator]
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19

From: Eagle Operations <operations@eagleships.com>

Sent: Friday, August 30, 2019, 9:09 AM

To: "mail@londonshipbroking.com" <mail@londonshipbroking.com>

Cc: Eagle Postfix <postfix@eagleships.com>

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460>

Page 104 of 125

 

Good Day,

Please advise

Thanks

Best Regards

Michael Savaglio
Operations Manager

Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct)

" +1203 276 8100 (office}

+1 646 628 2092 (mobile)
operations@eagleships.com
www.eagleships.com

 

From: Eagle Operations <operations @eagleships. com>

Sent: 8/29/2019 11:10:39 AM

To: mail@londonshipbroking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>
Good Day,

Please find Owners FHS,

Please advise remittance details of large outstanding balance
Thanks

Best Regards

Michael Savaglio |

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 {direct}

+1 203 276 8100 (office)

+1646 628 2092 (mobile)

operations@eagleships.com

www.eagleships.com

 

_ From: Eagle Operations <operations@eagleships.com>
Sent: 8/27/2019 10:24:27 AM
‘ To: mail@londonshipbroking.com
Ce: postfix@eagleships.com
Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>
Good Day,
Owners wish to thank Charterers for a smooth fixture
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 105 of 125

Unless overlooked, we cannot trace Charterers FHS., Could Charterers please revert with same so we
can reconcile voyage?

Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)
operations@eagleships.com
www.eagleships.com |

 

From: mail @londonshipbroking.com

Sent: 8/19/2019 4:11:03 AM

To: operations@eagleships.com

Cc: postfix@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>

[External Email - Please use caution] .

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993.5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking.com

Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749-MIK Fw: MV NEW LONDON EAGLE D1418/272250 **
MSG#:<141460>

Ed/Mike

good day.

Received from Chtrs over the weekend:

qte

Re: M/V New London Eagle / Acc Medmar CP DD 10.06.2019 / Redelivery Notice

_ Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered
dlosp Shanghai on 18.08.2019 agw wp wog uce. .

This is to'serve as 1 day definite redelivery notice.

Above notice is given in good faith, always without prejudice and without guarantee,
and basis current available information which i is always subject to change.

Best regards"

Ops Dpt

ungte

reds

Thanks and best regards

Michael Fisher

Direct: +44 207 993 5761

Mobile: +44 7768 943 190

[Message sent via SOFTWAY Communicator]
Case 2:19-cv-12579-GGG-DMD. Document 1-2 Filed 09/13/19

From: Eagle Operations <operations@eagleships.com>

Sent: Thursday, August 29, 2019, 10:11 AM

To: "mail@londonshipbroking.com" <mail@londonshipbroking.com>

Ce: Eagle Postfix <postfix@eagleships.com>

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460>

Page 106 of 125

 

Attachments: TC Gut Hire Statement Report (74)}.pdf

Good Day,
Please find Owners FHS,
Please advise remittance details of large outstanding balance
Thanks
Best Regards
Michael Savaglio
‘Operations Manager
Eagle. Shipping International (USA) LLC
+1 203 276 8133 (direct)
+1 203 276 8100 (office)
- +1 646 628 2092 (mobile)
operations @eagleships.com
www.eagleships.com -

 

From: Eagle Operations <operations@eagleships.com>

Sent: 8/27/2019 10:24:27 AM

To: mail@londonshipbroking.com
. Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MISG#:<141460>
Good Day,

Owners wish to thank Charterers for a smooth fixture

Unless overlooked, we cannot trace Charterers FHS., Could Charterers please revert with same so we

can reconcile voyage?
Thanks

Best Regards

Michael Savaglio
Operations Manager

Eagle Shipping International (USA) LLC
/ +1203 276 8133 (direct)

+1 203 276 8100 (office).

+1 646 628 2092 {mobile}

. operations@eagleships.com
’ www. eagleships.com

 

From: mail@londonshipbroking.com
Sent: 8/19/2019 4:11:03 AM
To: operations@eagleships.com
Ce: postfix@eagleships.com
Subject: Fw: MV NEW LONDON EAGLE D1418/72250 +e MsG#: <141460>
_ [External Email - Please use caution]
Case 2:19-cv-12579-GGG-DMD ‘Document 1-2 Filed 09/13/19 Page 107 of 125

_ London Shipbroking Co. Ltd., c/o. The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking.com

Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749-MIK Fw: MV NEW LONDON EAGLE D1418/Z2250 **
MSG#:<141460>

Ed/Mike

good day.

Received from Chtrs over the weekend:

qte

Re: M/V New London Eagle / Acc Medmar CP DD.10.06.2019 / Redelivery Notice
Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered
dlosp Shanghai on 18.08.2019 agw wp wog uce.

This is to serve as 1 day definite redelivery notice.

Above notice is given in good faith, always without prejudice and without guarantee,
and basis current available information which is always subject to change.

Best regards

‘Ops Dpt —

ungte

reds

Thanks and best regards
~ Michael Fisher
Direct: +44 207 993 5761.
Mobile: +44 7768 943 190: .
[Message sent via SOFTWAY Communicator]
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 108 of 125

 

Hire Statement

Vessel: NEW LONDON EAGLE CP Date: Jun 10 2019

Delivery: Jun 24 2019 Redelivery: Aug 18 2019
Gross Hire

06/24/19 14:00 - 08/18/19 10:15, 5A, 843750 @ 19,500.00

100,00-% OFF HIRE-HOLD CLEANING (06/24/19 14:24 - 06/26/19 08:45, 1.764583 Days)
Total Off Hire

Net Hire .

Hire Commissions

Commission For LONDON SHIPBROKING (06/24/19. 14:00 - 08/18/19 10:15, 1.25%)

Address Commission (06/24/19 14:00 - 08/18/19 10:15, 3.75%)

100.00 % OFF HIRE Commission For LONDON SHIPBROKING (06/24/19 14:24 - 06/26/19 08:45, 1 25%)
100.00 % OFF HIRE Address Commission (06/24/19 14:24 - 06/26/19 08:45, 3.75%)

Total Hire Commissions

Bunker Value on Delivery

IFO Delivery (524.900 MT @425.00)
LGO Delivery (169.400 MT @675.00)
Total Bunker Value At Delivery

Bunker Value on Redelivery
IFO Redelivery (458.200 MT @425.00)
-LGO Redelivery (133.000 MT @675.00)
Total Bunker Value At Redelivery

Victualling @ 50.00 / Day (06/24/19 14:00-08/18/19 10:15)
Total Victualling

Owner's Expenses
Rebill, Vendor: SINOPOS, Inv. No.: 201908004 AGM INSPECTION (015248TCOB, 08/27/2019)
Total Owner's Expenses —

Other Adjustment

100.00 % OFF HIRE LGO 5,294 MT @ 675.00.(06/24/19 14:24 - 06/26/19 08:45, 1.764583 Days)
 ILOHC (015248TCOB, 08/27/2019)

Dockage during Holds cleaning (015147TCOB, 08/13/2019)

Total Adjustment

Payment

Printed On: Aug 29 2019

Charterer: Medmar Inc.

1,069,453.13
34,409.38

(34,409.38)
1,035,043.75

(13,368.16)
(40,104.49)
430.12
1,290.35

(51,752.19)

223,082.50
114,345.00

337,427.50

194,735.00
89,775.00

" (284,510.00)

2,742.19
2,653.96

2,207.26
2,207.26

(3,573.45)

5,000.00

(34,815.82)
(33,389.27)
”

Case 2:19-cv-12579-GGG-DMD

Amount Received On 07/02/2019
Amount Received On 07/15/2019
Amount Received On 08/05/2019
Total Amount Received

Balance In Owner's Favor

Document 1-2

Filed 09/13/19 Page 109 of 125

546,700.46

278,625.00

50,921.53
(876,246.99)

131,434.02
Case 2:19-cv-12579-GGG-DMD Document 1-2. Filed 09/13/19 Page 110 of 125

From: msavaglio
Sent: Tuesday, August 27, 2019, 9:24 AM
To: "mail@londonshipbroking.com" <mail@londonshipbroking. com>
Cc: Eagle Postfix <postfix@eagleships. com>
Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460>

 

Good Day,
Owners wish to thank Charterers for a smooth fixture
Unless overlooked, we.cannot trace Charterers FHS., Could Charterers please revert with same so we
can reconcile voyage?
Thanks —

_ Best Regards
Michael Savaglio
Operations Manager
Eagle Shipping International (USA) LLC

"+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)

operations@ eagleships.com
www. eagleships.com

 

From: mail@londonshipbroking.com
Sent: 8/19/2019 4:11:03 AM
To: operations@eagleships.com
Cc: postfix@eagleships.com
Subject: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSGH#:<141460>
[External Email - Please use caution]
London Shipbroking Co. Ltd.; c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: ME direct: +44 207 993 5761; JW direct: +44 207 993 2452
Email: mail@londonshipbroking. com
- Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749- MIK Fw: MV NEW LONDON EAGLE D1418/22250 ane
| MSG#:<141460> —
Ed/Mike
godd day.
Received from Chtrs over the weekend:
gte
Re: M/V New London Eagle / Acc Medmar CP DD 10.06.2019 / Redelivery Notice
Kindly note that as per vessel's present. available information, we hereby tender our
. redelivery notice and advise Owners that we expect subject vessel to be redelivered
' dlosp Shanghai on 18.08.2019 agw WP Wog Uce..
This.is to serve as 1 day definite redetivery notice.
Above notice is given in good faith, always without prejudice and without guarantee,
and basis current available information which is is always subject to change.
‘Best regards
Ops Dpt
x

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 111 of 125

ungte
reds
Thanks and best regards

‘Michael Fisher

Direct: +44 207 993 5761

’ Mobile: +44 7768 943 190

[Message sent via SOFTWAY Communicator
?

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 112 of 125

From: msavaglio

Sent: Wednesday, September 4, 2019, 11:17 AM

To: "mail@londonshipbroking.com" <mail@londonshipbroking.com>

Cc: Eagle Postfix <postfix@eagleships.com>

Subject: Re: Fw: Mv NEW LONDON EAGLE D1418/22250 ** MSG#: <141460>

 

Good Day,

Further to our last, we are very disappointed at receiving no reply from Charterers.

For avoidance of Doubt, Owners require a substantive reply and remittance schedule no later than Close
of Business (17:00 US East Coast Time) September 5, 2019 otherwise Owners regret they will have to
involve Legal counsel going forward

Pleased to hear

Best Regards.

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646.628 2092 (mobile)

operations @eagleships.com

www. eagleships.com

 

From: Eagle Operations <operations@eagleships.com>

Sent: 9/3/2019 8:30:42 AM
To: mail@londenshipbroking.com

_ Ce: postfix@eagleships.com |

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>

To: London Ship Broking

From: Eagle Shipping International {USA} LLC

Re: New London Eagle / MEDMAR Final Hire

Good Day,

Subject Vessel redelivered to Owners on August 18, 2019. As per Owners FHS there is a balance of
$131,434.02 Due Owners which is now substantially overdue

_ As per Charterers, they stated that they would settle outstanding balance promptly upon redelivery. As

of today we regret that we have not received any response from Charterers or your office which i is

disa ppointing to say the least.

Owners appreciate Charterers good cooperation during this fixture, however this delay in settlement is
unacceptable and must be rectified without further delay.
Best Regards

Michael Savaglio

Operations Manager. -

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct)

+1 203'276 8100 (office): _

+1 646 628 2092 (mobile) _

Operations @eagleships.com

www.eagleships.com

tabbleg

EXHIBIT
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19

Page 113 of 125

 

- From: Eagle Operations <operations@eagleships.com>
Sent: 8/30/2019 10:08:41 AM
To: mail@londonshipbroking.com

Ce: postfix@eagleships.com
_ Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>
‘Good Day,

Please advise

Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC
’ +1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)

operations@eagleships.com
www.eag leships.com

 

From: Eagle Operations <operations@eagleships.com>
Sent: 8/29/2019 11:10:39 AM

Fo: mail@londonshipbroking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460> |
~. Good Day,

Please find Owners FHS,

Please advise remittance details of large outstanding balance
Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (usa) LLC
+1 203 276 8133 (direct)

- +1203 276 8100 (office)

+1 646 628 2092 (mobile) - -
operations@eagleships.com
www.eagleships.com

 

. From: Eagle Operations <operations@eagleships. com>

Sent: 8/27/2019 10:24:27 AM

‘To: mail@londonshipbroking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#: <141460>
Good Day,

Owners wish to thank Charterers for a smooth fixture
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 114 of 125

Unless overlooked, we cannot trace Charterers FHS., Could Charterers S please revert with same so we:
can reconcile voyage?

Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct) ,

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)
operations@eagleships.com —
www.eagleships.com :

 

From: mail@londonshipbroking.com

Sent: 8/19/2019 4:11:03 AM

To: operations@eagleships:com

Cc: postfix@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#: <141460>

[External Email - Please use caution]

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking. com |

Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749-MIK Fw: MV NEW LONDON EAGLE D1418/Z2250 *e
MSG#<141460>°

Ed/Mike

good day.

Received from Chtrs over the weekend:

qte

Re: M/V New London Eagle / Acc Medmar CP DD 10.06.2019 / Redelivery Notice
Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered:
dlosp Shanghai on 18.08.2019 agw wp wog uce.

This is to serve as 1 day definite redelivery notice.

Above notice is given in good faith, always without prejudice.and without guarantee,
and basis current available information which is always subject to change.

‘Best regards

Ops Dpt

unqte

reds

-. Thanks and best regards

Michael Fisher

Direct: +44 207 993 5761

Mobile: +44 7768 943190 . |

[Message sent via SOFTWAY Communicator]
‘

Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 115 of 125

From: msavaglio

Sent: Thursday, September 5, 2019, 1:04 PM

To: "mail@londonshipbroking.com" <mail@londonshipbroking.com>
Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460>

 

John/Mike

Good Day

From Owners,

We thank Charterers for their last which is noted. |

Owners remind Charterers that Charterers assured Owners that Outstanding balance would be paid
promptly on redelivery.

_In tight of a smooth fixture up to that point, Owners allowed same, however Owners.must emphasize

their disappointment in Charterers lack of timely settlement or even prompt communication regarding

’ the matter.
- The vessel Redelivered August 18, and we have received no. payment or communication until below

asking Owners to essentially extend credit to Charterers until September 23, more than a month after
redelivery, to which Owners cannot agree. :

Owners must demand immediate settlement of full balance owed, otherwise Owners regret that they
will have no choice but take necessary measures to protect their interests.

_Owners rights fully reserved
-BestRegards :
"Michael Savaglio.
.. Operations Manager
‘ Eagle Shipping International {USA} Luc

+1 203 276 8133 (direct)

" +1 203 276 8100 (office) -

+1 646 628 2092 (mobile)
www.eagleships.com

 

From: mail@londonshipbroking.com

Sent: 9/5/2019 10:11:40 AM.

- To: operations@eagleships.com

Subject: Re: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>

[External Email - Please use caution]

London Shipbroking Co. Ltd.

c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A SBE
' Tel: ME direct: +44 207 993 5761; JW direct: +44 207 993 2452
Email: mail@londonshipbroking. com
Date: 05/09/2019, Time: 15:10:39, Our Ref: 203130-JHN Re: Re: Fw: MV NEW
LONDON EAGLE -D1418/22250 ** MSG#:<141460>
Michael/dJohn

gte

   

 

 

 

 

 

 
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 116 of 125

 

 

 

 

 

=msg for Owners=-

Re: MV NEW LONDON EAGLE

_ Good day,
We refer to the below matter and to the amount currently outstanding ($131434.02).

First of all we want to re-assure Owners that Charterers will comply in full to their
contractual obligation and settle this outstanding balance,

Nevertheless, for reasons related to delays in incoming payments, Charterers are now in the
position to settle the above outstanding amount

~ on 23/9/2019.

We really apologize for the inconvenience and would appreciate Owners understanding and
acceptance of Owners to the suggested payment

schedule.

Best regards
Medmar Inc/Ops dpt
ung

Thanks and best regards
John Weir

Dir: +44 207 993 2452
Mob: +44 7802 600 985

[Message sent via SOFTWAY Communicator]

---Original Message---

From: Eagle Operations < operations@eagleships. com >

To: "mail@londonshipbroking. com™ < mail@londonshipbroking. com >
CC: Eagle Postfix < postfix@eagleships.com >

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 *
MSG#:<141460> —

Date: Wed, 4 Sep 2019 16:15:44 +0000

Good Day,
Further to our last, we are very disappointed at receiving no reply from Charterers.
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 117 of 125

For avoidance of Doubt, Owners require a substantive reply and remittance schedule no later than Close

of Business (17:00 US East Coast Time) September 5, 2019 otherwise Owners regret they will have to
involve Legal counsel going forward

Pleased to hear

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)
“operations@eagleships.com

www.eagleships.com

 

From: Eagle Operations <operations@eagleships.com>

Sent: 9/3/2019 8:30:42 AM .

To: mail@londonshipbroking.com

Cc: postfix@eagleships.com ©

Subject: Re: Fw: MV NEW LONDON EAGLE 1418/7250 ** MSG#:<141460>

To: London Ship Broking

From: Eagle Shipping International (USA) LLC

Re: New London Eagle / MEDMAR Final Hire
. Good Day,

Subject Vessel redelivered to Owners on August 18, 2019. As per Owners FHS there'i is a balance of
$131,434.02 Due Owners which is now substantially overdue

As per Charterers, they stated that they would settle outstanding balance romptly upon redelivery. As
of today we regret that we have not received any response from Charterers or your office which is
disappointing to say the least.

Owners appreciate Charterers good cooperation during this fixture, however this delay in settlement is
‘unacceptable and must be rectified without further delay.

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct}

+1 203 2768100 (office)

+1 646 628 2092 (mobile)

operations @eagleships.com

www.eagleships.com

 

From: ‘Eagle Operations <operations@eagleships: com>
Sent: 8/30/2019 10:03:41 AM
To: mail@londonshipbroking.com
_ Cc: posttix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>
Good Day,
Please advise
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 118 of 125

Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1646 628 2092 (mobile)
operations@eagleships.com
www.eagleships.com

 

- From: Eagle Operations <operations@eagleships.com>

Sent: 8/29/2019 11:10:39 AM

To: mail@londonshipbroking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>
Good Day,

Please find Owners FHS,

Please advise remittance details of large outstanding balance
Thanks

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct)

+1 203 276 8100 (office)

+1 646-628 2092 (mobile)

operations@eagleships.com

www.eagleships.com

 

From: Eagle Operations <operations@eagleships. com>
Sent: 8/27/2019 10:24:27 AM
To: mail@londonshipbroking.com
Cc: postfix@eagleships.com —
Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>
Good Day,
- Owners wish to thank Charterers for a smooth fixture
Unless overlooked, we cannot trace Charterers FHS., Could Charterers please revert with same so we
can reconcile voyage?
Thanks
‘Best Regards
‘Michael Savaglio
Operations Manager
Eagle Shipping International (USA) LLC
“+1 203 276 8133 (direct)
+1 203 2768100 (office}
+1.646 628 2092 (mobile)
Case 2:19-cv-12579-GGG-DMD | Document 1-2 Filed 09/13/19 Page 119 of 125

operations@eagleships.com
www.eagleships.com

 

From: mail@londonshipbroking.com

Sent: 8/19/2019 4:11:03 AM

To: operations @eagleships.com

Cc: postfix@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>

[External Email - Please use caution] .
London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking.com

Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749-MIK Fw: MV NEW LONDON EAGLE D1418/Z2250 **
MSG#:<141460>

Ed/Mike

good day.

Received from Chtrs over the weekend:
‘qte

Re: M/V New London Eagle / Acc Medmar CP DD 10.06.2019 / Redelivery Notice
Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered
dlosp Shanghai on 18.08.2019 agw wp wog uce.

This is to serve as 1 day definite redelivery notice.

Above notice is given in good faith, always without prejudice and without guarantee,
and basis current available information which is always subject to change.

Best regards

Ops Dpt

ungte

reds

Thanks and best regards

Michael Fisher 7

Direct: +44 207 993 5761.

Mobile: +44 7768 943 190 .

[Méssage sent via SOFTWAY Communicator]
. « Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 120 of 125

From: "mail@londonshipbroking.com" <mail@londonshipbroking.com>
Sent: Monday, September 9, 2019, 5:22 AM
To: Eagle Operations <operations@eagleships.com>

Subject: Re: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460>

 

[External Email - Please use caution]

London Shipbroking Co. Ltd.

c/o The Baltic Exchange, .38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44. 207 993 5761; JW direct: +44 207 993 2452
Email: mail@londcnshipbroking.com
Date: 09/09/2019, Time: 11:20:43, Our Ref: 203172-JHN Re: Re: Fw: MV NEW
LONDON EAGLE D1418/22250 ** MSG#:<141460>

Mike/John

 

 

 

 

 

 

john /Marios good day,

pls pass to owners

Dear sirs good day,

we hereby reconfirm that our offer for firm due hire payment date on 23rd of september
remains valid.and will be resulted ammicable settlement of subject vessel CP .

Please accept our Apologies for the incovienience caused once again .
Our owners torelance has been highly apreciated .

Reverting with proof of payment on above date given.

kind Regards

Medmar Inc

ung

EXHIBIT

U

 
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 121 of 125

Thanks and best regards
John Weir

Dir: +44 207 993 2452 —
Mob: +44 7802 600 985.

 

[Message sent via SOFTWAY Communicator]

---Original Message---
From: Eagle Operations < operations@eagleships.com >
To: "mail@londonshipbroking. com" < mail@londonshipbroking.com >
Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 **
MSG#:<141460>
Date: Thu, 5 Sep 2019 18:03:02 +0000
~ John/Mike.
Good Day
From Owners,
We thank Charterers for their last which is noted. -
Owners remind Charterers that Charterers assured Owners that Outstanding balance would be paid
promptly on redelivery.
In light of a smooth fixture up to that point, Owners allowed same, however Owners must emphasize
their disappointment in Charterers lack of timely settlement or even prompt communication regarding
the matter.
The vessel. Redelivered August 18, and we have received no payment or communication until below
asking Owners to essentially extend credit to Charterers until September 23, more than a month after
redelivery, to which Owners cannot agree.
Owners must demand immediate settlement of full balance owed, otherwise Owners regret that they
will have no choice but take necessary measures to protect their interests.
Owners rights fully reserved
Best Regards
- Michael Savaglio
Operations Manager ;
Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct)
#1203 276 8100 (office)
+1 646 628-2092 (mobile)
www.eagleships.com

 

From: mail@londonshipbroking.com

~ Sent: 9/5/2019 10:11:40 AM

To: operations@eagleships.com

Subject: Re: Re: Fw: MV NEW LONDON EAGLE D1418/Z22250 ** MSG#:<141460>

[External Email - Please use caution]
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 122 of 125

London Shipbroking Co. Ltd.

c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
Tel: MF direct: +44 207 993 5761; oW direct: +44 207 9923 2452
Email: mail@londonshipbroking. com
Date: 05/09/2019, Time: 15:10:39, Our Ref: 203130-JHN Re: Re: Fw: MV NEW
LONDON EAGLE D1418/22250 ** MSG#:<141460>
Michael/John

 

 

 

 

 

 

 

 

 

=msg for Owners=

Re: MV NEW LONDON EAGLE

Good day,
We refer to the below matter and to the amount currently outstanding ($131434.02).

First of all we want to re-assure Owners that Charterers will comply in full to their
contractual obligation and settle this outstanding balance.

Nevertheless, for reasons related to delays in incoming payments, Charterers are now in the
position to settle the above outstanding amount

on 23/9/2019.

We-really apologize for the inconvenience and would appreciate Owners understanding and
acceptance of Owners to the suggested payment

schedule.
Best regards
Medmar Inc/Ops dpt

unq

Thanks and best regards
John Weir

Dir: +44 207 993 2452
Mob: +44 7802 600 985

[Message sent via SOFTWAY Communicator}

---Original Message---
Case 2:19-cv-12579-GGG-DMD: Document 1-2. Filed 09/13/19 Page 123 of 125

From: Eagle Operations < operations@eagleships.com >

To: "mail@londonshipbroking.com" < mail@londonshipbroking.com >
CC: Eagle Postfix < postfix@eagleships.com >

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 **
MSG#:<141460>

Date: Wed, 4 Sep 2019 16:15:44 +0000

Good Day, |

Further to our last, we are very disappointed at receiving no reply from Charterers.

For avoidance of Doubt, Owners require a substantive reply and remittance schedule no later than Close
of Business (17:00 US East Coast Time} September 5, 2019 otherwise Owners regret they will have to
involve Legal counsel going forward

Pleased to hear

Best Regards

Michael Savaglio

’ Operations Manager

Eagle Shipping International (USA) LLC
-. +1 203 276 8133 (direct)

+1 203 276.8100 (office)

+1 646 628 2092 (mobile)

. Operations@eagleships.com
www.eagleships.com

 

From: Eagle Operations <operations@eagleships.com>

Sent: 9/3/2019 8:30:42 AM

To: mail@londonshipbroking.com

Ce: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 + MSG#:<141460>

To: Landon Ship Broking

From: Eagle Shipping International (USA) LLC

Re: New London Eagle / MEDMAR Final Hire

Good Day,

Subject Vessel redelivered to Owners on August 18, 2019. As per Owners FHS there is a balance of
$131,434.02 Due Owners which is now substantially overdue

As per Charterers, they stated that they would settle outstanding balance promptly upon redelivery. As
of today we regret that we have not received any response from Charterers or your office which is
disappointing to say the least.

Owners appreciate Charterers good cooperation during this fixture, however this delay in settlement is
- unacceptable and must be rectified without further delay.

Best Regards

Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 $133 {direct}

+1 203 276 8100 (office)

+1 646 628 2092 (mobile}

, operations @eagleships.com

www.eagleships.com
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19

Page 124 of 125

 

From: Eagle Operations <operations@eagleships.com>

Sent: 8/30/2019 10:08:41 AM

To: mail@londonshipbroking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/72250 ** MSG#:<141460>
Good Day, :
Please advise

Thanks

Best Regards

.Michael Savaglio

Operations Manager

Eagle Shipping International (USA) LLC

+1 203 276 8133 (direct) ,

+1 203 276 8100 (office)

+1 646 628 2092 (mobile)

_ operations@eagleships.com

www.eagleships.com

 

From: Eagle Operations <operations@eagleships.com>
* Sent: 8/29/2019 11:10:39 AM
To: mail@londonshipbroking.com
Cc: postfix@eagleships.com
Subject: Re: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#:<141460>
Good Day, ,
Please find Owners FHS,._
Please advise remittance details of large outstanding balance
~ Thanks
Best Regards
Michael Savaglio
Operations Manager
Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct)
+1 203 276 8100 {office}
+1 646 628 2092 (mobile)
operations@ eagleships.com
www. eagleships.com

 

From: Eagle Operations <operations@eagleships.com>

Sent: 8/27/2019 10:24:27 AM

To: mail@londonshipbroking.com

Cc: postfix@eagleships.com

Subject: Re: Fw: MV NEW LONDON EAGLE D1418/22250 ** MSG#:<141460>
Good Day,

Owners wish to thank Charterers fora smooth fixture
Case 2:19-cv-12579-GGG-DMD Document 1-2 Filed 09/13/19 Page 125 of 125

Unless overlooked, we cannot trace Charterers FHS., Could Charterers please revert with same so we
can reconcile voyage?
Thanks ©
Best Regards
Michael Savaglio —
Operations Manager
Eagle Shipping International (USA) LLC
+1 203 276 8133 (direct)
+1 203 276 8100 {office}
+1 646 628 2092 (mobile).
operations@eagleships.com
www.eagleships.com

 

From: mail@londonshipbroking.com

Sent: 8/19/2019 4:11:03 AM

To: operations@eagleships.com

Cec: postfix@eagleships.com

Subject: Fw: MV NEW LONDON EAGLE D1418/Z2250 ** MSG#: <141460>

[External Email - Please use caution] -

London Shipbroking Co. Ltd., c/o The Baltic Exchange, 38 St. Mary Axe, London EC3A 8BH
~ Tel: MF direct: +44 207 993 5761; JW direct: +44 207 993 2452

Email: mail@londonshipbroking.com

Date: 19/08/2019, Time: 09:09:32, Our Ref: 202749-MIK Fw: MV NEW LONDON EAGLE D1418/22250 **
MSG#:<141460>

. Ed/Mike

good day.

Received from Chtrs over the weekend:

qte

Re: M/V New London Eagle / Acc Medmar CP DD 10.06. 2019 / Redetivery Notice
Kindly note that as per vessel's present available information, we hereby tender our
redelivery notice and advise Owners that we expect subject vessel to be redelivered
dlosp Shanghai on 18.08.2019 agw wp wog uce.

This is to serve as 1 day definite redelivery notice.

Above notice ts given in good faith, always without prejudice and without guarantee,
and basis current available information which is always subject to change.

Best regards

Ops Dpt

 unqte

reds

Thanks and best regards

Michael Fisher

Direct: +44 207 993 5761

Mobile: +44 7768 943 190

[Message sent via SOFTWAY Communicator]
